                       Case 20-14695-LMI      Doc 4     Filed 04/26/20    Page 1 of 80




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

    In re:                                                 Chapter 11

    CINEMEX USA REAL ESTATE                                Case No.: 20-bk-14695
    HOLDINGS, INC.,

                  Debtor.
                                                    /

              NOTICE OF FILING ORDER OF U.S. DISTRICT COURT, SOUTHERN
                   DISTRICT OF TEXAS, AND DEBTORS’ BRIEF FILED IN
                              ACCORDANCE WITH SAME

             Cinemex USA Real Estate Holdings, Inc. (“Debtor”), by and through undersigned

counsel, hereby files this Notice of Filing of the Order entered on April 25, 2020 by the U.S.

District Court, Southern District of Texas, in Khan v. Cinemex Holdings USA, Inc. et al, 1 Case

No. 20-cv-01178, attached hereto as Exhibit “A”, and the Debtor-Defendants’ Response

Regarding Effect of the Automatic Stay on This Court’s Jurisdiction, filed in the same action on

April 26, 2020, attached hereto as Exhibit “B”.

             The Debtor(s) shall continue to keep the Court apprised of this action.

             Respectfully submitted: April 26, 2020.




1
   The Debtor’s affiliate, Cinemex Holdings USA, Inc., joint defendant in the U.S.D.C. action
cited above, filed a Chapter 11 voluntary petition (Case No. 20-bk-14696) concurrently with this
case, and a motion for joint administration will be filed with the Court.


00598181.DOCX 3
                  Case 20-14695-LMI   Doc 4       Filed 04/26/20   Page 2 of 80




                                              BAST AMRON LLP
                                              SunTrust International Center
                                              One Southeast Third Avenue, Suite 1400
                                              Miami, Florida 33131
                                              Telephone: 305.379.7904
                                              Facsimile: 305.379.7905
                                              Email: jbast@bastamron.com
                                              Email: bamron@bastamron.com
                                              Email: jleggett@bastamron.com

                                              By: /s/ Brett M. Amron
                                                  Jeffrey P. Bast (FBN 996343)
                                                  Brett M. Amron (FBN 148342)
                                                  Jaime B. Leggett (FBN 1016585)
                                              -and-

                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN, LLP

                                              Eric Winston (pro hac vice to be filed)
                                              865 S. Figueroa Street, 10th Floor
                                              Los Angeles, California 90017
                                              Telephone: 213-443-3000
                                              Facsimile: 213-443-3100
                                              Email: ericwinston@quinnemanuel.com

                                              -and-

                                              Juan P Morillo pro hac vice to be filed)
                                              1300 I Street, NW, Suite 900
                                              Washington, D.C. 20005
                                              Telephone: 202-538-8000
                                              Facsimile: 202-538-8100
                                              Email: juanmorillo@quinnemanuel.com
                                              -and-

                                              Patricia B. Tomasco (pro hac vice to be filed)
                                              711 Louisiana Street, Suite 500
                                              Houston, Texas 77002
                                              Telephone: 713-221-7000
                                              Facsimile: 713-221-7100
                                              Email: pattytomasco@quinnemanuel.com

                                              PROPOSED COUNSEL FOR CINEMEX
                                              USA REAL ESTATE HOLDINGS, INC.,
                                              and CINEMEX HOLDINGS USA, INC.

00598181.DOCX 3                               2
                  Case 20-14695-LMI       Doc 4        Filed 04/26/20   Page 3 of 80




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 26, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day by transmission of Notices of Electronic Filing generated by CM/ECF to

any parties registered to receive electronic notices of filing in this case.


                                                /s/ Brett M. Amron
                                                Brett M. Amron




00598181.DOCX 3                                    3
                  Case 20-14695-LMI   Doc 4       Filed 04/26/20   Page 4 of 80




                                EXHIBIT “A”




00598181.DOCX 3                               4
        Case 20-14695-LMI
Case 4:20-cv-01178        Doc
                    Document 404 Filed
                                   Filed
                                       on04/26/20   Page
                                          04/25/20 in    5 ofPage
                                                      TXSD   80 1 of 1
                                                               United States District Court
                                                                 Southern District of Texas

                                                                    ENTERED
                                                                    April 25, 2020
                                                                 David J. Bradley, Clerk
                  Case 20-14695-LMI   Doc 4       Filed 04/26/20   Page 6 of 80




                                EXHIBIT “B”




00598181.DOCX 3                               5
              Case 20-14695-LMI
      Case 4:20-cv-01178 DocumentDoc
                                  41 4Filed
                                         Filed
                                             on04/26/20
                                                04/26/20 inPage
                                                            TXSD7 ofPage
                                                                     80 1 of 11




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

OMAR KHAN, et al.                         §
                                          §
vs.                                       §       Civil Action No. 4:20-cv-01178
                                          §
CINEMEX USA REAL ESTATE                   §       Hon. Andrew S. Hanen
HOLDINGS, INC., et al.                    §




DEBTOR-DEFENDANTS’ RESPONSE REGARDING EFFECT OF THE AUTOMATIC
              STAY ON THIS COURT’S JURISDICTION
              Case 20-14695-LMI
      Case 4:20-cv-01178 DocumentDoc
                                  41 4Filed
                                         Filed
                                             on04/26/20
                                                04/26/20 inPage
                                                            TXSD8 ofPage
                                                                     80 2 of 11




                                   SUMMARY OF THE ARGUMENT

        Defendants Cinemex Holdings USA, Inc. (“Cinemex Holdings”) and Cinemex USA Real

Estate Holdings, Inc. (“Cinemex Real Estate” and, with Cinemex Holdings, the “Debtors”)

respectfully submit this Response to this Court’s Order entered on April 25, 2020 (ECF No. 40)

(the “April 25 Order”), directing the parties to address whether this Court may issue two forms

of relief sought by Plaintiffs and to focus on the narrow question of the effect of the automatic

stay on this Court’s jurisdiction. 1 Under well-settled law, the automatic stay of 11 U.S.C.

§ 362(a) forecloses this Court from granting any relief or conducting any further proceedings on

Plaintiffs’ breach-of-contract claim. No exception to the automatic stay might plausibly apply

here, where Plaintiffs are bringing a civil claim for monetary relief and for an injunction that

would dictate the Debtors’ exercise of their property rights.                  Such a case falls within the

established heartland of those covered by the automatic stay. Accordingly, this Court should

stay all further proceedings in this Court.

                                               BACKGROUND

        On April 25, 2020 (the “Petition Date”), Cinemex Holdings and Cinemex Real Estate

each commenced cases under chapter 11 of Title 11 of the United States Code in the United

States Bankruptcy Court for the Southern District of Florida, which is where each has its

principal place of business. The Debtors are operating as debtors in possession. Subsequent to




1
   The Debtors respectfully file this Response in compliance with this Court’s April 25 Order directing submissions
on or before 9:00 a.m. CT on April 27, 2020. In so doing, and in complying with any ensuing directives by this
Court, the Debtors do not waive or release any rights, claims, and defenses arising under the Equity Purchase
Agreements or any rights, claims, and defenses arising as a result of the Debtors commencing their bankruptcy cases,
including 11 U.S.C. §§ 362 and 365. To the contrary, the Debtors respectfully contend that the relevant bankruptcy
provisions are controlling, as stated herein, and they expressly reserve all rights, claims, and defenses thereunder,
including relative to these Plaintiffs.




                                                         1
             Case 20-14695-LMI
     Case 4:20-cv-01178 DocumentDoc
                                 41 4Filed
                                        Filed
                                            on04/26/20
                                               04/26/20 inPage
                                                           TXSD9 ofPage
                                                                    80 3 of 11




the filing, the Debtors filed in this Court a notice of the commencement of the bankruptcy filings.

(ECF No. 39.)

        As described in the April 25 Order, Plaintiffs are asking this Court to order the Debtors to

specifically perform the “Equity Purchase Agreements” (the “EPA[s]”), which means to close

the transaction, pay to Plaintiffs the cash purchase price under the EPA, and to enjoin the

Debtors from exercising a provision to terminate the EPA pursuant to Section 9.1(F) of the

EPA.2

                                   STATEMENT OF THE ISSUES

        Does the Bankruptcy Code’s automatic stay preclude this Court from continuing this

proceeding by conducting a hearing on or providing relief for Plaintiffs’ breach-of-contract claim

against the Debtors?

                                               ARGUMENT

        This Court has jurisdiction to determine if the automatic stay provisions of

11 U.S.C. § 362(a) apply to an action pending before this Court, insomuch as both the

Bankruptcy Court and this Court have concurrent jurisdiction to determine whether the automatic

stay applies. See, e.g., Arnold v. Garlock Inc., 288 F.3d 234, 236 (5th Cir. 2002) (“[D]istrict

courts retain jurisdiction to determine the applicability of the stay to litigation pending before

them, and to enter orders not inconsistent with the terms of the stay.”). Even as to this threshold

inquiry, it is appropriate, and often preferable, for a non-bankruptcy court to defer to a

bankruptcy court on any question whether the automatic stay applies. See Erti v. Pain Webber

Jackson & Cutis Inc. (In re Baldwin-United Corp. Litigation), 765 F.2d 343, 349 (2d Cir. 1985)


2
   There are two EPAs related to the transaction, both dated March 10, 2020. (Compl. (“ECF No. 1”) ¶ 2.) Unless
otherwise indicated, the cited provisions herein are the same in each EPA.




                                                      2
             Case 20-14695-LMI
     Case 4:20-cv-01178        Doc
                         Document 414 Filed
                                        Filed
                                            on04/26/20   Page
                                               04/26/20 in    10 of
                                                           TXSD     80 4 of 11
                                                                  Page



(“The necessary uniformity is best achieved by centralizing construction of the automatic stay in

the Bankruptcy Court, subject to review in the Sixth Circuit, with ultimate review in the Supreme

Court available if warranted.”); see also In re Nat’l Gypsum Co., 118 F.3d 1056, 1070 n.24 (5th

Cir. 1997) (“Our unremarkable statement … that district courts retain jurisdiction to determine

the applicability of the [ Section 362(a) automatic] stay to litigation pending before them … did

not, of course, foreclose a debtor’s ability to redress violations of the automatic stay through

contempt proceedings in the bankruptcy court, nor was it intended to diminish the ability of a

bankruptcy court to entertain actions to enforce or construe the effects of its own orders.”).

Deferring to the bankruptcy court avoids the circumstance where a non-bankruptcy court

incorrectly determines the automatic stay does not apply, which can necessitate appellate

intervention. See, e.g., In re Long, 318 Fed. App’x 891, 894 (9th Cir. 2008) (“Because the

September 23 order violated the automatic stay, we grant the petition for a writ of mandamus and

direct the district court to vacate that order.”). Nonetheless, to the extent this Court might

address the issue in the first instance, governing law does not admit of any plausible argument

that the automatic stay is somehow inapplicable.

I.     THE AUTOMATIC STAY APPLIES SQUARELY TO THIS LITIGATION

       There are multiple provisions of the Bankruptcy Code establishing that the automatic stay

necessarily applies here.

       First, Bankruptcy Code Section 362(a)(1) provides that the stay applies to the

“commencement or continuation … of a judicial, administrative, or other action or proceeding

against the debtor that was or could have been commenced before the commencement of the case

under this title, or to recover a claim against the debtor that arose before the commencement of

the case under this title.” 11 U.S.C. § 362(a)(1). This is an action against the Debtors that arose




                                                3
             Case 20-14695-LMI
     Case 4:20-cv-01178        Doc
                         Document 414 Filed
                                        Filed
                                            on04/26/20   Page
                                               04/26/20 in    11 of
                                                           TXSD     80 5 of 11
                                                                  Page



prior to the Petition Date, and Plaintiffs are seeking to recover a claim against the Debtors. The

Bankruptcy Code defines “claim” broadly as:

       (A) right to payment, whether or not such right is reduced to judgment,
       liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
       undisputed, legal, equitable, secured, or unsecured; or

       (B) right to an equitable remedy for breach of performance if such breach
       gives rise to a right to payment, whether or not such right to an equitable remedy
       is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
       undisputed, secured, or unsecured.

11 U.S.C. § 101(5) (emphasis added).         Here, Plaintiffs plainly seek a right to payment

(including of the purchase price), and their proposed equitable relief likewise concerns an

alleged breach that supposedly gives them a right to payment. See, e.g., In re Udell, 18 F.3d 403,

407 (7th Cir. 1994) (holding “one example of a ‘claim’ is a right to an equitable remedy that can

be satisfied by an ‘alternative’ right to payment”). Lest there be any doubt, courts routinely

apply the automatic stay to claims for equitable relief. See, e.g., Municipality of San Juan v.

Puerto Rico, 919 F.3d 565, 576-77 (1st Cir. 2019) (“The stay includes actions seeking injunctive

relief or similar relief as well as actions seeking money judgments. … The stay provision of

subsection (a)(1) is drafted so broadly that it encompasses all types of legal proceedings, subject

only to the exceptions provided in section 362(b).”) (quoting 3 Collier on Bankruptcy ¶ 362.03

(16th ed. 2018)); Ledo Pizza Sys., Inc. v. Singh, Civil No. WDQ-13-2365, 2013 WL 5604339, at

*2 (D. Md. Oct. 10, 2013) (“Although Tri-Bro has filed for bankruptcy, Ledo seeks injunctive

relief against it. … The plain text of the statute suggests that the automatic stay provision applies

to suits for equitable relief. … Because Ledo seeks injunctive relief against Tri-Bro for behavior

that arose before and after the petition was filed, the Court will reject Ledo’s request for

injunctive relief against Tri-Bro.”); In re Mahurkar Double Lumen Hemodialysis Catheter Patent

Litig., 140 B.R. 969, 976 (N.D. Ill. 1992) (Easterbrook, J., sitting by designation) (“Nothing in



                                                 4
              Case 20-14695-LMI
      Case 4:20-cv-01178        Doc
                          Document 414 Filed
                                         Filed
                                             on04/26/20   Page
                                                04/26/20 in    12 of
                                                            TXSD     80 6 of 11
                                                                   Page



§ 362(a)(1) suggests any difference between legal and equitable relief. Section 362(b) supports

this conclusion, for a number of its subsections exclude from the stay certain equitable

proceedings. These exceptions are unnecessary if § 362(a) does not apply in the first place to

requests for injunctions.”);3 In re Clark, 49 B.R. 704, 707 (Bankr. D. Guam 1985) (“[F]or Paik

and Sanchez to proceed on May 3 to seek the injunctive relief, after being notified of the filing of

the Petition in the Bankruptcy Court, is a violation of the automatic stay, especially where the

real purpose of the action in the Superior Court was to force Debtor to pay Mr. and Mrs. Wilson

their pre-petition debts.”).

         Notably, Section 362(a)(1) does not limit itself to barring particular forms of relief; it

bars “continuation” of the “proceeding.” No matter how Plaintiffs may frame their request for a

preliminary injunction, the proceeding as a whole is obviously one in which Plaintiffs seek to

recover a claim against the Debtors. For Plaintiffs now to advance legal arguments and evidence

for obtaining an injunction, or for this Court to issue one, would plainly be a “continuation” of

the proceeding. See, e.g., Pope v. Manville Forest Prods. Corp., 778 F.2d 238, 239 (5th Cir.

1985) (“First, if either of the parties takes any step to obtain dismissal, such as motion to dismiss

or motion for summary judgment, there is clearly a continuation of the judicial proceeding.

Second, in the more technical sense, just the entry of an order of dismissal, even if entered sua

sponte, constitutes a judicial act toward the disposition of the case and hence may be construed

as a ‘continuation’ of a judicial proceeding.”); Ledet v. K-Mart Corp., No. CIV.A. 01-2485, 2005

WL 357174, at *2 (E.D. La. Feb. 11, 2005) (“The Fifth Circuit has broadly construed


3
    Judge Easterbrook explained why this “is not only good law but also good sense”: “One pressing task [in
bankruptcy] is to prevent creditors’ actions that grab one aspect of the business and squeeze it for value that, while
assisting a single creditor, may depress the collective value of the assets. Injunctions requiring debtors to abandon
one part of their business or dramatically change their methods of doing business have a high holdup value for
creditors and therefore may lead to this unfortunate consequence.” Mahurkar, 140 B.R. at 976.




                                                          5
             Case 20-14695-LMI
     Case 4:20-cv-01178        Doc
                         Document 414 Filed
                                        Filed
                                            on04/26/20   Page
                                               04/26/20 in    13 of
                                                           TXSD     80 7 of 11
                                                                  Page



‘continuation’ in subsection (a)(1) to encompass any change or occurrence in the action.”); see

also, e.g., In re Soares, 107 F.3d 969, 974 (1st Cir. 1997) (“[A]cts undertaken in the course of

carrying out the core judicial function are not ministerial and, if essayed after bankruptcy filing,

will be deemed to violate the automatic stay.”). It follows that the proceeding simply cannot be

continued, and the litigation must be stayed. See In re S.I. Acquisition, Inc., 817 F.2d 1142, 1146

(5th Cir. 1987) (“The automatic stay thus imposes a moratorium on all actions against the debtor

or its property and assets. It ensures a respite for the debtor so that it may attempt to reorganize

or decide to liquidate and promotes the overriding bankruptcy policy of equal distribution of a

debtor’s assets among creditors.” (citing GATX Aircraft Corp. v. M/V Courtney Leigh, 768 F.2d

711, 716 (5th Cir. 1985)).

       Second, Bankruptcy Code Section 362(a)(3) prohibits “any act to obtain possession of

property of the estate or of property from the estate or to exercise control over property of the

estate.” 11 U.S.C. § 362(a)(3); see S.I. Acquisition, 817 F.2d at 1148 (quoting 11 U.S.C.

§ 362(a)(3)). Plaintiffs’ requested relief falls squarely within Section 362(a)(3) because it seeks

to force the Debtors to consummate the EPAs (which means to close the transaction and pay the

purchase price without regard to defenses the Debtors may have) and to enjoin the Debtors from

exercising a potential right under the EPAs, which right constitutes property of the Debtors’

estates. See In re AMR Corp., 730 F.3d 88, 102-03 (2d Cir. 2013) (“[C]ontract rights are

property of the estate ... protected by the automatic stay.”) (quoting In re Enron Corp., 300 B.R.

201, 212 (Bankr. S.D.N.Y. 2003); In re Elder-Beerman Stores Corp., 195 B.R. 1019, 1023

(Bankr. S.D. Ohio 1996) (“Courts have consistently held that contract rights are property of the

estate, and that therefore those rights are protected by the automatic stay.”) (citing cases).




                                                  6
              Case 20-14695-LMI
      Case 4:20-cv-01178        Doc
                          Document 414 Filed
                                         Filed
                                             on04/26/20   Page
                                                04/26/20 in    14 of
                                                            TXSD     80 8 of 11
                                                                   Page



       Third, Bankruptcy Code Section 362(a)(6) bars “any act to collect, assess, or recover a

claim against the debtor that arose before the commencement of the case under this title.”

11 U.S.C. § 362(a)(6). Again, that is the relief being sought by the Plaintiffs: to recover a claim

against the Debtors that arose prior to the Petition Date. See, e.g., Campbell v. Countrywide

Home Loans, Inc., 545 F.3d 348, 355 (5th Cir. 2008) (“The stay prevents creditors from taking

any collection actions against the debtor or the property of the debtor’s estate for pre-petition

debts”).

       Finally, none of the enumerated exceptions to the automatic stay provision is even

remotely applicable here.     Those listed exceptions—which include, for example, “criminal

proceedings,” 11 U.S.C. § 362(b)(1), and certain family-law proceedings, id. § 362(b)(2)—

plainly do not apply to this action for breach of contract. Not only does no such exception find

colorable application, but no case law known to these Debtors hints that any such exception

might arguably obtain in a case like this one.

II.    ONLY THE BANKRUPTCY COURT HAS AUTHORITY TO LIFT THE
       AUTOMATIC STAY

       Once this Court determines that the automatic stay applies, its jurisdiction is at an end.

“Only the bankruptcy court may grant relief from the automatic stay.” Farley v. Henson, 2 F.3d

273, 275 (8th Cir. 1993); In re Mosher, 578 B.R. 765, 771 (Bankr. S.D. Tex. 2017) (“Prosecution

of a motion to lift the automatic stay pursuant to § 362(d) can only occur in a bankruptcy court.”);

In re Gandy, 327 B.R. 796, 801 n.5 (Bankr. S.D. Tex. 2005) (“The Code allows only the

bankruptcy court to annul or modify the automatic stay.”); In re Edwin A. Epstein, Jr. Operating

Co., Inc., 314 B.R. 591, 600 (Bankr. S.D. Tex. 2004) (“It is undisputed that only a bankruptcy

court has jurisdiction to terminate, annul or modify the automatic stay.”); see also, e.g., In re

Cont’l Airlines, 928 F.2d 127, 129 (5th Cir. 1991) (“Only the Delaware bankruptcy court may



                                                 7
             Case 20-14695-LMI
     Case 4:20-cv-01178        Doc
                         Document 414 Filed
                                        Filed
                                            on04/26/20   Page
                                               04/26/20 in    15 of
                                                           TXSD     80 9 of 11
                                                                  Page



grant relief from the effect of the automatic stay provision.”); Jones v. Garcia, 63 F.3d 411, 412

n.3 (5th Cir. 1995) (“It is the effect of the stay itself which is voidable, subject to the broad

discretion afforded a bankruptcy judge under section 362.” (emphasis removed)); Sikes v. Glob.

Marine, Inc., 881 F.2d 176, 178-79 (5th Cir. 1989) (“Our colleagues in the Eleventh Circuit …

declar[ed] that section 362(d) expressly grants bankruptcy courts the option, in fashioning

appropriate relief, of ‘annulling’ the automatic stay, in addition to merely ‘terminating’ it. [] We

agree.”).

       As such, any arguments these Plaintiffs might make for lifting the automatic stay belong

before the Bankruptcy Court, and only there. Because the automatic stay applies to protect the

Debtors, their estates and their creditors, employees, and other stakeholders, Plaintiffs are

obliged to direct their arguments and requests for relief exclusively to the Bankruptcy Court.

Campbell, 545 F.3d at 353 (“While the automatic stay halts collection efforts, the Bankruptcy

Code provides creditors a procedure to assert claims against the debtor’s estate. The Bankruptcy

Code entitles each creditor of the bankruptcy ‘to file a proof of claim—i.e., a document

providing proof of a ‘right to payment’ against the debtor’s estate.’”) (quoting Travelers Cas. &

Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 449 (2007) (in turn quoting 11 U.S.C.

§ 101(5)(a))).




                                                 8
            Case 20-14695-LMI
    Case 4:20-cv-01178 DocumentDoc
                                41 4Filed
                                       Filed
                                           on04/26/20
                                              04/26/20 inPage
                                                          TXSD16 of 80 10 of 11
                                                                 Page



                                         CONCLUSION

         For the foregoing reasons, this Court should abide by the automatic stay and stay all

further proceedings in this Court, including but not limited to the hearing previously set for April

27, 2020.

Dated:      April 26, 2020                  Respectfully submitted,

                                            /s/ Patricia B. Tomasco
                                            Patricia B. Tomasco (attorney in charge)
                                            Texas State Bar No. (01797600)
                                            Federal ID No. (10521)
                                            Email: pattytomasco@quinnemanuel.com

                                            QUINN, EMANUEL, URQUHART &
                                            SULLIVAN, LLP
                                            711 Louisiana Street, Suite 500
                                            Houston, TX 77002
                                            Telephone:    (713) 221-7010
                                            Facsimile:    (713) 221-7100

                                            /s/ Juan P. Morillo
                                            Juan P. Morillo
                                            Pro Hac Vice granted.
                                            Email: juanmorillo@quinnemanuel.com

                                            /s/ Derek L. Shaffer
                                            Derek L. Shaffer
                                            Pro Hac Vice granted.
                                            Email: derekshaffer@quinnemanuel.com

                                            /s/ Gabriel F. Soledad
                                            Gabriel F. Soledad
                                            Pro Hac Vice granted.
                                            Email: gabrielsoledad@quinnemanuel.com

                                            QUINN, EMANUEL, URQUHART &
                                            SULLIVAN, LLP
                                            1300 I Street, NW, Suite 900
                                            Washington, D.C. 20005
                                            Telephone:     (202) 538-8000
                                            Facsimile:     (202) 538-8100

                                            Attorneys for Defendants Cinemex USA Real Estate
                                            Holdings, Inc. and Cinemex Holdings USA, Inc.


                                                 9
            Case 20-14695-LMI
    Case 4:20-cv-01178 DocumentDoc
                                41 4Filed
                                       Filed
                                           on04/26/20
                                              04/26/20 inPage
                                                          TXSD17 of 80 11 of 11
                                                                 Page



                              CERTIFICATE OF SERVICE
       I certify that this Response has been served on counsel of record by the Court’s ECF

system on April 26, 2020.

                                        /s/ Juan P. Morillo
                                        By: Juan P. Morillo




                                            10
              Case 20-14695-LMI
      Case 4:20-cv-01178 DocumentDoc
                                  41-14 Filed
                                         Filedon
                                               04/26/20
                                                 04/26/20 Page 18 ofPage
                                                          in TXSD    80 1 of 63




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

OMAR KHAN, et al.                                 §
                                                  §
vs.                                               §         Civil Action No. 4:20-cv-01178
                                                  §
CINEMEX USA REAL ESTATE                           §         Hon. Andrew S. Hanen
HOLDINGS, INC., et al.                            §


          APPENDIX TO DEBTOR-DEFENDANTS’ RESPONSE REGARDING
       EFFECT OF THE AUTOMATIC STAY ON THIS COURT’S JURISDICTION

                                    TABLE OF CONTENTS
      TAB                                             CASE
       A-1     In re Clark, 49 B.R. 704 (Bankr. D. Guam 1985)
       A-2     In re Edwin A. Epstein, Jr. Operating Co., Inc., 314 B.R. 591 (Bankr. S.D. Tex. 2004)
       A-3     In re Elder-Beerman Stores Corp., 195 B.R. 1019 (Bankr. S.D. Ohio 1996)
       A-4     In re Gandy, 327 B.R. 796 (Bankr. S.D. Tex. 2005)
       A-5     In re Mahurkar Double Lumen Hemodialysis Catheter Patent Litig., 140 B.R. 969 (N.D.
               Ill. 1992)
       A-6     In re Mosher, 578 B.R. 765 (Bankr. S.D. Tex. 2017)
       A-7     Ledet v. K-Mart Corp., No. CIV.A. 01-2485, 2005 WL 357174 (E.D. La. Feb. 11, 2005)
       A-8     Ledo Pizza Sys., Inc. v. Singh, No. CIV. WDQ-13-2365, 2013 WL 5604339 (D. Md.
               Oct. 10, 2013)
        Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                            41-14 Filed
                                   Filedon
                                         04/26/20
                                           04/26/20 Page 19 ofPage
                                                    in TXSD    80 2 of 63




                          APPENDIX A-1
          Case
In re Clark,
                       Case 20-14695-LMI
                 4:20-cv-01178
             49 B.R. 704 (1985)   DocumentDoc
                                           41-14 Filed
                                                  Filedon
                                                        04/26/20
                                                          04/26/20 Page 20 ofPage
                                                                   in TXSD    80 3 of 63


                                                                   contempt proceedings, Paik, one of the respondents, Ladd
                                                                   Bauman, Esq., counsel for Paik, and Timothy Stewart, Esq.,
                       49 B.R. 704
                                                                   the Chapter 13 Trustee. Based upon the evidence presented,
             United States Bankruptcy Court,
                                                                   the records in the file and arguments of counsel, the Court
                        D. Guam.
                                                                   finds as follows:
             In re Cynthia A. CLARK, Debtor.

                 Bankruptcy No. 83–00018.
                                                                                       FINDINGS OF FACT
                             |
                      March 25, 1985.                              On April 13, 1983, a Motion for Injunction Relief, together
                                                                   with a Memorandum in Support of Request for Preliminary
Synopsis
                                                                   Injunction, and a Complaint were filed in the Superior Court
Contempt proceedings were brought against creditors'
                                                                   of Guam in Civil Case No. 273–83, Milton O. Wilson
counsel. The Bankruptcy Court, Jon J. Chinen, J., held that:
                                                                   and Beverly H. Wilson v. Cynthia Clark, et al. All of the
(1) filing of complaint for injunctive relief on behalf of
                                                                   documents were executed by Paik as attorney for Mr. and Mrs.
creditors prior to filing a petition for relief in bankruptcy
                                                                   Wilson. The Superior Court set May 3, 1983 at 9:00 a.m. for
court did not violate any automatic stay; however, creditors'
                                                                   the hearing on the Motion for Injunction.
counsel, in proceeding to seek injunctive relief after having
been notified of the filing of the petition in bankruptcy court,
                                                                   On May 2, 1983 at 4:22 p.m., Tansey, on behalf of Debtor,
violated automatic stay, and (2) creditors' counsel would be
                                                                   filed a Petition for Relief under Chapter 13 in the Bankruptcy
held jointly and severally liable for attorney fees and costs
                                                                   Court of the District of Guam. Then, at 4:40 p.m., a Notice of
incurred by debtor's attorney in bringing order to show cause.
                                                                   Filing Petition in Bankruptcy, and a Notice of Filing Petition
                                                                   were served by the then legal secretary of Tansey upon the
Judgment accordingly.
                                                                   legal secretary of Paik at Paik's office. The first notice was
                                                                   addressed to “Clerk of Court (of the Superior Court) and All
Attorneys and Law Firms                                            Parties and their Counsel of Record”, and the second notice
                                                                   was addressed to “Creditors of the Above-Named Debtor,
*705 Russell H. Tansey, Agana, Guam, for debtor.                   Attorneys for Said Creditors and Marshall, Superior Court of
                                                                   the Territory of Guam”.
Ricky Sanchez, pro se.
                                                                   On May 3, 1983, in Civil Case No. 273–83, in the Superior
Ladd A. Baumann, GMF, Guam, for Sam Paik.
                                                                   Court of Guam, both Paik and Sanchez appeared on behalf of
                                                                   Mr. and Mrs. Wilson. No one appeared on behalf of Debtor.
                                                                   Paik addressed the Court at the start of the hearing and stated,
               MEMORANDUM DECISION
                                                                   “My associate counsel, Mr. Sanchez, will argue the case, your
JON J. CHINEN, Bankruptcy Judge.                                   honor.”

The contempt proceedings against Sam S. Paik, Esq., (“Paik”)       After Mr. Sanchez argued that the automatic stay did not
and Ricky Sanchez, Esq., (“Sanchez”) were separated and            apply in the particular case because Mr. and Mrs. Wilson
held on two separate days. The hearing for Sanchez was             were merely trying to prevent the Debtor from receiving the
held on November 9, 1983 and the hearing for Paik was              rent and dissipating same, *706 Paik actively joined in the
held on February 28, 1985. At the hearing for Sanchez,             argument in an effort to convince the Superior Court that it
present were Russell H. Tansey, Esq., special counsel for          should issue an injunction to prevent the rent from being paid
Cynthia Clark (“Debtor”) in the contempt proceedings, and          over to the Debtor.
Sanchez representing himself. Present as an observer was
Paik's attorney, Ladd Bauman, who had just returned to             The Superior Court expressed concern over the matter of
Guam from off-island. At the hearing for Paik, present were        jurisdiction because of the Notice of the Stay. The Court
J. Cook, substitute counsel for Debtor in the bankruptcy           stated: “I'm going to study this, continued till tomorrow at
proceeding, R. Tansey, special counsel for Debtor in the           nine o'clock.”



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case
In re Clark,
                       Case 20-14695-LMI
                 4:20-cv-01178
             49 B.R. 704 (1985)   DocumentDoc
                                           41-14 Filed
                                                  Filedon
                                                        04/26/20
                                                          04/26/20 Page 21 ofPage
                                                                   in TXSD    80 4 of 63


                                                                     Section 362(a) of 11 U.S.C. provides as follows:
On May 3, 1983, following the morning hearing in the
Superior Court, at 3:10 p.m., the then legal secretary of Tansey       § 362. Automatic Stay.
served upon the legal secretary of Paik a letter dated May 3,
                                                                       (a) Except as provided in subsection (b) of this section, a
1983 addressed to Paik and Sanchez, in which Tansey stated
                                                                       petition filed under section 301, 302, or 303 of this title, or
that he was preparing documents to hold Paik and Sanchez in
                                                                       an application filed under section 5(a)(3) of the Securities
contempt, especially if they continued to pursue the action in
                                                                       Investor Protection Act of 1970 (15 U.S.C. 78eee(a)(3)),
the Superior Court for injunctive relief.
                                                                       operates as a stay, applicable to all entities, of—

On May 4, 1983, at the outset of the hearing, Sanchez                     (1) the commencement of continuation, including the
appeared on behalf of Mr. and Mrs. Wilson and Tansey                      issuance or employment of process, of a judicial,
appeared on behalf of Debtor. Sanchez acknowledged receipt                administrative, or other action or proceeding against the
of the letter dated May 3, 1983 from Tansey, which was                    debtor that was or could have been commenced before
forwarded to him that morning. During the course of                       the commencement of the case under this title, or to
arguments by Tansey and Sanchez, Paik who was handling                    recover a claim against the debtor that arose before the
another case in another court, appeared at the hearing and sat            commencement of the case under this title;
at counsel's table next to Sanchez, but did not argue. After
arguments of counsel, the Court stated: “The Court orders the             (2) the enforcement, against the debtor or against
proceeding stayed pending bankruptcy disposition.”                        property of the estate, of a judgment obtained before the
                                                                          commencement of the case under this title;
On July 6, 1983, Tansey filed a Motion for Issuance of Order
                                                                          (3) any act to obtain possession of property of the estate
to Show Cause and for Contempt Judgment against both Paik
                                                                          or of property from the estate or to exercise control over
and Sanchez for attempting to proceed with the Motion for
                                                                          property of the estate.
Injunctive relief in the Superior Court. Because Sanchez was
leaving Guam and because Paik's counsel, L. Bauman, was                   (4) any act to create, perfect, or enforce any lien against
off-island, at Sanchez' request for an early hearing, the cases           property of the estate;
were separated as above-mentioned.
                                                                           *707 (5) any act to create, perfect, or enforce against
The primary defense of both Paik and Sanchez is that they                 property of the debtor any lien to the extent that such lien
should not be found guilty of contempt for the reason that                secures a claim that arose before the commencement of
their violation of the stay order, if any, was not intentional and        the case under this title;
that they were seeking to prevent the dissipation of the assets
of the Debtor by denying Debtor access to the rents from a                (6) any act to collect, assess, or recover a claim against
dwelling that was being rented by Debtor to a third party.                the debtor that arose before the commencement of the
                                                                          case under this title;
At the hearing on November 9, 1983, Sanchez, who
                                                                          (7) the setoff of any debt owing to the debtor that arose
testified on his own behalf, claimed that the injunctive
                                                                          before the commencement of the case under this title
proceeding in the Superior Court was merely to preserve
                                                                          against any claim against the debtor; and
the status quo. However, on examination by the Court,
Sanchez acknowledged that the proceeding against Debtor                   (8) the commencement or continuation of a proceeding
was brought to collect debts which had been incurred prior to             before the United States Tax Court concerning the
the filing of Debtor's petition in the Bankruptcy Court. It is            debtor.
also uncontroverted that, in 1983, Sanchez was an employee
of Paik, that he was a recent law school graduate and was             The Complaint for Injunctive Relief having been filed prior
admitted to the bar of Guam only shortly prior to April, 1983.       to the filing of the Petition for Relief in the Bankruptcy Court,
                                                                     it is undisputed that filing of such complaint does not violate
                                                                     any automatic stay. Also, because the May 3, 1983 hearing
                  CONCLUSIONS OF LAW                                 had been scheduled in April of 1983 by the Superior Court
                                                                     of Guam, it was incumbent upon Paik and Sanchez to at



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
          Case
In re Clark,
                       Case 20-14695-LMI
                 4:20-cv-01178
             49 B.R. 704 (1985)   DocumentDoc
                                           41-14 Filed
                                                  Filedon
                                                        04/26/20
                                                          04/26/20 Page 22 ofPage
                                                                   in TXSD    80 5 of 63


least appear in the Superior Court on May 3. However, for
                                                                     In the instant case, where both Paik and Sanchez were
Paik and Sanchez to proceed on May 3 to seek the injunctive
                                                                     inexperienced in the field of bankruptcy, in addition to the
relief, after being notified of the filing of the Petition in
                                                                     research by Sanchez, one or the other should have contacted
the Bankruptcy Court, is a violation of the automatic stay,
                                                                     an attorney with expertise in the field of bankruptcy. In failing
especially where the real purpose of the action in the Superior
                                                                     to do so, they took a calculated risk and violated the automatic
Court was to force Debtor to pay Mr. and Mrs. Wilson their
                                                                     stay.
pre-petition debts.

                                                                      And when an individual violates the automatic stay, the
Instead of researching the matter on the effect of the automatic
                                                                     bankruptcy court may award damages, costs and attorney's
stay, Paik relied on his employee, Sanchez, a young recent
law school graduate, who had informed him that the stay did          fees to debtor's attorney. In re O'Connor, 42 B.R. 390
not apply and Paik made no effort to suspend the action for          (Bkrtcy.E.D.Ark.1984).
injunction relief pending the bankruptcy proceeding. On the
contrary, Paik actively participated at the May 3rd hearing,          Having found both Paik and Sanchez in violation of the
and at the May 4th hearing, Paik sat at counsel's table, and         automatic stay, the Court assesses both attorneys' fees and
permitted Sanchez to argue for the injunctive relief.                costs incurred by R. Tansey in bringing this Order to Show
                                                                     Cause. Paik and Sanchez are liable jointly and severally
 Where there is uncertainty about an order of the Bankruptcy         for attorney's fees and costs incurred up to and including
Court, or applicability of the automatic stay, a creditor should     November 8, 1983, when the contempt proceeding against
petition the court for clarification. If the creditor does not, he   Sanchez was heard, as follows:
takes a calculated risk of being held in contempt. In re Pody,
42 B.R. 570 (Bkrtcy.N.D.Ala.1984).                                   For hearing in the Superior Court in Guam
         Attorney's fees                                                                                          $500.00
         5 hours @ 80.00                                                            $400.00
         1 hour @ $100.00                                                           $100.00

                                                                                    $500.00
         Costs                                                                                                    $136.50
         Duplication of taped $ 10.00
         proceedings
         Transcript                                                                         $
                                                                                        40.00
         xerox copies                                                                   44.00
         Witness & mileage fee                                                          30.00
         Service of subpoena                                                            12.50

                                                                                    $136.50

For hearing in Bankruptcy Court:
         Attorney's Fees                                                                                        $630.00
         5 hours @ $ 80.00                                                   $400.00



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
          Case
In re Clark,
                       Case 20-14695-LMI
                 4:20-cv-01178
             49 B.R. 704 (1985)   DocumentDoc
                                           41-14 Filed
                                                  Filedon
                                                        04/26/20
                                                          04/26/20 Page 23 ofPage
                                                                   in TXSD    80 6 of 63


         2.3 hours @ $100.00                                                    $230.00

                                                                                $630.00
                                                                                     Total                     $1,266.50
                                                                       spent on “research”. In addition, when Tansey submits his
The Court, at this time, is denying five (5) hours of “research”
                                                                       time-sheets for the February 28, 1985 hearing, the Court will
time (7/11/83, 7/12/83 and 11/08/83) for the November 9,
                                                                       issue a supplemental order covering the additional time spent
1983 hearing. The Court is unable to determine *708 from
                                                                       on this matter of contempt proceeding.
the time-sheet submitted how the “research” was related to
the contempt proceeding. Where there is no clear statement
                                                                       Let Judgment be entered accordingly.
as to the nature of the attorney's services and the relation it
bears to the issue at hand, compensation may be denied, In re
Tolan, 41 B.R. 751 (Bkrtcy.M.D.Tenn.1984).
                                                                       All Citations
Tansey is granted 20 days from the date of this order to file
a supplemental time-sheet to show the reasons for the time             49 B.R. 704


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
        Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                            41-14 Filed
                                   Filedon
                                         04/26/20
                                           04/26/20 Page 24 ofPage
                                                    in TXSD    80 7 of 63




                          APPENDIX A-
         Case
In re Edwin
                       Case 20-14695-LMI
                4:20-cv-01178
            A. Epstein, Jr. Operating Document
                                                      Doc 4
                                      Co., Inc., 314 41-1
                                                     B.R. 591Filed
                                                                   Filed 04/26/20
                                                              (2004)on     04/26/20 Page 25 ofPage
                                                                                    in TXSD    80 8 of 63



                                                                    Attorneys and Law Firms
                       314 B.R. 591
             United States Bankruptcy Court,                        *593 Patrick D. Devine, Ware, Snow, Fogel & Jackson, LLP,
                       S.D. Texas,                                  William D. Wood, Adam T. Schramek, Fulbright & Jaworski,
                   Houston Division.                                LLP, Houston, TX, for debtor.

           In re EDWIN A. EPSTEIN, JR.                              Ronald J. Johnson, Attorney at Law, San Antonio, TX, for
      OPERATING CO., INC., Involuntary Debtor.                      Supply Solutions of Texas, Inc., L.G.H. Inc. and Spinnsoft,
                                                                    Inc.
                    No. 04–50106–H1–7.
                             |                                      Richard L. Fuqua, Fuqua & Keim, LLP, Houston, TX, for
                       May 27, 2004.                                Morningstar Gas, Inc.

Synopsis                                                            Jonnie Patterson, Walker & Patterson, P.C., for Edward Abell,
Background: Following favorable postpetition ruling by              Jr. and Leo LeBlanc.
arbitration panel, involuntary Chapter 7 debtor sought
                                                                    Diane G. Livingstone, Office of U.S. Trustee, Nancy Lynne
determination that stay did not apply to prevent it from
                                                                    Holley, U.S. Trustee, Houston, TX, for U.S. Trustee.
pursuing its claims before arbitrators or, in alternative, moved
for order annulling stay.

                                                                                    MEMORANDUM OPINION

Holdings: The Bankruptcy Court, Marvin Isgur, J., held that:        MARVIN ISGUR, Bankruptcy Judge.

automatic stay applied, not only to prevent other party to          By separate orders, this Court has (i) voided a determination
arbitration proceeding from asserting claims against debtor         made by an arbitration panel; and (ii) authorized the
for its alleged tortious interference and slander of title          Involuntary Debtor to prosecute an interlocutory appeal of
in asserting an interest in oil and gas wells, but also to          that same order. This memorandum opinion sets forth the
prevent arbitrators from hearing debtor's claims to replace this    basis for those decisions.
other party as operator of wells based on debtor's asserted
ownership interest therein;
                                                                                         Factual background.
regardless of whether arbitrators had concurrent jurisdiction
to decide whether automatic stay applied, their exercise of         In 1995, the Edwin A. Epstein, Jr. Operating Co., Inc.
such jurisdiction was automatically stayed;                         (“EEOC”) obtained interests/leases in several oil and gas
                                                                    wells in Starr County, Texas. At the time, EEOC was solely
postpetition order of arbitration panel regarding effect of stay    owned by Edwin A. Epstein, Jr. In 2001, EEOC transferred its
on arbitration, having been entered in violation of stay, was       assets to Morningstar Gas, Inc. (“Morningstar”), resigned as
mere nullity, which had no binding effect on bankruptcy court       the working interest operator, and named Morningstar as the
under Rooker–Feldman doctrine; and                                  successor operator. Morningstar is wholly owned by Veronica
                                                                    Epstein (Edwin A. Epstein's wife).
bankruptcy court would not annul stay to retroactively
validate action taken by arbitrators at debtor's request.            *594 On December 4, 2001, the David Clark Trust (the
                                                                    “Trust”) executed on a judgment 1 against EEOC resulting in
                                                                    a sheriff's sale of EEOC's property interests in the leases of the
Motion denied.
                                                                    oil and gas wells. On March 8, 2002, Baker Hughes Oilfield
                                                                    Operations, Inc. (“Baker Hughes”) foreclosed on a security
                                                                    interest it held on the shares of EEOC. Baker Hughes is now
                                                                    the sole shareholder of EEOC. 2 After Baker Hughes installed



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
         Case
In re Edwin
                        Case 20-14695-LMI
                4:20-cv-01178
            A. Epstein, Jr. Operating Document
                                                     Doc 4
                                      Co., Inc., 314 41-1
                                                     B.R. 591Filed
                                                                  Filed 04/26/20
                                                              (2004)on    04/26/20 Page 26 ofPage
                                                                                   in TXSD    80 9 of 63


new management in EEOC, Baker Hughes discovered the                Relief From Stay in its own case [docket no. 94]. 8 The Court
2001 sheriff's sale.                                               held an evidentiary hearing to determine EEOC's Motion for
                                                                   a Declaratory Ruling and made a preliminary determination
Less than a month after the foreclosure by Baker Hughes,           that the automatic stay did apply to the arbitration proceeding.
EEOC filed for relief under chapter 11 of the bankruptcy           Nevertheless, the Court advised the parties that it would
code. 3 EEOC then filed adversary proceedings against              consider whether the Court should enforce or otherwise defer
Morningstar and the Trust for turnover. The Trust settled this     to the arbitration panel's determination.
dispute and EEOC dismissed the bankruptcy. The terms of
the settlement were that the Trust and EEOC would each             The Court requested briefing on whether the arbitration panel
have a percentage of ownership in the Trust res. The Trust         had authority to determine the applicability of the automatic
res consisted of the oil and gas interests executed on by the      stay and if so, what level of deference should be given by the
Trust. 4                                                           Court to the arbitration panel's determination that the stay did
                                                                   not apply.
On May 10, 2002, EEOC attempted to remove Morningstar
as the operator of the wells and appoint PetroReal, Inc. as        After substantial briefing, these issues were taken up at
operator. After Morningstar refused to relinquish the property,    a subsequent hearing in which the Court ruled that the
EEOC sued in the 169th District Court of Bell County, Texas.       automatic stay barred the panel from determining whether the
The litigation was then sent to compulsory arbitration by the      automatic stay applied. EEOC later filed a motion for leave
state court on December 2, 2002. On September 9, 2003,             to appeal. The findings and conclusions in this memorandum
before the arbitration panel could hear the merits of the          opinion apply with equal force to the Court's determination
dispute, Morningstar filed a petition for relief under chapter     to void the arbitration panel's decision and the Court's
                                                                   determination that EEOC should be allowed an interlocutory
11 and the arbitration was stayed by 11 U.S.C. § 362. 5 On
                                                                   appeal. See Federal Trade Comm'n. v. Enforma Natural
October 10, 2003, Bankruptcy Judge Greendyke modified the
                                                                   Products, Inc., 362 F.3d 1204, 1216 n. 11 (9th Cir.2004);
automatic stay to allow the arbitration to proceed. [Case no.
                                                                   Bodin v. Gulf Oil Corp., 877 F.2d 438, 440 (5th Cir.1989).
03–42936 docket no. 30]. 6 The arbitration was again stopped
on March 26, 2004 when an involuntary petition for relief was
filed against EEOC. 7
                                                                       Was the arbitration proceeding subject to the stay?

The filing of the involuntary petition under 11 U.S.C. § 303        EEOC stridently argues in it briefs and memoranda that the
invoked the automatic stay arising under 11 U.S.C. § 362.          arbitration proceeding was not stayed because § 362 only
2 COLLIER ON BANKRUPTCY ¶ 303.12 (15th ed.2004).                   stays actions against the debtor that could harm the estate.
Without seeking relief from the stay imposed by the EEOC           EEOC cites Taraska v. Carmel, 223 B.R. 200 (D.Ariz.1998)
involuntary petition, EEOC and Morningstar argued to the           for the proposition that the automatic stay does not prevent
arbitration panel whether the automatic stay applied to the        the debtor from prosecuting a case that it instigated before the
arbitration proceedings.                                           bankruptcy because such actions are not actions against the
                                                                   debtor. See id. at 202. EEOC then asserts:
 *595 After considering legal arguments, the arbitration
panel ruled that the stay did not apply to the pending
action and proceeded to decide the merits of the dispute.
                                                                                The only issues before the arbitration
Morningstar took the position that it could not participate
                                                                                panel were the appointment of a
without violating the stay. Accordingly, although Morningstar
                                                                                temporary operator being requested by
did not participate in the proceeding on the merits, the
                                                                                David Clark and EEOC to preserve
arbitration panel proceeded to hear the evidence presented by
                                                                                the properties. There was no claim
EEOC. Not surprisingly, EEOC prevailed.
                                                                                even before the arbitration panel
                                                                                which could have negatively affected
Thereafter, on April 14, 2004, EEOC filed a Motion
                                                                                EEOC's estate, as Morningstar has
for Declaratory Ruling That No Stay Was In Effect, or
Alternatively, For Order Annulling Stay, or Alternatively For



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
        Case
In re Edwin
                      Case 20-14695-LMI
                4:20-cv-01178
            A. Epstein, Jr. OperatingDocument
                                                     Doc 4
                                      Co., Inc., 31441-1    Filed
                                                     B.R. 591
                                                                  Filed 04/26/20
                                                                   on
                                                              (2004)
                                                                                  Page
                                                                         04/26/20 in    27 ofPage
                                                                                     TXSD     80 10 of 63


            already wrongfully misappropriated                     involuntary petition, there was no restriction on the arbitration
            operations from EEOC.                                  panel's ability to adjudicate the disputes between Morningstar
                                                                   and EEOC. Furthermore, on February 5, 2004—after the
                                                                   Morningstar stay was modified—the arbitration panel issued
[docket no. 7 at ¶ 43]. Therefore, EEOC reasons that because       a letter ruling outlining the issues it would decide. 12 This
it had nothing to lose in the arbitration, the proceeding was      letter ruling evidences the arbitration panel's specific intent
not an action against the debtor.                                  to determine the “ownership issues.” Finally, the demand for
                                                                   arbitration and the governing arbitration agreement show that
While the logic of EEOC's argument is sound, it is inapposite      the arbitration panel had carte blanche to determine all issues
to the evidence presented to the Court. Before EEOC was            between the parties.
compelled to arbitration, Morningstar made a written demand
for arbitration to EEOC. 9 Morningstar's written demand for        After the stay was lifted and the arbitration panel began
arbitration requested the arbitration panel *596 to decide:        hearing the disputes between the parties, EEOC requested
(1) whether EEOC retained any title to the oil and gas; and (2)    the arbitration panel replace Morningstar as operator with
whether EEOC is liable for damages and the extent of those         a temporary operator. This temporary operatorship issue
damages for:                                                       was the subject of the hearing that was interrupted by the
                                                                   involuntary petition. EEOC contends that even if the overall
                                                                   action is stayed, this specific sub-issue was not subject to the
  (a) violating its obligations and agreements to submit all       automatic stay and therefore the action did not constitute an
     disputes to arbitration;                                      action against the debtor. This argument basically assumes
                                                                   that the stay can be selectively applied to portions of a
       (b) interfering with the operation and development of
                                                                   proceeding resulting in certain issues in a single action being
          the properties;
                                                                   stayed while others are not.
       (c) interfering with the contractual rights and
          prospective business relations of Morningstar;           The Court recognizes authority stemming from First
                                                                   Wisconsin National Bank v. Grandlich Development Corp.
       (d) making false and disparaging representations to         (the “First Wisconsin authority”) which is cited for the
          third parties;                                           proposition that debtor's counterclaims are not stayed because
                                                                   they are not proceedings against the debtor. See e.g. *597
       (e) violating its obligations respecting the                Maritime Elec. Co., Inc. v. United Jersey Bank, 959 F.2d
          confidentiality of information about the operation       1194, 1206 (3d Cir.1991) (citing First Wisconsin National
          and development of the properties; and                   Bank v. Grandlich Development Corp., 565 F.2d 879 (5th
                                                                   Cir.1978)) (per curiam). Thus, the First Wisconsin authority
        (f) slander of title.
                                                                   envisions a bifurcation or severing of an action into stayed
After this demand was made, the Bell County court issued
                                                                   and non-stayed claims. While the Court recognizes that this
its order compelling EEOC to arbitrate in accordance with
                                                                   approach may be appropriate for severable claims, it does
the provisions of the specified letter agreement. This letter
                                                                   not apply to situations involving non-severable compulsory
agreement expressly requires arbitration of all disputes “of
                                                                   counterclaims.
any kind.” Accordingly, the disputes raised in Morningstar's
demand were included in the arbitration. Furthermore, title
                                                                   Federal Rule of Bankruptcy Procedure 7013 specifically
was put in issue by EEOC's pleadings in the state court suit
                                                                   incorporates FED. R.CIV. P. 13(a) to mandate parties to assert
and Morningstar's arbitration demand. 10                           compulsory counterclaims in the principal suit. See FED.
                                                                   R. BANKR.P. 7013; New York Life Ins. Co. v. Deshotel,
In the EEOC/Morningstar arbitration proceeding, the                142 F.3d 873, 882 (5th Cir.1998) (“[i]t is well settled that
arbitration panel was authorized by Judge Greendyke's              a failure to plead a compulsory counterclaim bars a party
order to consider all issues between the parties. 11 The           from bringing a later independent action on that claim”)
only limitation on the arbitration was that the parties            (citations omitted). Therefore the Court distinguishes the
were instructed to return to the Court to confirm the              First Wisconsin authority to the extent that the authority
arbitration panel's rulings. Therefore, at the time of the EEOC    does not consider the effect of a compulsory counterclaim



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
        Case
In re Edwin A. Epstein,
                       Case 20-14695-LMI
                4:20-cv-01178
                        Jr. OperatingDocument
                                                      Doc 4
                                      Co., Inc., 31441-1    Filed
                                                     B.R. 591
                                                                   Filed 04/26/20
                                                                   on
                                                              (2004)
                                                                                   Page
                                                                          04/26/20 in    28 ofPage
                                                                                      TXSD     80 11 of 63


on the stayed action because such claims present the Court          at the hearing because it was necessary to make findings on
with an inextricably intertwined action that must be heard          the title issue to *598 determine the temporary operatorship
as a unit. Additionally, the purpose of Rule 13 is to prevent       issue. This claim is strengthened by the arbitration panel's
multiple actions and to achieve resolution in single lawsuit        letter ruling made on the temporary operatorship issue. In the
of all disputes arising out of common matters. See Southern         letter ruling, the arbitration panel considered the title issue and
Const. Co. v. Pickard, 371 U.S. 57, 61, 83 S.Ct. 108, 9             found EEOC has a working interest in the lease.
L.Ed.2d 31 (1962). Therefore, the Court finds it inapposite
of the stated purpose of Rule 13 to divide the case into            Consequently, EEOC's assertion that the arbitration panel
stayed/nonstayed segments when claims arise from the same           was only considering the temporary operatorship issue is
transaction or occurrence as the underlying dispute. In any         inconsistent with the actual results. Instead, the arbitration
event, no severance occurred in the arbitration.                    proceedings both in their entirety and in this particular
                                                                    interlocutory sub-issue pertained to matters affecting title and
In the present case, the EEOC claims are subject to                 claims for affirmative relief against EEOC. Had Morningstar
Morningstar's counterclaims discussed supra. Under FED. R.          participated in the arbitration, the arbitration panel may have
BANK. P. 7013 these counterclaims would be compulsory               made findings that EEOC did not have a working interest
counterclaims because they arise out of the same transaction        in the lease. Such a finding could then serve as the basis
or occurrence and do not require for its adjudication the           for not only a denial of PetroReal as the temporary operator,
presence of third parties of whom the court cannot acquire          but as the predicate for the other issue including the tortious
jurisdiction. Therefore, the suit is of a type not considered in    interference and other damage claims. These would constitute
First Wisconsin.                                                    both actions against the debtor and actions against the estate
                                                                    under § 362(a)(1) and (6). Specifically § 362(a)(1) stays the
Despite the Court's hesitancy to recognize the applicability        “commencement or continuation, including the issuance or
of the First Wisconsin authority in situations involving            employment of process, of a judicial, administrative, or other
compulsory counterclaims, even if the Court did accept              action or proceeding against the debtor that was or could
it, the Court finds that EEOC's request for a temporary             have been commenced before the commencement of the case
operator is merely an interlocutory request for relief and          under this title, or to recover a claim against the debtor
therefore not within the gambit of First Wisconsin. In this         that arose before the commencement of the case under this
case, EEOC was seeking an interlocutory order replacing             title.” Id. (emphasis added). The working interest decision in
Morningstar temporarily as operator. Such interlocutory relief      the operatorship hearing and the totality of issues before the
is a “continuation of a proceeding” under the plain language        arbitration panel were subject to the automatic stay.
of § 362(a)(1) and not a separate proceeding that would be
controlled by First Wisconsin.                                      The working interest decision by the arbitration panel forms
                                                                    the basis of the business tort claims against EEOC because
However, even if the Court extended the First Wisconsin             Morningstar alleges EEOC is slandering Morningstar and
authority to compulsory counterclaim actions, and further           interfering with its business through EEOC's title claims.
found the interlocutory relief fit into this extension, the         Accordingly, an adverse decision on the working interest
action would still be stayed because the Court finds that the       issue decided by the arbitration panel would serve as the
temporary operator issue itself was subject to the stay along       predicate to the business tort claims. This in turn means that
with the rest of the proceeding.                                    the hearing that EEOC asserts was not against the debtor, was
                                                                    really a decision on the pivotal fact issue to EEOC's ultimate
The temporary operatorship issue was EEOC's attempt to              liability.
eject Morningstar as operator and insert PetroReal, because
of the irreparable harm allegedly caused by Morningstar's
continued operation of the leases. EEOC contends that this
                                                                             Did the arbitration panel have authority to
sub-issue was not an action against the debtor because if
                                                                           determine whether the automatic stay applied?
EEOC was not the operator, and the only relief sought was
to appoint EEOC's selection as the operator, how could the           Because the proceeding was subject to the automatic stay,
action detract from the estate? Morningstar contends that           the Court must consider whether the arbitration panel had
there was more than just this temporary operatorship issue
                                                                    the authority to determine the applicability of the stay. 13


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
        Case
In re Edwin A. Epstein,
                       Case 20-14695-LMI
                4:20-cv-01178
                        Jr. OperatingDocument
                                      Co., Inc., 31441-1
                                                        Doc 4
                                                            Filed
                                                     B.R. 591      on
                                                              (2004)
                                                                     Filed 04/26/20  Page
                                                                            04/26/20 in    29 ofPage
                                                                                        TXSD     80 12 of 63


The U.S. Constitution gives Congress plenary power over               applicability of the automatic stay. Id. at 345. The Fifth
bankruptcy thus allowing Congress to limit the jurisdiction           Circuit denounced this proposition noting that state courts
that courts can exercise over the person and property of a            routinely rule on the applicability of the automatic stay in such
debtor who duly invokes the bankruptcy law. U.S. CONST.,              situations. Id.
art. I, § 8; Kalb v. Feuerstein, 308 U.S. 433, 439, 60
S.Ct. 343, 84 L.Ed. 370 (1940). The current bankruptcy                  Coho stands for the proposition that state courts are
jurisdictional statute, 28 U.S.C. § 1334, defines the role of         authorized to rule on the effect of the automatic stay on third
the federal district courts in bankruptcy. Section 1334(a)            party non-debtors since the stay never applied to them in
provides, “[e]xcept as provided in subsection (b) of this             the first place. This is a much narrower reading than that
section, the district courts shall have original and exclusive        assigned by EEOC. 15 Thus, while EEOC is correct that state
jurisdiction of all cases under title 11.” 28 U.S.C. § 1334(a).       courts have jurisdiction to rule on the applicability of the
Section 1334(b) then provides:                                        automatic stay to non-debtors, they do not have authority to
                                                                      do so when the automatic stay precludes the continuation of
                                                                      the proceeding against the debtor.
   (b) Notwithstanding any Act of Congress that confers
   exclusive jurisdiction on a court or courts other than the
                                                                      EEOC also cites Sanders v. City of Brady (In re Brady,
   district courts, the district courts shall *599 have original
                                                                      Texas Mun. Gas Corp.), 936 F.2d 212, 217 (5th Cir.), cert.
   but not exclusive jurisdiction of all civil proceedings
                                                                      denied, 502 U.S. 1013, 112 S.Ct. 657, 116 L.Ed.2d 748
   arising under title 11, or arising in or related to cases under
                                                                      (1991) for the proposition that state courts are entitled to
   title 11.
                                                                      make decisions regarding bankruptcy court matters unless the
   28 U.S.C. § 1334(b).
                                                                      Bankruptcy Code specifically disallows them. Of relevance,
In light of this statutory backdrop, the Court is faced with the
                                                                      Sanders states:
issue of what other tribunals are vested with jurisdiction to
determine whether the automatic stay applies.

EEOC quotes Coho Resources, for the proposition that “ ‘the                        [T]he only aspect of the bankruptcy
majority of jurisdictions have held concurrent jurisdiction                        proceeding over which the district
to decide whether the stay applies to prepetition state court                      courts and their bankruptcy units
                                                                                   have exclusive jurisdiction is “the
actions' ”. 14 See Supplemental Brief, [docket no. 19] at
                                                                                   bankruptcy petition itself.” See In re
pg. 3 (citing Chapman v. Bituminous Ins. Co. (In re Coho
                                                                                   Wood, 825 F.2d 90, 92 (5th Cir.1987).
Resources, Inc.), 345 F.3d 338, 345 n. 24 (5th Cir.2003)). The
                                                                                   In other matters arising in or related to
Court disagrees with EEOC's implicit expansion of Coho.
                                                                                   title 11 cases, unless the Code provides
                                                                                   otherwise, state courts have concurrent
Coho presented the Court inter alia with the narrow issue of
                                                                                   jurisdiction ... and bankruptcy courts
whether an action against a chapter 11 debtor's indemnitor and
                                                                                   are prohibited *600 from relitigating
its insurance companies were stayed by the debtor's petition
                                                                                   these matters if the state courts have
for relief under the bankruptcy Code. See id. at 344–45.
                                                                                   already resolved them

When Coho filed bankruptcy, Coho's insurers removed a
garnishment against them to federal court. The federal court
required the plaintiff/tort creditor to petition the bankruptcy       Sanders, 936 F.2d at 218 (emphasis added; footnote omitted).
court for permission to execute the state court judgment. Id.         In the context of the automatic stay the code does provide
at 340. On appeal from the bankruptcy court, the district court       otherwise. It is undisputed that only a bankruptcy court has
allowed the tort creditor to execute against the insurers but         jurisdiction to terminate, annul or modify the automatic stay.
not the debtor. Id. at 342.                                           11 U.S.C. § 362(d); see Farley v. Henson, 2 F.3d 273 (8th
                                                                      Cir.1993); Continental Cas., Co. v. Gullett, 253 B.R. 796
On appeal from the district court, the insurer ineffectively          (S.D.Tex.1999).
argued that the district court improperly delegated appellate
authority to the Mississippi state courts regarding the               Thus, even though a state court has jurisdiction to unilaterally
                                                                      decide whether the automatic stay applies, and thus bind


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
        Case
In re Edwin A. Epstein,
                        Case 20-14695-LMI
                4:20-cv-01178
                        Jr. OperatingDocument
                                      Co., Inc., 31441-1
                                                         Doc 4
                                                            Filed
                                                     B.R. 591      on
                                                              (2004)
                                                                      Filed 04/26/20  Page
                                                                             04/26/20 in    30 ofPage
                                                                                         TXSD     80 13 of 63


the bankruptcy court by that decision through res judicata             giving rise to the automatic stay”). Absent “cause” however,
or the Rooker–Feldman doctrine, the issue of whether a                  *601 the stay continues as follows: “in case of act against
state court has jurisdiction does not affect the outcome               property of estate, until property is no longer property of
of this case. The issue is whether the exercise of that                estate, or, in case of other acts, until earliest of closing of case,
concurrent jurisdiction was automatically stayed by act of             dismissal of case, or time discharge is granted or denied.”
Congress. “[B]ecause only an order of the bankruptcy court             Browning v. Navarro, 743 F.2d 1069, 1083 (5th Cir.1984)
can authorize any further progress in the stayed proceedings,          (citations omitted). 17
it follows that the continuation of the [stayed] proceeding
can derive legitimacy only from the bankruptcy court order.”            While the stay is in place, an act in violation of the stay
Casperone v. Landmark Oil & Gas Corp., 819 F.2d 112, 114               is voidable. See Sikes v. Global Marine, Inc., 881 F.2d
(5th Cir.1987). Consequently, EEOC's reliance on Coho and              176, 178 (5th Cir.1989). While “voidable” appears to mean
Sanders is misplaced because concurrent jurisdiction is not            valid subject to being made invalid, it actually stands for
the controlling question.                                              the proposition that acts are invalid subject to subsequent
                                                                       validation. This distinction was endorsed by the Fifth Circuit's
                                                                       1989 decision in Sikes v. Global Marine, Inc., 881 F.2d 176
         What is the effect of the automatic stay on                   (5th Cir.1989). In Sikes, the court held that actions violative
         the arbitration panel's power to determine                    of the automatic stay are voidable, not void. In so holding,
            whether the automatic stay applies?                        the court was simply using the correct terminology to indicate
                                                                       that, under some circumstances (like a bankruptcy court
  The automatic stay is effective upon the filing of                   granting retroactive relief from the stay), an act that was
the voluntary or involuntary bankruptcy petition. See 2                originally null could be rendered valid by judicial act. Id. at
COLLIER ON BANKRUPTCY 303.12, (15th ed.2004);                          178. Where an action is violative of the stay and the action
11 U.S.C. §§ 303, 362(a); In re Pierce, 272 B.R.                       is not annulled, the “violation of the stay (is void), of no
198, 209 (Bankr.S.D.Tex.2001). It operates to enjoin                   effect, and incurable.” In re Pierce, 272 B.R. at 206 n. 16
the commencement or continuation of any judicial,                      (interpreting Sikes, 881 F.2d at 176). “And ‘[a]lthough it can
administrative, or other proceedings against the debtor,               be made valid by retroactive relief from the [automatic] stay,
enforcement of prior judgments, perfection of liens, and “any          no one has a right to rely on the transaction until and unless
act to collect, assess or recover a claim against the debtor           it is validated by court action.’ ” Cueva, at 236–37 (quoting
that arose before the commencement of the case.” § 362(a)              Pierce, at 208).
(6). Specifically, the automatic stay applies to arbitration
proceedings. 16                                                         As applied to the facts of this case, the arbitration panel's
                                                                       decision to make a determination regarding the applicability
When proceedings are stayed, only an order of the bankruptcy           of the automatic stay was itself a “continuation of a
court can annul, modify, or terminate the stay. See In re Cueva,       proceeding” as prohibited by § 362(a)(1) that was subject to
371 F.3d 232, 236–37 (5th Cir.2004) (“[t]hrough the broad              the automatic stay as discussed supra. Therefore, the action
discretion granted bankruptcy courts ... § 362(d) provides that        of the arbitration panel is invalid unless the Court annuls the
under certain conditions, when a party pursues retroactive             violation of the stay. See Id.; Sikes, 881 F.2d at 176. Absent
annulment or modification of the automatic stay, a court may           such an annulment however, the decision remains invalid and
grant relief from a stay by ‘terminating, annulling, modifying,        is now declared to be void. See Cueva, at 236–37; Sikes, 881
or conditioning such stay.’ ”) (quoting § 362); see also Farley,       F.2d at 176.
2 F.3d at 276.

 Before the court can grant this relief, the court must find that              Does the Rooker–Feldman doctrine preclude
there is “cause” to lift/modify/annul the stay. In re Pierce,                   the Court's consideration of stay issues?
272 B.R. at 209 (citing § 362(d)). If the court annuls the stay,
the annulment has the effect of eliminating it (or terminating          After concluding that the arbitration panel's decision was
it retroactively). See Sikes v. Global Marine, Inc., 881 F.2d          stayed, the next issue is whether the arbitration panel's
176, 178 (5th Cir.1989) (“[t]he power to annul authorizes              erroneous decision that the stay did not apply has a preclusive
retroactive relief even unto the date of the filing of the petition


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
        Case
In re Edwin A. Epstein,
                       Case 20-14695-LMI
                4:20-cv-01178
                        Jr. OperatingDocument
                                                       Doc 4
                                      Co., Inc., 31441-1    Filed
                                                     B.R. 591
                                                                    Filed 04/26/20
                                                                   on
                                                              (2004)
                                                                                    Page
                                                                           04/26/20 in    31 ofPage
                                                                                       TXSD     80 14 of 63


effect on the Court's ability to enforce § 362(a). This issue is     state court decision, but rather a refusal to annul a violation of
often characterized as the Rooker–Feldman doctrine.                  the stay. Sikes, 881 F.2d at 176. Consequently the arbitration
                                                                     panel's letter ruling does not have a preclusive effect on the
The Rooker–Feldman doctrine, named after two Supreme                 bankruptcy court because the order was a nullity when made.
Court cases, 18 holds that the inferior federal courts lack
jurisdiction to exercise appellate review over state court
decisions. See Reitnauer v. Tex. Exotic Feline Found., Inc. (In          Should the Court annul the violation of the stay to
re Reitnauer), 152 F.3d 341, 343 (5th Cir.1998) (describing            retroactively validate the arbitration panel's decision?
the doctrine). As the Fifth Circuit explains:
                                                                       EEOC alternatively requests the Court to retroactively
                                                                     annul the violation of the stay under § 362(d) to validate
    *602 [F]ederal district courts, as courts of original            the arbitration panel's letter ruling. While the Bankruptcy
   jurisdiction, lack appellate jurisdiction to review, modify,      Code grants a bankruptcy judge the equitable discretion to
   or nullify final orders of state courts. If a state trial         annul the automatic stay “for cause,” it is unique because
   court errs the judgment is not void, it is to be reviewed         it asks the court to approve post-petition action which
   and corrected by the appropriate state appellate court.           violated the automatic stay. 11 U.S.C. § 362(d); In re Elder–
   Thereafter, recourse at the federal level is limited solely to    Beerman Stores Corp., 195 B.R. 1012 (Bankr.S.D.Ohio
   an application for a writ of certiorari to the United States      1996). In the present case, Morningstar refused to participate
   Supreme Court.                                                    in the arbitration proceeding because it correctly determined
   Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir.2000)                the proceeding violated the automatic stay. Under these
   (quotations and citations omitted).                               circumstances, the Court finds that it would be *603
When presented with the identical question of whether a state        inequitable to annul the stay violation to the detriment of
court decision on applicability of the automatic stay has a          a party that respected and relied on the stay. Therefore, the
preclusive effect on the bankruptcy court, the en banc Ninth         Court refuses to annul the violation of the automatic stay.
Circuit decision In re Gruntz, 202 F.3d 1074 (9th Cir.2000)
reasoned that it did not. The opinion reads:

  In sum, by virtue of the power vested in them by Congress,                       The purpose of the stay and the
  the federal courts have the final authority to determine                       policies of the Bankruptcy Code are
  the scope and applicability of the automatic stay. “The                      furthered by the Court's interpretation.
  States cannot, in the exercise of control over local laws
  and practice, vest State courts with power to violate the           The purposes of the bankruptcy stay under § 362 “are to
  supreme law of the land.” Kalb, 308 U.S. at 439, 60 S.Ct.          protect the debtor's assets, provide temporary relief from
  343, 84 L.Ed. 370. Thus, the Rooker–Feldman doctrine               creditors, and further the equity of distribution among the
  is not implicated by collateral challenges to the automatic        creditors by forestalling a race to the courthouse.” Reliant
                                                                     Energy Servs., Inc. v. Enron Canada Corp., 349 F.3d 816,
  stay in bankruptcy. 19 A bankruptcy court simply does not
                                                                     825 (5th Cir.2003) (quoting GATX Aircraft Corp. v. M/V
  conduct an improper appellate review of a state court
                                                                     Courtney Leigh, 768 F.2d 711, 716 (5th Cir.1985)). This
  when it enforces an automatic stay that issues from its
                                                                     in turn protects creditors' postpetition expectations in a
  own federal statutory authority. In fact, a reverse Rooker–
                                                                     manner consistent with bankruptcy goal of equal treatment
  Feldman situation is presented when state courts decide to
                                                                     by halting prepetition proceedings that would otherwise result
  proceed in derogation of the stay, because it is the state
                                                                     in a chaotic and uncontrolled scramble for debtor's assets
  court which is attempting impermissibly to modify the
                                                                     in variety of uncoordinated proceedings in different courts.
  federal court's injunction.
                                                                     See Hunt v. Bankers Trust Co., 799 F.2d 1060, 1068 (5th
                                                                     Cir.1986).
Gruntz, 202 F.3d at 1083 (emphasis added).
                                                                     Consequently, if a non-federal forum's incorrect
Like the Ninth Circuit, the Court finds enforcement of
                                                                     determination of whether the stay applies could bind a
the automatic stay does not implicate the Rooker–Feldman
                                                                     federal court to its determination of whether the stay
doctrine because enforcement of § 362 is not a review of a
                                                                     applies, the bankruptcy court would lose its role as the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
        Case
In re Edwin
                     Case 20-14695-LMI
                4:20-cv-01178
            A. Epstein, Jr. OperatingDocument
                                                   Doc 4
                                      Co., Inc., 31441-1
                                                               Filed 04/26/20
                                                            Filed
                                                     B.R. 591      on
                                                              (2004)
                                                                               Page
                                                                      04/26/20 in    32 ofPage
                                                                                  TXSD     80 15 of 63


                                                                arbitration letter ruling dated April 12, 2004 is declared
“gatekeeper,” exposing the debtor to the risk of defending
                                                                void. Nevertheless, the Court recognizes (as set forth in this
suits in numerous forums. This is exactly the “chaotic and
                                                                opinion) that EEOC's position is not without some limited
uncontrolled scramble” the Code was designed to prevent.
                                                                support. Accordingly, the Court grants EEOC's motion for
This could create situations in which non-federal forums may
                                                                leave to appeal the order.
inadvertently subvert the rights and goals of the Bankruptcy
Code by violating a Congressionally-imposed injunction.
                                                                All Citations
Therefore, the Court finds that EEOC's Motion for
Declaratory Ruling (docket no. 7) is denied and the             314 B.R. 591




                                                       Footnotes


1      On August 22, 2001, Nabors Drilling USA assigned a judgment against EEOC to Roy L. Barnes, in his capacity
       as “Trustee.” On August 17, 2001 however, Roy L. Barnes, Trustee, had already assigned all of his rights in
       and to the Nabor's judgment to David Clark, Trustee. The validity of the Clark/Barnes/Nabor's transactions
       is not addressed in this opinion.
2      Baker Hughes became the sole shareholder as the result of a Louisiana state court lawsuit in which EEOC
       and its president Edwin Epstein entered into a consent judgment and settlement agreement in which he
       pledged all of the stock in EEOC to Baker Hughes as collateral for the settlement payments. Thereafter, he
       defaulted on the payments and Baker Hughes foreclosed on the stock.
3      In re Edwin Epstein Operating Company, Inc., Case No. 02–33726.
4      This distribution is contested by other parties in interest that claim there was no trust res because the Trust
       made a distribution of all Trust property.
5      All references to “§ 362” or the “automatic stay” refer to 11 U.S.C. § 362 and its subsections.
6      This modification allowed the arbitration to continue with the parties returning to the Court for confirmation
       of the Panel's orders.
7      This case was transferred to this Court on March 23, 2004 because its relatedness to the Morningstar case.
       [docket no. 6]. The Morningstar case had been transferred to this Court after Bankruptcy Judge Greendyke
       recused.
8      On April 12, 2004, EEOC also filed a motion to confirm the arbitration order in the Morningstar case (as
       required by Judge Greendyke's order).
9      Morningstar also made a similar demand for arbitration upon David Clark.
10     See Edwin A. Epstein, Jr. Operating Company, Inc. v. Morningstar Gas, Inc., Cause No. 193,331–D, In the
       District Court of Bell County, Texas, 169th Judicial District, EEOC original petition at ¶¶ 12, 18.
11     It should be noted that the order even encourages that parties and the panel to take up the title issue. [Case
       no. 03–42936 docket no. 30].
12     The letter ruling additionally leaves the door open for the parties to submit legal issues for the arbitration
       panel's determination at any time.
13     Because it does not affect the outcome of the decision, the Court makes no finding as to the nature and
       extent of the arbitration panel's authority. Rather, the Court presumes the arbitration panel has the full grant
       of the authority of the state court referring the matter to arbitration.
14     EEOC also cites numerous decisions stating the federal district courts have concurrent jurisdiction. The Court
       agrees with these cases because the district courts (from which the bankruptcy courts derive their jurisdiction)
       retain jurisdiction over the bankruptcy case. See Picco v. Global Marine Drilling Co., 900 F.2d 846, 850 (5th
       Cir.1990).
15     EEOC elects to cite snippets of the opinion, without analyzing the facts of the case.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         8
        Case
In re Edwin
                     Case 20-14695-LMI
                4:20-cv-01178
            A. Epstein, Jr. OperatingDocument
                                                 Doc 4
                                      Co., Inc., 31441-1
                                                            Filed 04/26/20
                                                            Filed
                                                     B.R. 591      on       Page
                                                                   04/26/20 in
                                                              (2004)
                                                                                  33 ofPage
                                                                               TXSD     80 16 of 63


16     See generally Mette H. Kurth, Comment, An Unstoppable Mandate and an Immovable Policy: The Arbitration
       Act and the Bankruptcy Code Collide, 43 U.C.L.A. L.REV. 999 n. 102 (1996) (citing ABA Creditors' Rights
       Subcommittee Program, National Conference of Bankruptcy Judges, The Effect of Bankruptcy on Arbitration-
       and Vice Versa 1 (1990); H.R.Rep. No. 595, 95th Cong., 1st Sess. 340 (1977), U.S.Code Cong. &
       Admin.News 1978, pp. 5963, 6296–97 (stating that the automatic stay under 11 U.S.C. § 362 encompasses
       arbitration proceedings)).
17     11 U.S.C. § 362(c) states: Except as provided in subsections (d), (e), and (f) of this section—(1) the stay of
       an act against property of the estate under subsection (a) of this section continues until such property is no
       longer property of the estate; and (2) the stay of any other act under subsection (a) of this section continues
       until the earliest of—(A) the time the case is closed; (B) the time the case is dismissed; or (C) if the case is
       a case under chapter 7 of this title concerning an individual or a case under chapter 9, 11, 12, or 13 of this
       title, the time a discharge is granted or denied.
18     D.C. Ct.App. v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co.,
       263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).
19     See Appeal of Gajkowski (In re Highway Truck Drivers & Helpers Local Union # 107), 888 F.2d 293, 299
       n. 9 (3d Cir.1989) (noting, in the context of a challenge to the automatic stay, that the “Rooker–Feldman
       doctrine does not preclude a collateral attack of state court proceedings or judgments in the context of an
       appeal involving an exclusive federal question”); compare Reitnauer v. Texas Exotic Feline Found., Inc. (In
       re Reitnauer), 152 F.3d 341, 344 (5th Cir.1998) (“applying Rooker–Feldman to bar district court review, in
       bankruptcy case, of state court judgment on state constitutional grounds).” Gruntz, 202 F.3d at 1083 n. 8.


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          9
         Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                           41-14 Filed
                                  Filedon04/26/20  Page
                                          04/26/20 in    34 ofPage
                                                      TXSD     80 17 of 63




                          APPENDIX A-
In re Elder-Beerman
                      Case 20-14695-LMI
         Case 4:20-cv-01178        Document
                    Stores Corp., 195
                                                    Doc 4 Filed
                                                 41-1
                                      B.R. 1019 (1996)
                                                           Filedon04/26/20  Page
                                                                   04/26/20 in    35 ofPage
                                                                               TXSD     80 18 of 63
35 Collier Bankr.Cas.2d 1446



                     195 B.R. 1019
            United States Bankruptcy Court,                          DECISION AND ORDER FINDING VIOLATION OF
                       S.D. Ohio,                                    AUTOMATIC STAY AND DENYING INJUNCTION
                   Western Division.
                                                                WILLIAM A. CLARK, Chief Judge.
           In re The ELDER–BEERMAN
          STORES CORP., et al., Debtors.                                                FINDINGS OF FACT
  The ELDER–BEERMAN STORES CORP., Plaintiff,
                        v.                                      1.     Plaintiff Elder–Beerman (“Elder–Beerman”) is a
                                                                     corporation organized under the laws of the State of
          THOMASVILLE FURNITURE
                                                                     Ohio. Elder–Beerman is a complex enterprise engaged
             INDUS. INC., Defendant.
                                                                     in the ownership, operation, and management of retail
                Bankruptcy No. 95–33643.                             department stores, furniture stores, and related businesses
                            |                                        throughout the United States.
                   Adv. No. 96–3047.
                                                                     2. Defendant Thomasville Furniture Industries, Inc.
                            |
                                                                       (“Thomasville”) is a corporation organized under the
                      May 3, 1996.
                                                                       laws of the State of Delaware, with its principal place of
Synopsis                                                               business in Thomasville, North Carolina. Thomasville is
Chapter 11 debtor-retailer sought to enjoin furniture                  engaged in the business of manufacturing furniture and
manufacturer from terminating its sales distribution contract          related products.
and sought damages for breach of contract. The Bankruptcy
                                                                     3.     Elder–Beerman has purchased and distributed
Court, William A. Clark, Chief Judge, held that: (1)
                                                                          Thomasville products for over 35 years. As early as
manufacturer's actions in attempting to cancel its contract
                                                                          1985, the parties entered into a written contract for the
with debtor following filing of bankruptcy petition violated
                                                                          sale and distribution of Thomasville furniture products.
automatic stay; (2) manufacturer's attempted termination of
                                                                          That contract contained a provision allowing either
contract was void ab initio; and (3) request for injunctive
                                                                          party to terminate without cause. Over the years, the
relief was moot.
                                                                          relationship between Elder–Beerman and Thomasville
                                                                          expanded, and other written agreements were entered
Injunction denied.
                                                                          into. All of the agreements allow for termination without
                                                                          cause.
Attorneys and Law Firms
                                                                     4. From the beginning of the relationship between the
*1019 Richard M. Cieri, Cleveland, Ohio, for debtor.                    parties and through the mid–1970s, the Thomasville
                                                                        furniture line was an integral part of the Elder–Beerman
Lawrence E. Oscar, Hahn Loeser & Parks, Cleveland, Ohio.                furniture operation. Thomasville gave Elder–Beerman
                                                                        instant name recognition in the furniture business, and
*1020 William B. Sullivan, Womble Carlyle Sandridge &                   helped bolster the performance of those departments, as
Rice, Winston–Salem, North Carolina.                                    well as the franchise as a whole.

Richard A. Chesley, Jones, Day, Reavis & Pogue, Columbus,            5. Thomasville is well-respected in the furniture industry.
Ohio.                                                                   Mr. Max Gutmann, CEO of Elder–Beerman, stated
                                                                        that Thomasville is a “fine name” and is an essential
Randy T. Slovin, Mason Slovin & Schilling Co., L.P.A.,
                                                                        line within Elder–Beerman's furniture market. Ron
Cincinnati, Ohio.
                                                                        Bultema, Elder–Beerman's Divisional Merchandising
                                                                        Manager, stated that Thomasville is the “foundation” of
                                                                        his business. Thomasville's share of Elder–Beerman's




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
In re Elder-Beerman
                      Case 20-14695-LMI
         Case 4:20-cv-01178        Document
                    Stores Corp., 195
                                                    Doc 4 Filed
                                                 41-1
                                      B.R. 1019 (1996)
                                                           Filedon04/26/20  Page
                                                                   04/26/20 in    36 ofPage
                                                                               TXSD     80 19 of 63
35 Collier Bankr.Cas.2d 1446

    furniture business has been characterized as a “lion's         products at the upper middle range of price points, and
    share” (more than 40%).                                        the opportunity to control distribution in the Dayton
                                                                   trading area.
  6. Although Thomasville sales represent less than 1%
    of Elder–Beerman's total sales revenues, this figure is      12. Thomasville strongly supported its relationship with
    misleading. Thomasville acts as a promotional leader           Elder–Beerman during 1994 and 1995. For example,
    line for Elder–Beerman. That is, customers are attracted       on August 1, 1994, Michael Nesbit, Thomasville's
    to shop at Elder–Beerman because of the Thomasville            representative to Elder–Beerman, wrote a memo to Bill
    name. As such, having the Thomasville line in its stores       Carrico, his supervisor, concerning the November grand
    contributes to sales for Elder–Beerman both inside and         opening of Elder–Beerman's fourth Thomasville Gallery
    outside of the furniture line.                                 at its Fairborn location. Because Thomasville was
                                                                   Elder–Beerman's “number one vendor and growing,”
  7. Because of Thomasville's wide range of products, it           Mr. Nesbit recommended that Thomasville offer
     may take as many as six to nine vendors to replace            Elder–Beerman support in the form of $22,500 of
     Thomasville in the Elder–Beerman stores. Adding               products discounts and cooperative advertising funds.
     additional vendors will require significant changes in        As justification for this expenditure, Mr. Nesbit
     Elder–Beerman's operations. There are complications           indicated his confidence that the Elder–Beerman
     with multiple delivery sources and order deadlines,           relationship would continue to be profitable for
     dealing with different representatives and invoices,          Thomasville.
     advertising, and more vendors means less sales volume
     with each individual vendor, which in turn may mean         13. Other indicators show that Elder–Beerman's dealings
     less incentives offered to Elder–Beerman from each            in the Thomasville line prior to bankruptcy were
     vendor. In addition, Elder–Beerman's salespeople must         productive. In March 1995, Thomasville approved
     be retrained to sell the new vendors' products.               Elder–Beerman for yet another Thomasville Gallery
                                                                   at its Salem Avenue store. And in September of
  8. In the course of the parties' relationship, Elder–Beerman     1995, Michael Nesbit, Elder Beerman's Thomasville
     has also expended a great deal of time and money in           representative, in an internal memorandum to his
     order to meet with Thomasville's standards.                   supervisor, Dave Scarangella, informed him Elder–
                                                                   Beerman was considering building up to five more
  9. Between 1989 and 1994, Elder–Beerman renovated
                                                                   Thomasville Galleries.
    four of its stores in order to accommodate Thomasville
    Galleries. These Galleries were located at Elder–            14. In addition, from 1993 through 1995, delivery
    Beerman's Northtowne, Northwest, Southtown, and                and return problems from Elder–Beerman markedly
    Fairborn locations.                                            decreased. During this period, Elder–Beerman's return
                                                                   ratio was less than Thomasville's national average.
  10. In order to comply with Gallery Agreements, Elder–
    Beerman agreed to expend *1021 substantial amounts           15. The healthy relationship between Elder–Beerman
    of its own funds to renovate portions of its stores in         and Thomasville continued into 1995. During that
    accordance with Thomasville's Gallery blueprints. The          year, Elder–Beerman's sales of Thomasville furniture
    total expenditures on these galleries exceed $300,000.         products “dramatically increased,” according to Mr.
    Elder–Beerman constructed, painted, wallpapered, lit,          Nesbit. Estimates show the sales figures increased from
    and furnished the Gallery areas to Thomasville's               $1.6 million in 1994 to $2,226,000 in 1995. Moreover,
    specifications.                                                projections for the 1996 fiscal year showed that Elder–
                                                                   Beerman would continue to grow, and could meet or
  11. In addition to the significant amount of time
                                                                   exceed Thomasville's $3 million sales goal, goals which
    and money that Elder–Beerman spent to build its
                                                                   none of Thomasville's vendors had met in 1995.
    Thomasville Galleries, Elder–Beerman also eliminated
    its relationships with other furniture manufacturers to      16. On January 4, 1995, Mr. Nesbit recommended a
    make room for additional Thomasville lines. Elder–             “customized” discount program for Elder–Beerman
    Beerman made these sacrifices because Thomasville              that coordinated Thomasville's promotions with
    offered a well-established, recognized name, quality           Elder–Beerman's advertising schedule. These flat-


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     2
In re Elder-Beerman
                     Case 20-14695-LMI
         Case 4:20-cv-01178        Document
                    Stores Corp., 195
                                                   Doc 4 Filed
                                                 41-1
                                      B.R. 1019 (1996)
                                                          Filedon04/26/20  Page
                                                                  04/26/20 in    37 ofPage
                                                                              TXSD     80 20 of 63
35 Collier Bankr.Cas.2d 1446

    rate discounts allowed Elder–Beerman to better take           incentive until April 12, 1996, just one week prior to the
    advantage of Thomasville's discounts when planning its        hearing April 19, 1996.
    own sales. According to Mr. Nesbit, these discounts were
    “much more responsive to growing business with Elder–       23. On October 18, 1995, Thomasville demanded
    Beerman.”                                                     that Elder–Beerman return all previously shipped
                                                                  merchandise. On October 19, 1995, Thomasville
  17. On September 11, 1995, Mr. Nesbit wrote another             stopped all shipments to Elder–Beerman. Thomasville
    memo to Scarangella recommending strong support               did not resume shipments until Elder–Beerman
    for Elder–Beerman's stores. In this memo, Mr.                 furnished Thomasville with a $300,000 security, in early
    Nesbit pointed out that Elder–Beerman had already             December.
    doubled its volume with Thomasville and added that
    Thomasville made up 25% of Elder–Beerman's total            24. On October 20, 1995, Charles Shaffer, Elder–
    furniture business, and approximately 50% of its              Beerman's General Merchandising Manager, and Ron
    case goods business. Because Mr. Nesbit approved              Bultema met with Thomasville representatives to
    of Ron Bultema, Elder–Beerman's new Divisional                discuss the bankruptcy filing. Thomasville had already,
    Merchandising Manager, and thought that it “behooved”         earlier in the day, taken steps to replace Elder–Beerman
    Thomasville to help stabilize Elder–Beerman, he               as they met with Larry Klaben of Morris Furniture, an
    recommended a flat-rate discount for the first half of        Elder–Beerman competitor in Dayton.
    1996 and possibly the last quarter of 1995.
                                                                25. At the October 20th meeting, Ron Berrier,
  18. On October 10, 1995, just seven days before Elder–          Thomasville's Treasurer, expressed Thomasville's
    Beerman filed its bankruptcy petition, Mr. Nesbit again       “extreme displeasure over the filing and emphatically
    recommended that Thomasville offer Elder–Beerman              indicated that (Thomasville) would not ship orders in the
    special promotions that could be coordinated *1022            backlogue [sic].” In addition, Terry Funk, Thomasville's
    with Elder–Beerman's advertising schedule. These plans        Credit Manager, asked how Elder–Beerman was able
    were approved by Mr. Scarangella on October 12, 1995.         to file for bankruptcy given the fact that it had an $80
                                                                  million net worth. Finally, Mr. Berrier, on behalf of
  19. Prior to the Chapter 11 petition, Thomasville had grown     Thomasville, expressly stated, “we [have] no intention
    to represent 25% of Elder–Beerman's wood products             of continuing to do business with [Elder–Beerman].”
    business with projected annual sales in excess of $2.5
    million. It has been estimated that termination of the      26. Thomasville has offered Elder–Beerman little or
    Thomasville product line may result in lost sales of          no support since the bankruptcy petition. Mr. Nesbit,
    $750,000 in wood products and $400,000 in upholstery          Thomasville's representative to Elder–Beerman, has
    business.                                                     stopped his once regular store visits. Thomasville
                                                                  invited the president of Morris Furniture to the
  20. On October 17, 1995, Elder–Beerman and certain of           Midwest Dealer's Meeting, sponsored by Thomasville,
    its subsidiaries filed voluntary petitions for protection     in Chicago, Illinois, yet failed to invite representatives
    under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§         from Elder–Beerman. In addition, Thomasville failed to
    101 et seq. (the “Bankruptcy Code”), in this court.           offer Elder–Beerman any of its regular factory discounts
                                                                  until the week prior to a hearing on April 19, 1996.
  21. Immediately upon the filing of Elder–Beerman's
    bankruptcy petition on October 17, 1995, the                27. On January 22, 1996, Thomasville sent notice to Elder–
    relationship between Elder–Beerman and Thomasville            Beerman that Thomasville was severing the parties'
    changed dramatically.                                         long-standing relationship. In the notice Thomasville
                                                                  stated that it would “allow orders for a 60–day period to
  22. Thomasville notified Elder–Beerman that the                 allow [Elder–Beerman] to balance inventory and process
    customized promotional program designed specifically          sold orders.”
    for Elder–Beerman by Thomasville had terminated
    with the bankruptcy petition. Thomasville never             28. On March 14, 1996, before the expiration of
    offered Elder–Beerman another discount or promotional         the 60–day period, Elder–Beerman filed a Verified
                                                                  Complaint for Injunctive Relief. On the same day, Elder–



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3
In re Elder-Beerman
                       Case 20-14695-LMI
         Case 4:20-cv-01178        Document
                    Stores Corp., 195            41-1
                                      B.R. 1019 (1996)
                                                      Doc 4 Filed
                                                             Filedon04/26/20  Page
                                                                     04/26/20 in    38 ofPage
                                                                                 TXSD     80 21 of 63
35 Collier Bankr.Cas.2d 1446

     Beerman moved for a temporary restraining order and a          Bankruptcy courts then have the power, whether on the
     preliminary injunction. This court issued its Temporary       request of a party in interest or sua sponte, to consider both
     Restraining Order (the “Order”) on that date.                 what acts constitute a violation of the stay and whether or not
                                                                   relief from stay is appropriate. The matter of relief from stay
  29. On March 22, 1996, Elder–Beerman filed its First             has already been considered in a separately issued decision,
    Amended Complaint which, in addition to seeking                where the court declined to annul or terminate the stay. The
    injunctive relief, requested damages for Thomasville's         court therefore concerns itself here solely with determining
    breach of contract, both express and implied.                  whether or not Thomasville's attempted termination on
                                                                   January 22, 1996, was in violation of the automatic stay, and
  30. Subsequent to a hearing on April 19, 1996, both parties
                                                                   subsequently what effect that determination has on Elder–
    have adjusted their pleadings to address issues of the
                                                                   Beerman's request for injunctive relief.
    automatic stay. The matter currently before the court
    is Elder–Beerman's Emergency Motion for Preliminary
                                                                    The stay protection in § 362 is “automatic and mandatory”
    Injunction, and request for injunctive relief under Elder–
                                                                   with the filing of the petition. Cathey v. Johns–Manville
    Beerman's First Amended Complaint.
                                                                   Sales Corp., 711 F.2d 60, 62 (6th Cir.1983). The debtor need
                                                                   not make any motion in the bankruptcy court to invoke its
             *1023 CONCLUSIONS OF LAW                              protection. Ostano Commerzanstalt v. Telewide Sys., Inc., 790
                                                                   F.2d 206, 207 (2d Cir.1986).
The court has jurisdiction over this matter pursuant to 28
U.S.C. §§ 157(a) & 1334. This proceeding constitutes a core
                                                                   The automatic stay protects against “any act to obtain
proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) & (O).
                                                                   possession of property of the estate or of property from the
                                                                   estate or to exercise control over property of the estate.” 11
Procedurally, this matter arose from Elder–Beerman's request
                                                                   U.S.C. § 362(a)(3) (1994).
for a preliminary injunction. It is clear, however, that the
parties now recognize that the underlying legal principle is the
                                                                   Property of the estate is defined in 11 U.S.C. § 541(a).
automatic stay, and that so long as the stay remains in effect,
                                                                   Such property includes “all legal or equitable interests of the
other injunctive relief is inappropriate.
                                                                   debtor in property as of the commencement of the case.”
                                                                   11 U.S.C. § 541(a)(1) (1994). The legislative history to §
Had the parties not raised the issue of the automatic stay,
                                                                   541 indicates property of the estate is to be interpreted quite
the court would still be empowered to address stay violations
                                                                   broadly. “It includes all kinds of property, including tangible
sua sponte. In re Laventhol & Horwath, 139 B.R. 109, 116
                                                                   or intangible property [and] causes of action....” H.R.Rep. No.
n. 6 (S.D.N.Y.1992) (“[I]f necessary, the Bankruptcy Court
                                                                   595, 95th Cong., 1st Sess. 367–68 (1977), reprinted in 1978
could sua sponte modify the automatic stay....”); Furness v.
                                                                   U.S.C.C.A.N. at 5963, 6323 (1978).
Lilienfield, 35 B.R. 1006 (D.Md.1983) (modifying stay sua
sponte ); Putnam County Sav. Bank v. Bagen (In re Bagen ),
                                                                   Courts have consistently held that contract rights are property
185 B.R. 691, 701 (Bankr.S.D.N.Y.1995) (modifying the stay
                                                                   of the estate, and that therefore those rights are protected
sua sponte ); Swift v. Bellucci (In re Bellucci ), 119 B.R. 763,
                                                                   by the automatic stay. Pester Refining Co. v. Insurance
779 (Bankr.E.D.Cal.1990) (“[B]ankruptcy courts may lift the
                                                                   Co. of North Am. (In re Pester Refining ), 58 B.R. 189,
automatic stay sua sponte notwithstanding the language in
                                                                   192 (Bankr.S.D.Iowa 1985) (“Contractual rights constitute
section 362(d) that permits a ‘party in interest’ to seek relief
                                                                   intangible property which is included within the definition
from the automatic stay.”); James v. Draper (In re James ),
                                                                   of property of the estate”); Wegner Farms Co. v. Merchants
112 B.R. 687, 700 (Bankr.E.D.Pa.), aff'd in part, vacated in
                                                                   Bonding Co. (In re Wegner Farms Co.), 49 B.R. 440, 443
part on other grounds, 120 B.R. 802 (E.D.Pa.1990), rev'd
                                                                   (Bankr.N.D.Iowa 1985) (same); Varisco v. Oroweat Food Co.
on other grounds, 940 F.2d 46 (3d Cir.1991) (“The court is
                                                                   (In re Varisco ), 16 B.R. 634, 637 (Bankr.M.D.Fla.1981)
obliged to raise the issue of the application of the automatic
                                                                   (same); accord In re Cardinal Industries, Inc., 116 B.R. 964,
stay sua sponte.”); In re Clark, 69 B.R. 885, 890 n. 1
                                                                   971 (Bankr.S.D.Ohio 1990).
(Bankr.E.D.Pa.1987) ( “[W]e have a duty to raise obvious
defenses to, as well as the issue of, the impact of the stay sua   Courts have also consistently held that the automatic stay
sponte.”).                                                         also applies to notices of termination. *1024 Rogue



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
In re Elder-Beerman
                      Case 20-14695-LMI
         Case 4:20-cv-01178        Document
                    Stores Corp., 195            41-1Doc 4 Filed
                                      B.R. 1019 (1996)
                                                            Filedon04/26/20  Page
                                                                    04/26/20 in    39 ofPage
                                                                                TXSD     80 22 of 63
35 Collier Bankr.Cas.2d 1446

Valley Stations, Inc. v. Birk Oil Co., 568 F.Supp. 337,           the contract is executory, In re Pester Refining, 58 B.R. at 191,
348 (D.Or.1983) (“automatic stay prevents franchisor from         this issue has become moot.
sending notice of termination or nonrenewal without first
securing appropriate relief from stay from the Bankruptcy          It is therefore clear, that Thomasville's actions in attempting
Court”); A. Dan Chisholm, Inc. v. B.P. Oil Inc. (In re A. Dan     to cancel its contract with Elder–Beerman were in violation
Chisholm, Inc.), 57 B.R. 718, 719–20 (Bankr.M.D.Fla.1986)         of the automatic stay.
(“Any notice [of termination] sent in violation of the
automatic stay is void and without effect”).                      The treatment of violations of the stay has varied within the
                                                                  Circuits. The Bankruptcy Code does not state whether such
As in the instant case, courts have not hesitated to retain the   acts are to be treated as void or voidable. Until recently each
stay, even when one party would otherwise have the power          of the Circuits but one that had considered the void/voidable
to terminate “at will.” This result is best demonstrated in       question had concluded that actions taken in violation of
the area of insurance policies. Minoco Group of Cos., Ltd.        the automatic stay are void. See In re Smith Corset Shops,
v. First State Underwriters Agency of New England Reins.          Inc., 696 F.2d 971, 976 (1st Cir.1982); In re 48th Street
Corp. (In re Minoco Group of Cos., Ltd.), 799 F.2d 517,           Steakhouse, Inc., 835 F.2d 427, 431 (2d Cir.1987), cert.
519 (9th Cir.1986) (staying the right to cancel insurance         denied, 485 U.S. 1035, 108 S.Ct. 1596, 99 L.Ed.2d 910
policy under § 362); Pester Refining Co. v. Insurance Co.         (1988); Raymark Indus., Inc. v. Lai, 973 F.2d 1125, 1132 (3d
of North Am. (In re Pester Refining Co.), 58 B.R. 189,            Cir.1992); N.L.R.B. v. Edward Cooper Painting, Inc., 804 F.2d
192 (Bankr.S.D.Ia.1985); In re B. Siegel Co., 51 B.R. 159,        934, 940 (6th Cir.1986); Matthews v. Rosene, 739 F.2d 249,
163–64 (Bankr.E.D.Mich.1985); In re Garnas (Garnas v.             251 (7th Cir.1984); In re Schwartz, 954 F.2d 569, 574 (9th
American Family Mut. Ins. Co.), 38 B.R. 221, 223–24               Cir.1992); In re Calder, 907 F.2d 953, 956 (10th Cir.1990);
(Bankr.D.N.D.1984).                                               Borg–Warner Acceptance Corp. v. Hall, 685 F.2d 1306,
                                                                  1308 (11th Cir.1982); Bronson v. U.S., 46 F.3d 1573, 1579
 Thus while parties may otherwise be permitted to terminate       (Fed.Cir.1995). But see Picco v. Global Marine Drilling Co.,
an agreement under state contract law, in bankruptcy such         900 F.2d 846 (5th Cir.1990) ( “[A]ctions taken in violation of
a termination would be in violation of the stay, and the          an automatic stay are not void.”).
parties must seek permission of the court to act. Computer
Communications, Inc. v. Codex Corporation (In re Computer         The Sixth Circuit, however, has recently reversed its position,
Communications, Inc.), 824 F.2d 725, 729 (9th Cir.1987)           holding that actions taken in violation of the automatic stay
(holding that even an unassumable executory contract              are not void, but voidable. Easley v. Pettibone Michigan
would be protected from termination by the automatic              Corp., 990 F.2d 905, 909–11 (6th Cir.1993). Implicit in the
stay); In re M.J. & K. Co., Inc., 161 B.R. 586, 595               Sixth Circuit's reasoning is that as void acts are incapable of
(Bankr.S.D.N.Y.1993) (granting relief from stay for law           cure, the power to cure past violations by annulling under
school to exercise at will termination clause against debtor);    § 362(d) precludes these violations from being void. Easley,
Sanden v. Chautauqua Capital Corp. (In re Chautauqua              990 F.2d at 910. They must, therefore, be voidable. Id. In
Capital Corp.), 135 B.R. 779 (Bankr.W.D.Pa.1992) (granting        so doing, however, the Circuit made it clear that in general
relief from stay for landlord to evict tenant at will); Coates    violations should still be *1025 treated as void, that “any
v. Peachtree Apartments (In re Coates ), 108 B.R. 823, 826        exception to the stay must be applied sparingly.” Easley, 990
(Bankr.M.D.Ga.1989) (“[E]ven a month-to-month tenancy at          F.2d at 911 (quoting In re Smith, 876 F.2d 524 (6th Cir.1989)).
will is property of the estate which debtor's landlord cannot
terminate until the landlord obtains relief from the automatic     While it is therefore clear that Thomasville's actions were in
stay.”); Schewe v. Fairview Estates (In re Schewe ), 94 B.R.      violation of the automatic stay and thus technically voidable,
938 (Bankr.W.D.Mich.1989) (same).                                 Easley also makes it clear that in general these acts will be
                                                                  treated as void.
Finally, much time and energy by the parties has been spent
arguing whether or not this contract is executory, and if it       It is the court's conclusion that Thomasville's attempted
is, whether § 365(e)(1) should apply. Because of the court's      termination of the contract should be treated as void ab initio,
holding on the automatic stay, which applies whether or not       and that the contract is presently intact. As this court has
                                                                  previously declined to terminate, annul, modify, or condition



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
In re Elder-Beerman
                      Case 20-14695-LMI
         Case 4:20-cv-01178        Document
                    Stores Corp., 195
                                                    Doc 4 Filed
                                                 41-1
                                      B.R. 1019 (1996)
                                                           Filedon04/26/20  Page
                                                                   04/26/20 in    40 ofPage
                                                                               TXSD     80 23 of 63
35 Collier Bankr.Cas.2d 1446

the stay, the stay remains in effect. There is therefore no          § 362(h) damages for Thursday, May 16, 1996, at 10:00 a.m.,
immediate danger of the sales distribution contract being            and a hearing for damages arising from the breach of sales
terminated. Consequently, Plaintiff's request for injunctive         and distribution contract and violation of the automatic stay
relief against Thomasville and Morris Furniture Co., Inc. is         for Tuesday, July 2, 1996, at 9:30 a.m.
moot, and should be, and hereby is DENIED.
                                                                     All Citations
The court sets a pretrial telephone conference on the Second
Cause of Action in the complaint and on the issue of 11 U.S.C.       195 B.R. 1019, 35 Collier Bankr.Cas.2d 1446

End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
         Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                           41-14 Filed
                                  Filedon04/26/20  Page
                                          04/26/20 in    41 ofPage
                                                      TXSD     80 24 of 63




                          APPENDIX A-
        Case
In re Gandy,
                       Case 20-14695-LMI
             3274:20-cv-01178
                 B.R. 796 (2005) DocumentDoc
                                         41-14 Filed
                                                Filedon04/26/20  Page
                                                        04/26/20 in    42 ofPage
                                                                    TXSD     80 25 of 63



                                                                   Attorneys and Law Firms
                       327 B.R. 796
              United States Bankruptcy Court,                      *798 Reese W. Baker, Baker & Associates LLP, Houston,
                        S.D. Texas,                                TX, for Debtor Ricky Lynn Gandy.
                    Houston Division.
                                                                   Richard W. Aurich, Jr., Baker & Associates LLP, Houston,
              In re Ricky Lynn GANDY, Debtor.                      TX, for Debtor Elvia Diaz.
                   In re Elvia Diaz, Debtor.
                                                                   Hal F. Morris, Asst. Atty. Gen. (argued), Ashley F. Bartram,
                     Elvia Diaz, Plaintiff,
                                                                   Asst. Atty. Gen., Texas Atty. General's Office for Texas
                               v.
                                                                   Commission on Environmental Quality (TCEQ) and State of
                  State of Texas, Defendant.
                                                                   Texas.
                Bankruptcy Nos. 05–30651–                          Clarissa K. Bauer, Asst. County Atty., Harris County Atty.'s
                 H1–13, 05–32244–H2–13.                            Office, for Creditor Harris County.
                             |
                  Adversary No. 05–3253.
                             |
                                                                              JOINT MEMORANDUM OPINION
                      July 18, 2005.
                                                                   MARVIN ISGUR, Bankruptcy Judge.
Synopsis
Background: Chapter 13 debtor brought adversary                    On April 22, 2005, this Court issued an *799 order in In re
proceeding for determination that State of Texas had violated
                                                                   Gandy, 1 finding that the automatic stay did not apply to a
automatic stay, and state defended on theory that its actions
                                                                   prepetition state court lawsuit brought by governmental units
came within “police and regulatory power” exception to
                                                                   against Mr. Gandy. On April 29, 2005, this Court denied an
automatic stay. In separate Chapter 13 case, Texas county and
                                                                   Application for a Temporary Restraining Order in Diaz v.
the Texas Commission on Environmental Quality moved for
determination of nonapplicability of automatic stay to their       State of Texas, 2 finding that the automatic stay did not apply
actions.                                                           to a prepetition state court suit brought by the State of Texas
                                                                   against Ms. Diaz. The two decisions involve substantially
                                                                   similar questions of law. This Joint Memorandum Opinion
                                                                   provides the findings and conclusions on which the decisions
Holdings: Issuing joint memorandum, the Bankruptcy Court,          were based.
Marvin Isgur, J., held that:

county and commission, in pursuing cause of action for
purely injunctive relief to prevent debtor's alleged continuing                        Gandy Background
violations of Texas environmental law, came within “police
                                                                   On March 24, 2004, Harris County filed a lawsuit in
and regulatory power” exception to automatic stay; and
                                                                   state court against Mr. Gandy for violations of various
                                                                   state environmental laws, including the Texas Solid Waste
state's conduct, in pursuing cause of action both for injunction
                                                                   Disposal Act and the Texas Clean Air Act. In the state court
and for entry of monetary judgment against Chapter 13
                                                                   suit, the County requested injunctive relief, fees and costs.
debtor based on her alleged violation of Texas consumer
                                                                   On June 25, 2004, the Texas Commission on Environmental
protection law, also came within “police and regulatory
                                                                   Quality intervened in the suit. The principal allegation in the
power” exception to stay.
                                                                   lawsuit is that Mr. Gandy used his property to store debris
                                                                   from site clearing and construction projects. The bulk of the
So ordered.                                                        debris was comprised of wood products (such as tree stumps)
                                                                   and used building materials. The governmental units allege
                                                                   that Mr. Gandy's present use of the property violates Texas
                                                                   law. On August 4, 2004, the state court issued a temporary



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
        Case
In re Gandy,
                       Case 20-14695-LMI
             3274:20-cv-01178
                 B.R. 796 (2005) DocumentDoc
                                         41-14 Filed
                                                Filedon04/26/20  Page
                                                        04/26/20 in    43 ofPage
                                                                    TXSD     80 26 of 63


restraining order concerning Mr. Gandy's alleged violations       This Court is frequently called upon to determine whether
of state environmental laws.                                      the automatic stay applies to state court lawsuits involving
                                                                  a governmental unit's enforcement of police and regulatory
On January 11, 2005, Mr. Gandy filed a petition for relief        powers. Sometimes—as occurred in Mr. Gandy's case—
under chapter 13 of the Bankruptcy Code. Mr. Gandy                despite the plain application of the police and regulatory
then filed a suggestion of bankruptcy with the state court        power exception, a debtor will file a suggestion of bankruptcy
requesting “the observance of the Stay Order under § 362.”        or affirmatively represent to the state court that the automatic
Pursuant to Mr. Gandy's suggestion—and in spite of the            stay precludes a state court from continuing with its
governmental units' arguments that the suit was not subject to    adjudication. In other instances, as evidenced by Ms. Diaz's
the automatic stay—the state court stayed all proceedings.        case, debtors seek injunctive relief from the bankruptcy court
                                                                  to stop the state court litigation based on the application
On March 17, 2005, Harris County and the Texas                    of the automatic stay. Regardless of form, the debtors'
Commission on Environmental Quality filed their Amended           actions sometimes lead state courts to stay the proceedings
Motion to Determine the Non–Applicability of Stay Pursuant        while awaiting an order from the bankruptcy court before
to 11 U.S.C. § 362(b)(4). Mr. Gandy filed a response on April     continuing with their cases. Such actions delay state court
14, 2005. The Court conducted a hearing on this matter on         proceedings and waste the resources of the parties and
April 22, 2005. At the conclusion of the hearing, the Court       the courts. The Court appreciates the comity shown by
issued an order determining that the stay did not apply to the    state courts when they decline to proceed in the face of
state court suit.                                                 a pending bankruptcy case. Nevertheless, the Court finds
                                                                  that its duty of reciprocal comity requires the issuance
                                                                  of this opinion. Accordingly, this Court issues this Joint
                                                                  Memorandum Opinion clarifying that the state courts in the
                      Diaz Background
                                                                  present cases had the authority to determine that the automatic
On February 3, 2005, the State of Texas filed a lawsuit against   stay did not apply to the governmental units' actions to enforce
Ms. Diaz in the 113th Judicial District Court of Harris County.   their police and regulatory power.
The lawsuit alleges that Ms. Diaz committed consumer fraud
under the Deceptive Trade Practices Act related to her work
as a notary public. In general, the lawsuit alleges that Ms.                        Concurrent Jurisdiction
Diaz misrepresented her services as a “notario” with the effect
of misleading Houston's large Mexican immigrant population         This Court has previously examined the issue of whether
into believing that she could serve as an attorney. The State     state courts possess jurisdiction and authority to determine
alleges that the term “notario” is a term used by licensed        whether the automatic stay applies. In re Edwin A.
attorneys in Mexico and that Ms. Diaz is intending to mislead     Epstein, Jr. Operating Co., Inc., 314 B.R. 591, 598–99
the public in violation of Texas law. 3                           (Bankr.S.D.Tex.2004). In determining that state courts are
                                                                  vested with jurisdiction, the Court's analysis began with the
On February 13, 2005, Ms. Diaz filed a petition for relief        jurisdictional grant provided by Congress:
under chapter 13. Apparently, Ms. Diaz's state court counsel
                                                                    The U.S. Constitution gives Congress plenary power over
signed an agreed order stipulating to the non-applicability of
                                                                    bankruptcy thus allowing Congress to limit the jurisdiction
automatic stay to the proceeding. Despite this agreed order,
                                                                    that courts can exercise over the person and property
Ms. Diaz filed an application for a temporary restraining order
                                                                    of a debtor who duly invokes the bankruptcy law. U.S.
to prevent the state *800 court from proceeding with the
                                                                    CONST., art. I, § 8; Kalb v. Feuerstein, 308 U.S. 433, 439,
lawsuit and to seek damages for violations of the automatic
                                                                    60 S.Ct. 343, 84 L.Ed. 370 (1940). The current bankruptcy
stay. This Court denied the application and Ms. Diaz's request
                                                                    jurisdictional statute, 28 U.S.C. § 1334, defines the role of
for damages based on the non-applicability of the automatic
                                                                    the federal district courts in bankruptcy. Section 1334(a)
stay.
                                                                    provides, “[e]xcept as provided in subsection (b) of this
                                                                    section, the district courts shall have original and exclusive
                                                                    jurisdiction of all cases under title 11.” 28 U.S.C. § 1334(a).
                           Analysis                                 Section 1334(b) then provides: “[n]otwithstanding any Act



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
        Case
In re Gandy,
                       Case 20-14695-LMI
             3274:20-cv-01178
                 B.R. 796 (2005) DocumentDoc
                                         41-14 Filed
                                                Filedon04/26/20  Page
                                                        04/26/20 in    44 ofPage
                                                                    TXSD     80 27 of 63


  of Congress that confers exclusive jurisdiction on a court        One important exception to the automatic stay is the police
  or courts other than the district courts, the district courts     and regulatory power exception. The police and regulatory
  shall have original but not exclusive jurisdiction of all civil   power exception is based on the compelling *802 need
  proceedings arising under title 11, or arising in or related      for the government to continue to protect the public when
  to cases under title 11.”                                         a debtor files for bankruptcy and to “prevent a debtor from
                                                                    ‘frustrating necessary governmental functions by seeking
Id. (emphasis added). In Edwin A. Epstein, Jr. Operating            refuge in bankruptcy court.’ ” SEC v. Brennan, 230 F.3d 65,
Co., Inc., an arbitration panel 4 erroneously ruled that the        71 (2nd Cir.2000) (citing City of New York v. Exxon Corp.,
automatic stay did not apply to various claims against the          932 F.2d 1020, 1024 (2nd Cir.1991)) (internal quotation
debtor's interests in various oil and gas properties. Id. The       marks omitted); In re Commonwealth Cos., Inc., 913 F.2d
effect of this decision was to impermissibly *801 annul             518, 527 (8th Cir. BAP 1990) (quoting Commodity Futures
or terminate the automatic stay. Id. 5 Thus, while the Court        Trading Comm'n. v. Co Petro Mktg. Group Inc., 700 F.2d
found that state courts possess concurrent jurisdiction—            1279, 1283 (9th Cir.1983) (“a fundamental policy behind the
pursuant to § 1334(b)—to determine whether the stay applies,        police or regulatory power exception ... is ‘to prevent the
state courts lack authority to terminate the stay when it in        bankruptcy court from becoming a haven for wrongdoers.’
fact does apply. Id. The bankruptcy court alone has authority       ”)) The exception accomplishes this goal by allowing the
to modify the automatic stay. Id. For the reasons set forth         government to enforce various laws and regulations against a
in Edwin A. Epstein, Jr. Operating Co., Inc., an erroneous          debtor. Specifically § 362(b)(4) states:
determination of the inapplicability of the automatic stay
would be voidable. Of course, the automatic stay does not
arise when the police and regulatory exception applies. 11                      The filing of a petition ... does
U.S.C. § 362(b)(4). In a police and regulatory exception case                   not operate as a stay ... of the
—where the automatic stay has never arisen—the state court                      commencement or continuation of a
has concurrent jurisdiction to so determine.                                    criminal action or proceeding against
                                                                                the debtor ... of the commencement
                                                                                or continuation of an action or
                                                                                proceeding by a governmental unit ...
            The Automatic Stay and the Police
                                                                                to enforce such governmental unit's
             and Regulatory Power Exception
                                                                                or organization's police and regulatory
                                                                                power, including the enforcement of
Section 362(a) 6 provides for an automatic stay of certain acts
                                                                                a judgment other than a money
upon the filing of a bankruptcy petition under any chapter
                                                                                judgment, obtained in an action or
of the Bankruptcy Code. 11 U.S.C. § 362(a); In re Pierce,
                                                                                proceeding by the governmental unit
272 B.R. 198, 209 (Bankr.S.D.Tex.2001); 2 COLLIER ON
                                                                                to enforce such governmental unit's
BANKRUPTCY ¶ 303.12 (15th ed.2004). “The purpose of
                                                                                or organization's police or regulatory
the automatic stay is to give the debtor a ‘breathing spell’
                                                                                power ....
from his creditors, and also, to protect creditors by preventing
a race for the debtor's assets.” Browning v. Navarro, 743
F.2d 1069, 1083 (5th Cir.1984) (citations omitted). The stay
prohibits lien enforcement and other actions, judicial or           11 U.S.C. § 364(b)(4) (emphasis added). Thus, “where
otherwise, that are attempts to enforce or collect prepetition      a governmental unit is suing a debtor to prevent or
claims. 11 U.S.C. § 362. It also stays a wide range of actions      stop violation of fraud, environmental protection, consumer
that would affect or interfere with property of the estate,         protection, safety, or similar police or regulatory laws, or
property of the debtor, or property in the custody of the estate.   attempting to fix damages for violation of such a law,
Id.                                                                 the action or proceeding is not stayed under the automatic
                                                                    stay.” H.R.Rep. No. 95–595, at 343 (1977), reprinted in
  Although the reach of the automatic stay is broad, it             1978 U.S.C.C.A.N. 5963, 6299; S.Rep. No. 95–989, at 52,
is not unlimited. Some actions that would otherwise fall            reprinted in 1978 U.S.C.C.A.N. 5787, 5838. Therefore, while
within the scope of the stay are excepted from the stay. The        the majority of actions against a debtor must cease, a bona
exceptions are typically based on particular policy objectives.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
        Case
In re Gandy,
                       Case 20-14695-LMI
             3274:20-cv-01178
                 B.R. 796 (2005) DocumentDoc
                                         41-14 Filed
                                                Filedon04/26/20  Page
                                                        04/26/20 in    45 ofPage
                                                                    TXSD     80 28 of 63


fide 7 governmental unit action to enforce its police and          unit's action on a debt arising from a normal commercial
regulatory power is unaffected by the automatic stay.              transaction to purchase goods or services, 8 or an action
                                                                   to collect taxes, 9 are generally stayed by the automatic
  To determine whether an action falls under the police            stay. However, if the money damages are ancillary to the
and regulatory power exception, a court must engage in             governmental unit's enforcement of its police and regulatory
a two-prong test. First, the court must determine whether          power, then the action itself is not stayed, though collection
the plaintiff in the state court action is a “governmental         of the judgment is stayed. Brennan, 230 F.3d at 71–73. As
unit.” See 11 U.S.C. § 362(b)(4) (excepting proceedings “by        explained by the Fifth Circuit:
a governmental unit”). If the court answers this question
in the affirmative, the court must next determine whether
the governmental unit is seeking to enforce its police and            Quite separate from the entry of a money judgment, is a
regulatory power.                                                     proceeding to enforce that money judgment. The paradigm
                                                                      for such a proceeding is when, having obtained a judgment
The first prong of the test is determined by reference to 11          for a sum certain, a plaintiff attempts to seize property
U.S.C. § 101(27). Under § 101(27) a “governmental unit” is            of the defendant in order to satisfy that judgment. It is
defined as:                                                           this seizure of a Defendant–Debtor's property, to satisfy
                                                                      the judgment obtained by a Plaintiff–Creditor, which is
                                                                      proscribed by subsection 362(b)(5).
             [the]     United       States;     State;                Commonwealth Oil Ref. Co., 805 F.2d at 1186. The purpose
             Commonwealth; District; Territory;                       of allowing a governmental unit to proceed to judgment
             municipality;        foreign        state;               for civil penalties in an enforcement lawsuit is to fix
             department, agency, or instrumentality                   damages for purposes of the bankruptcy action. SEC v.
             of the United States (but not a United                   Bilzerian, 131 F.Supp.2d 10, 14 (D.D.C.2001) (permitting
             States trustee while serving as a trustee                an accounting but not actual disgorgement of funds). Thus,
             in a case under this title), a State, a                  a state court may liquidate the claim and enter a judgment
             Commonwealth, a District, a Territory,                   but the governmental unit is stayed from enforcing the
             a municipality, or a foreign state; or                   money judgment against a debtor without an order of the
             other foreign or domestic government.                    bankruptcy court.
                                                                     The second test is the “public policy” test. See NLRB
                                                                   v. Edward Cooper Painting, Inc., 804 F.2d 934, 942 (6th
                                                                   Cir.1986). Under the public policy test, the court must
Thus, if the plaintiff in a state court action fits within the §
                                                                   determine whether the proceeding is designed to “effectuate
101(27) definition, it is considered a governmental unit.
                                                                   public policy” rather than to “adjudicate private rights.”
                                                                   Dunbar, 235 B.R. at 471 (citing Universal Life Church, 128
 The more difficult question is whether the governmental
                                                                   F.3d at 1299 (9th Cir.1997)); In re Charter First Mortgage,
unit is enforcing its police and regulatory power. *803
                                                                    *804 Inc., 42 B.R. at 383. Only the former actions are
Courts have developed two tests to define when an
                                                                   exempt under § 362(b)(4). N.L.R.B., 804 F.2d at 934. A
action qualifies as an exercise the government's police and
                                                                   governmental unit may not adjudicate the private rights of
regulatory power. The first is termed the “pecuniary interest”
                                                                   its citizens under the guise of public protection to escape
test. Commonwealth Cos., 913 F.2d at 523. Under the
                                                                   the general stay provision of § 362. See In re Charter First
pecuniary interest test, the court must determine whether the
                                                                   Mortgage, Inc., 42 B.R. at 383–84. For guidance in this test,
governmental unit is pursuing a matter of public interest
                                                                   courts should refer to the legislative history of § 362(b)(4)
rather than advancing the government's pecuniary interest.
                                                                   to determine whether the subject proceeding is one of the
See id.; In re Dunbar, 235 B.R. 465, 471 (9th Cir. BAP
                                                                   enumerated types of proceedings to which § 362(b)(4) clearly
1999); In re Charter First Mortgage, Inc., 42 B.R. 380, 382
                                                                   applies. See In re Eagle Bus Mfg., Inc., 158 B.R. 421, 427
(Bankr.D.Or.1984). This test requires courts to distinguish
                                                                   (S.D.Tex.1993). The relevant legislative history of § 362(b)
between a police and regulatory enforcement action and an
                                                                   (4) states:
attempt by a governmental unit to collect money damages
that do not arise from an exercise of a governmental unit's
police or regulatory power. For example, a governmental


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           4
        Case
In re Gandy,
                      Case 20-14695-LMI
             3274:20-cv-01178
                 B.R. 796 (2005)DocumentDoc
                                        41-14 Filed
                                               Filedon04/26/20  Page
                                                       04/26/20 in    46 ofPage
                                                                   TXSD     80 29 of 63


                                                                 The action meets the pecuniary interest test because the
                                                                 governmental units were pursuing a matter of public safety
            [Section     362(b)(4)     ]    excepts              and welfare through injunctive relief rather than seeking a
            commencement         or    continuation              monetary award. See, e.g., Commonwealth Cos., 913 F.2d at
            of actions and proceedings by                        523. In the state court action, the governmental units allege
            governmental units to enforce police                 that Mr. Gandy is violating the Texas Solid Waste Disposal
            or regulatory powers. Thus, where a                  Act and the Texas Clean Air Act. They are seeking injunctive
            governmental unit is suing a debtor                  relief to stop Mr. Gandy from using his property to store debris
            to prevent or stop violation of fraud,               and other materials that allegedly violate state law. Thus,
            environmental protection, consumer                   under the pecuniary interest test, Mr. Gandy's state court suit
            protection, safety, or similar police or             constitutes enforcement of the governmental units' police and
            regulatory laws, or attempting to fix                regulatory power.
            damages for violation of such a law,
            the action or proceeding is not stayed                The action also satisfies the public policy test because
            under the automatic stay.                            the purpose of the proceeding is to further public policy
                                                                 instead of adjudicating private rights. 13 Dunbar, 235 B.R. at
                                                                 471. Generally, proceedings to enforce environmental statutes
In re Commonwealth Oil Ref. Co., 805 F.2d 1175, 1182–83          invoke the police and regulatory exception to the automatic
(5th Cir.1986) (quoting H.R.Rep. No. 95–595, at 343 (1977),      stay. See COLLIER ON BANKRUPTCY ¶ 362.05(b)(5)
reprinted in 1978 U.S.C.C.A.N. 5963, 6299; S.Rep. No. 95–        (15th ed.2004). This suit is brought to further the State's
989, at 52, reprinted in 1978 U.S.C.C.A.N. 5787, 5838).          public policy of protecting the environment and does not
Thus, where the government is enforcing these enumerated         implicate, much less adjudicate, the personal rights of any
examples, the governmental unit is clearly enforcing public      citizen. Accordingly, because the state court proceeding is
rights.                                                          enforcing environmental laws, which furthers public policy,
                                                                 it is excepted from the automatic stay based on the police and
Further examples of governmental unit actions where courts       regulatory exception.
have applied the police and regulatory power exception
include: state bar disciplinary proceedings, labor law            At the hearing on Mr. Gandy's case, there were substantial
enforcement proceedings, enforcement of environmental            evidentiary disputes regarding (i) whether there was any
                                                                 immediate threat and (ii) whether Mr. Gandy was, in fact, in
regulations, 10 enforcement of consumer protection laws, 11
                                                                 violation of the law. This Court will not address the merits
revocations of licenses, 12 and other similar *805 police
                                                                 of those disputes. If a governmental unit is attempting to
or regulatory laws. See 3 COLLIER ON BANKRUPTCY ¶
                                                                 enforce its police and regulatory powers, this Court (as does a
362.05(b)(5) (15th ed.2004).
                                                                 state court with concurrent jurisdiction) only looks to the four
                                                                 corners of the complaint to determine if the purpose of the
                                                                 litigation by the governmental unit is to enforce its police and
                Application to In re Gandy                       regulatory powers. If the purpose of the state court lawsuit is
                                                                 police and regulatory, the inquiry as to the application of the
 In applying the “police and regulatory exception” to Mr.        automatic stay is completed and the action is not stayed. See
Gandy's case, the plaintiffs—Harris County and the Texas         Board of Governors of the Fed. Reserve Sys. v. MCorp Fin.,
Commission on Environmental Quality—are governmental             502 U.S. 32, 40, 112 S.Ct. 459, 116 L.Ed.2d 358 (1991). This
units as defined by § 101(27). Further, the enforcement of
                                                                 Court should not examine the merits of the litigation. 14
state environmental laws falls within the gambit of the police
and regulatory powers excepted by § 362(b)(4) under either
the pecuniary interest or public policy tests. See Safety—          *806 MCorp contends that in order for § 362(b)(4) to
Kleen, Inc. (Pinewood) v. Wyche, 274 F.3d 846, 859 (4th            obtain, a court must first determine whether the proposed
Cir.2001).                                                         exercise of police or regulatory power is legitimate.... We
                                                                   disagree. MCorp's broad reading of the stay provisions
                                                                   would require bankruptcy courts to scrutinize the validity



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
        Case
In re Gandy,
                        Case 20-14695-LMI
             3274:20-cv-01178
                 B.R. 796 (2005)  DocumentDoc
                                          41-14 Filed
                                                 Filedon04/26/20  Page
                                                         04/26/20 in    47 ofPage
                                                                     TXSD     80 30 of 63


                                                                      Diaz's argument is unavailing. Simply because a defendant
   of every administrative or enforcement action brought
                                                                      has ceased the alleged offensive conduct does not remove a
   against a bankrupt entity. Such a reading is problematic....
                                                                      governmental unit's ability to prosecute under its police and
   Id.
                                                                      regulatory power. In re First Alliance Mortg. Co., 263 B.R.
Of course, when examining the four corners of the complaint,
                                                                      99, 113 (9th Cir. BAP 2001) (application of the police or
this Court and others with concurrent jurisdiction must be
                                                                      regulatory exception to enforcement actions by the Federal
mindful of the need to avoid artifice. If the governmental unit
                                                                      Trade Commission to enjoin illegal lending, even though the
is not engaged in the bona fide enforcement of its police and
                                                                      debtor had already agreed to cease loan originations). Further,
regulatory powers, it is violating the automatic stay and may
                                                                      although the State is seeking monetary damages, enforcement
not proceed to obtain a determination to the contrary.
                                                                      of any money judgment is stayed. Accordingly, because the
                                                                      State is seeking injunctive relief, and because enforcement of
                                                                      any money judgment is stayed, the State's action passes the
                   Application to In re Diaz                          pecuniary interest test.

 In the Diaz case, the State of Texas has brought a lawsuit
                                                                      The public policy test is also met because the government's
against Ms. Diaz for alleged violations of the Deceptive Trade
                                                                      lawsuit is not an adjudication of private rights but an
Practices Act. As discussed above, the State is a governmental
                                                                      effectuation of public policy. Only proceedings which
unit. Further, the Deceptive Trade Practices Act is a consumer
                                                                      effectuate public policy are exempt under § 362(b)(4).
protection law. See In re First Alliance Mortg. Co., 263
                                                                      N.L.R.B., 804 F.2d at 934. The purpose of the Deceptive Trade
B.R. 99, 108 (9th Cir. BAP 2001) (actions brought by the
                                                                      Practices Act is to further the public policy of protecting Texas
State to implement the law are generally an exercise of
                                                                      consumers from actions such as those alleged to have been
its police and regulatory powers). Unlike the facts in Mr.
                                                                      committed by Ms. Diaz. Head v. U.S. Inspect DFW, Inc., 159
Gandy's case, however, here the State is seeking damages in
                                                                      S.W.3d 731, 743 (Tex.App.-Fort Worth 2005). Therefore, the
addition to injunctive relief. Despite this difference, the State's
                                                                      lawsuit against Ms. Diaz is excepted from the automatic stay
action passes the pecuniary interest test because the State is
                                                                      under § 362(b)(4).
seeking injunctive relief. Ms. Diaz argues that the State is
not seeking injunctive relief because she has given up her
notary license and is no longer practicing as a notary. Thus,         All Citations
she reasons that the only possible purpose of the remaining
litigation is to determine a monetary award against her. Ms.          327 B.R. 796




                                                              Footnotes


1       Case no. 05–30651.
2       Case no. 05–32244; Adversary no. 05–3253.
3       Ms. Diaz alleges that she is not currently advertising any services as a “notario” and has given up her Notary
        Public license.
4       In the Edwin Epstein Operating Co., Inc., opinion, the Court presumed that the arbitration panel was vested
        with the full jurisdiction of a Texas state court. See In re Edwin A. Epstein, Jr. Operating Co., Inc., 314 B.R.
        at 598 n. 13.
5       In areas where state courts have concurrent jurisdiction, the jurisdiction may not be exercised when the
        automatic stay precludes the matter from proceeding in state court. See In re Brady, Texas Mun. Gas Corp.,
        936 F.2d 212, 218 (5th Cir.1991), cert. denied, 502 U.S. 1013, 112 S.Ct. 657, 116 L.Ed.2d 748 (1991). The
        Code allows only the bankruptcy court to annul or modify the automatic stay. 11 U.S.C. § 362(d); see Farley
        v. Henson, 2 F.3d 273 (8th Cir.1993); Continental Cas., Co. v. Gullett, 253 B.R. 796 (S.D.Tex.1999).
6       Section 362(a) states, “[e]xcept as provided in subsection (b) of this section, a petition filed under section
        301, 302, or 303 of this title ... operates as a stay, applicable to all entities of: (1) the commencement or



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
        Case
In re Gandy,
                   Case 20-14695-LMI
             3274:20-cv-01178DocumentDoc
                 B.R. 796 (2005)     41-14 Filed
                                            Filedon04/26/20  Page
                                                    04/26/20 in    48 ofPage
                                                                TXSD     80 31 of 63


      continuation, including the issuance or employment of process, of a judicial, administrative, or other action
      or proceeding against the debtor that was or could have been commenced before the commencement of the
      case under this title, or to recover a claim against the debtor that arose before the commencement of the
      case under this title; (2) the enforcement, against the debtor or against property of the estate, of a judgment
      obtained before the commencement of the case under this title; (3) any act to obtain possession of property
      of the estate or of property from the estate or to exercise control over property of the estate; (4) any act to
      create, perfect, or enforce any lien against property of the estate; (5) any act to create, perfect, or enforce
      against property of the debtor any lien to the extent that such lien secures a claim that arose before the
      commencement of the case under this title; (6) any act to collect, assess, or recover a claim against the
      debtor that arose before the commencement of the case under this title; (7) the setoff of any debt owing
      to the debtor that arose before the commencement of the case under this title against any claim against
      the debtor; and (8) the commencement or continuation of a proceeding before the United States Tax Court
      concerning the debtor.”
7     Of course, the government may not act with artifice. If the government proceeds under § 362(b)(4) when
      it is not exercising its police and regulatory powers, the governmental unit will have violated the automatic
      stay by seeking the determination (based in artifice) from the state court. See In re Edwin A. Epstein, Jr.
      Operating Co., Inc., 314 B.R. 591.
8     See In re Coporacion de Servicios Medicos Hospitalarios de Fajardo, 805 F.2d 440, 445–46 (1st Cir.1986)
      (stating that “actions by a governmental agency to enforce [its] contractual rights,” even if related in some way
      to a regulatory concern, are not police and regulatory; there was no showing that the government's actions
      were based on any generally applicable regulatory law, as opposed to rights solely derived from terms of
      contract); United States v. Nicolet Inc., 857 F.2d 202, 209 (3rd Cir.1988) (stating that a government suit
      would not be excepted when the government is “suing in its role as a consuming participant in the national
      economy”).
9     See In re Thomassen, 15 B.R. 907, 909 (9th Cir. BAP 1981) (“State and local governmental units cannot,
      by an exercise of their police or regulatory powers, subvert the relief afforded by the federal bankruptcy
      laws. When they seek to do so for a pecuniary purpose, they are automatically stayed, notwithstanding the
      exception found at 11 U.S.C. § 362(b)(4)”); Matter of Ballentine Bros., Inc. 86 B.R. 198 (Bankr.D.Neb.1988)
      (finding that county's real estate tax assessments and levies were pecuniary actions and not acts enforcing
      county's police or regulatory power).
10    See Safety—Kleen (Pinewood), Inc. v. Wyche, 274 F.3d 846 (4th Cir.2001) (holding that financial assurance
      regulations were a clear exercise of the state's regulatory power because their purpose was to deter
      environmental misconduct); Penn Terra, Ltd. v. Dep't of Envtl. Res., 733 F.2d 267 (3rd Cir.1984) (stating
      that Commonwealth's injunction was exempt from automatic stay because it was an action or proceeding by
      a governmental unit to enforce police or regulatory power); United States v. LTV Steel Co., 269 B.R. 576
      (W.D.Pa. 2001) (stating that the automatic stay does not protect Chapter 11 debtors from suit to assess
      civil penalties under Clean Air Act); In re Mateer, 205 B.R. 915 (C.D.Ill. 1997) (holding that environmental
      enforcement action against Chapter 7 debtor is not stayed); State v. Mirant New York, Inc., 300 B.R. 174
      (S.D.N.Y. 2003) (noting that the automatic stay does not preclude the debtor from entering into environmental
      consent decree or the state from enforcing it).
11    See In re First Alliance Mortgage Co., 263 B.R. 99 (9th Cir. BAP 2001) (holding that a consumer protection
      action brought by the Massachusetts Attorney General which sought not only the cessation of ongoing
      consumer fraud, but also a judgment against the debtor for civil penalties, attorneys' fees, and restitution
      for the debtor's customers, was excepted from the automatic stay by § 362(b)(4) and noting that while the
      exception permitted the state to proceed in its attempt to obtain a monetary judgment, it did not permit
      any effort to collect or enforce any judgment so obtained); In re Draughon Training Inst., Inc., 119 B.R.
      921 (Bankr.W.D.La. 1990) (stating that consumer protection statutes and court proceedings to determine
      violations of consumer protection statutes are both valid exercises of police and regulatory power for purposes
      of the automatic stay exception).



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    7
        Case
In re Gandy,
                   Case 20-14695-LMI
             3274:20-cv-01178DocumentDoc
                 B.R. 796 (2005)     41-14 Filed
                                            Filedon04/26/20  Page
                                                    04/26/20 in    49 ofPage
                                                                TXSD     80 32 of 63


12    See In re FCC, 217 F.3d 125, 131–32 (2d Cir.2000) (noting that § 362(a) did not preclude agency's revocation
      of spectrum licenses); In re Yellow Cab Co-op. Ass'n, 132 F.3d 591, 599 (10th Cir.1997) (stating that § 362(a)
      did not preclude revocation of taxi company's operating certificate); In re Universal Life Church, Inc., 128
      F.3d 1294, 1296 (9th Cir.1997) (stating that § 3629(a) did not preclude IRS revocation of church's tax-exempt
      status). However, under section 525(a) of the Bankruptcy Code, 11 U.S.C. § 525(a), an agency may not
      revoke a debtor's license “solely” because the debtor is insolvent or has not paid a debt. See NextWave Pers.
      Commc'ns, Inc. v. FCC, 254 F.3d 130, 149–52 (D.C.Cir.2001), cert. granted, 535 U.S. 904, 122 S.Ct. 1202,
      152 L.Ed.2d 141 (2002) (stating that section 523 may protect debtor even when section 362 does not).
13    This opinion does not address whether a governmental unit's enforcement of a “bad check complaint”—the
      remedy to which may be to require the debtor to compensate the check's holder—violates the stay.
14    To engage in a merits inquiry would mean that this Court's decision as to the application of the automatic
      stay would be affected by the merits inquiry. Because the merits of the governmental unit's allegations play
      no role in the determination of the automatic stay's application, the Court will not indulge in such an inquiry.
      Accordingly, in determining that the automatic stay does not apply, this Court is expressing no opinion of the
      merits of the government's claims or on the merits of Mr. Gandy's defenses.


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         8
         Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                           41-14 Filed
                                  Filedon04/26/20  Page
                                          04/26/20 in    50 ofPage
                                                      TXSD     80 33 of 63




                          APPENDIX A-
Matter ofCase
          Mahurkar
                       Case 20-14695-LMI
               4:20-cv-01178     Document Catheter...,
                   Double Lumen Hemodialysis
                                                      Doc 4
                                             41-1 Filed140 on
                                                                   Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                        Page 51 ofPage
                                                                                          TXSD     80 34 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903



                        140 B.R. 969
               United States District Court,                                                 OPINION
              N.D. Illinois, Eastern Division.
                                                                    EASTERBROOK, Circuit Judge. *
            In the Matter of MAHURKAR
                                                                    After a settlement between Vas–Cath and Mahurkar, the initial
          DOUBLE LUMEN HEMODIALYSIS
                                                                    adversaries in this patent case, only two accused infringers
          CATHETER PATENT LITIGATION.
                                                                    remain as parties: IMPRA and Kendall Med–West, a division
                         No. MDL 853.                               of The Kendall Company. We are in the final stages of
                              |                                     discovery, with depositions by the dozen. Trial is set for
                         May 28, 1992.                              August 10.

Synopsis                                                            On May 20 Kendall and its parent filed bankruptcy petitions
In multidistrict patent litigation brought against Chapter          in the bankruptcy court for the District of Delaware. Kendall
11 debtor and nondebtor codefendant prepetition, plaintiff          had been planning the step for more than a year in consort
requested damages and injunction against debtor, debtor             with its major lenders. Kendall filed a bankruptcy petition
requested declaratory judgment, and plaintiff filed motion          “prepackaged” with a plan of reorganization to which
seeking order that debtor cease its interference with discovery.    these creditors had assented. The proposed plan restructures
After bankruptcy filing, temporary restraining order was            Kendall's debt obligations, which bear a rate of interest
issued by the Delaware Bankruptcy Court. The District Court,        exceeding the going rate for money in the economy, while
Easterbrook, Circuit Judge, sitting by designation, held that:      allowing all to avoid recognizing income (and paying tax) on
(1) district court had authority to interpret automatic stay;       the reduction of indebtedness.
(2) enforcement of temporary restraining order issued by
Delaware Bankruptcy Court was suspended; (3) automatic              Sakharam Mahurkar and Quinton Instruments Co., Kendall's
stay barred claims against debtor, and debtor's counterclaim        adversaries in this patent litigation, hold contingent debt
for declaratory relief was also suspended; and (4) automatic        claims against Kendall. They were left out *971 of the
stay did not bar discovery to extent it was calculated to lead      negotiations for the bankruptcy proceeding, first learning
to evidence admissible against nondebtor codefendant.               of the plans when they read an article in the Wall Street
                                                                    Journal. This court, too, was taken aback. Kendall did not
So ordered.                                                         mention the preparations at any time while the schedule was
                                                                    being discussed and set—did not mention it even by a secret
See also 781 F.Supp. 1295.                                          filing that would have preserved whatever confidences were
                                                                    important to the plan. Instead Kendall took everyone by
                                                                    surprise, filing its papers in Delaware, walking out of the
Attorneys and Law Firms                                             ongoing deposition of Dr. Mahurkar, and faxing this court
                                                                    (and its adversaries) a notice.
 *970 Joseph N. Hosteny, Raymond P. Niro, John C. Janka,
and Michael P. Mazza, Niro, Scavone, Haller & Niro,
                                                                    Kendall is standing on its rights under the automatic stay,
Chicago, Ill., for Sakharam D. Mahurkar.
                                                                    11 U.S.C. § 362, even though it says it expects the plan of
Marvin A. Glazer, Cahill, Sutton & Thomas, Phoenix, Ariz.,          reorganization to be approved by the end of June. According
and Granger Cook, Jr. and Mark J. Murphy, Cook, Egan,               to the plan of reorganization, claims such as Mahurkar's will
McFarron & Manzo, Ltd., Chicago, Ill., for IMPRA, Inc.              pass through unaffected. Kendall's action nonetheless throws
                                                                    the schedule in this court out of whack, awarding itself the
H. Ross Workman, Brent P. Lorimer, and John C. Stringham,           extension that I have repeatedly refused to grant and raising
Workman, Nydegger & Jensen, Salt Lake City, Utah, for               questions about whether Kendall will be able to catch up in
Kendall Med–West.                                                   time to join the trial in August.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Matter ofCase
          Mahurkar
                       Case 20-14695-LMI
               4:20-cv-01178     Document Catheter...,
                   Double Lumen Hemodialysis 41-1 FiledDoc 4
                                                       140 on
                                                                    Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                         Page 52 ofPage
                                                                                           TXSD     80 35 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

Although the automatic stay halts only litigation against the        arrived at 1:00 P.M. on May 27. This lawyer appeared at the
debtor in bankruptcy, Kendall instructed a former employee           hearing but conceded that he lacked time to read the papers
not to attend his deposition. Apparently in anticipation of          and knew next to nothing about the patent litigation. Quinton
the filing in Delaware, Kendall's lawyer instructed one of its       was unrepresented. Kendall asked the bankruptcy judge to
current employees not to answer certain financial questions          enjoin Mahurkar from filing his reply brief or presenting his
during a deposition, although this court, consonant with             request for decision to this court. Kendall presented a draft
Fed.R.Civ.P. 30(c) (“Evidence objected to shall be taken             order to bankruptcy judge Helen S. Balick, who dated and
subject to the objections.”), had told counsel not to instruct       signed the draft, giving no written reasons. (Her brief oral
witnesses to refrain from answering on any ground other than         statement also is sketchy.)
an assertion of privilege. I had offered to resolve disputes
of any other kind by telephone to avoid exactly the sort of           *972 What Kendall drafted for the bankruptcy judge
interruption that has occurred. Kendall's instruction not to         contains formulaic and unreasoned recitations of irreparable
answer had no support in § 362, for Kendall had not yet filed        harm (unfathomable, given that the expense of litigation is
its petition in bankruptcy.                                          not irreparable injury, see Petroleum Exploration, Inc. v.
                                                                     Public Service Commission, 304 U.S. 209, 222, 58 S.Ct. 834,
Disturbed by these tactics, Dr. Mahurkar filed a motion on           841, 82 L.Ed. 1294 (1938); FTC v. Standard Oil Co., 449
May 21 seeking an order that Kendall cease its interference          U.S. 232, 244, 101 S.Ct. 488, 495, 66 L.Ed.2d 416 (1980);
with discovery pertinent to the ongoing litigation with              Renegotiation Board v. Bannercraft Clothing Co., 415 U.S. 1,
IMPRA. Recognizing the force of § 362, Mahurkar conceded             24, 94 S.Ct. 1028, 1040, 39 L.Ed.2d 123 (1974)) and contains
that his dispute in this forum with Kendall is in stasis, insofar    these commands:
as he seeks damages. But, citing numerous cases, Mahurkar
asked me to rule that the automatic stay does not bar continued
proceedings concerning Kendall's request for a declaratory                       Defendants [Quinton and Mahurkar]
judgment (on the ground that this is an action by rather than                    are hereby ordered and/or restrained
against the debtor) or his own counterclaim for an injunction,                   from taking any action or doing any
to the extent that Kendall's (asserted) infringement continues                   act, other than by proper motion or
during the pendency of the bankruptcy proceeding. Naturally                      other application before this Court
the first question is whether the forum in which an action                       to commence or continue any action
is pending may decide for itself the effect of the automatic                     against The Kendall Company, et al.
stay or instead whether the bankruptcy court has exclusive                       in either the United States District
jurisdiction. Mahurkar cited a number of cases holding that                      Court for the Northern District of
the original forum may interpret § 362 and proceed to the                        Illinois, Eastern Division, the United
extent that statute allows. Mahurkar asked me to do so.                          States District Court for the Central
                                                                                 District of Utah, or the United States
On the afternoon of May 21 my staff called counsel for                           Bankruptcy Court for the District of
Kendall and instructed it to file a response by the close                        Delaware with respect to the matters
of business on May 26. Further conversations on May 22                           set out in the Patent Infringement
conveyed to all counsel two additional decisions: Mahurkar's                     Action, including, but not limited to,
reply brief would be due on May 27, and I would hold oral                        filing any reply brief, motions or
argument at 10:00 A.M. on May 28.                                                memorandum of law, or conducting or
                                                                                 participating in any type of discovery,
Kendall filed its brief on May 26, disputing Mahurkar's                          except as to forthwith notify the
interpretation of § 362. An orderly process was in train,                        Clerks of the courts listed above
leading to an orderly decision. Preferring a soliloquy to                        of the entry of an Order of this
a dialog, Kendall began an adversary proceeding against                          Court restraining any application by
Mahurkar and Quinton and at 2:30 P.M. on May 27 sought                           Quinton Instruments Company and/
an ex parte order from the bankruptcy judge in Delaware.                         or Sakharam D. Mahurkar for any
Mahurkar's counsel in Chicago had enough notice to engage                        relief or discovery against The Kendall
a lawyer in Wilmington and fax him some papers, which



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Matter ofCase
          Mahurkar
                       Case 20-14695-LMI
               4:20-cv-01178     Document Catheter...,
                   Double Lumen Hemodialysis 41-1 FiledDoc 4
                                                       140 on
                                                                    Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                          Page 53 ofPage
                                                                                            TXSD     80 36 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

             Company whatsoever with respect to                      to interpret the automatic stay and decide for myself which
             the Patent Infringement Action....                      actions may proceed here. Part II of this opinion discusses the
                                                                     TRO and explains why I am enjoining its enforcement. Part
                                                                     III discusses the effect of the automatic stay on this patent
In other words, the bankruptcy judge in Delaware not only            action. The final section sets out a formal injunction, binding
asserted exclusive jurisdiction to determine the meaning of          on Kendall and all those in privity with it, *973 which will
§ 362 but also instructed counsel to remain silent during the        be entered in compliance with Fed.R.Civ.P. 65(d).
hearing scheduled in this court. (Perhaps even showing up
would be a prohibited “act” to “continue” the proceeding.)
In forbidding Mahurkar and Quinton from “conducting or                                               I
participating in any type of discovery” in the entire “Patent
Infringement Action,” this TRO also apparently halts the               Section 362(a) provides that a petition in bankruptcy
litigation with IMPRA. It did not, however, issue in time to         “operates as a stay, applicable to all entities, of—(1) the
prevent Mahurkar from filing his reply brief.                        commencement or continuation, including the issuance or
                                                                     employment of process, of a judicial ... action or proceeding
On learning of this preposterous order (I practically fell out of    against the debtor that was or could have been commenced
my chair, and I have a sturdy chair), I entered the following        before the commencement of the case under this title”. This
order of my own:                                                     statutory prohibition requires no judicial enforcement. But
                                                                     it requires interpretation. What is the “continuation ... of a
  Lest there be any misunderstanding about the telephonic            judicial ... action or proceeding against the debtor”? Does
  instructions that have previously issued, I now issue my           it include declaratory judgment actions filed by the debtor?
  order in writing.                                                  Discovery that may be relevant not only to actions against
                                                                     the debtor but also to actions against other parties? Actions
  Counsel for Kendall and Mahurkar are to be present in
                                                                     against the debtor on account of violations of law (such as
  court tomorrow morning at 10:00 a.m. This is an order, not
                                                                     infringement of patents) that continue after the filing of the
  an invitation. Failure to appear will lead to sanctions.
                                                                     petition?
  My instructions to appear and argue this case were issued
  last week. Any subsequent order from any other court is            Someone must decide these questions. It might make sense
  ineffectual. Kendall's ex parte application to the bankruptcy      to commit their decision exclusively to bankruptcy judges,
  judge in Delaware appears to be an abuse of process.               who not only have greater familiarity with bankruptcy law but
  No bankruptcy court is authorized to instruct litigants in         also alone possess the power to coordinate the many actions
  this court not to obey this court's orders. Any court has          that may be pending against the debtor throughout the nation.
  jurisdiction to determine its own jurisdiction, and this           (Surely this is not the only suit against Kendall, a substantial
  court unquestionably has the authority to determine what           firm.) So, too, it might make sense to commit their decision
  effect the bankruptcy stay has on the litigation. For the          to the forums in which the cases are pending, which may
  purpose of making that decision, the hearing will proceed          have the perspective needed to manage litigation that involves
  as scheduled, and counsel for all parties are free to make         other parties—as this multidistrict action does—or may be
  whatever presentations they deem appropriate.                      in the best position to decide whether one of the numerous
                                                                     exceptions in § 362(b) pertains.
At the oral argument on May 28, Kendall's lawyers asserted
that the TRO forbade Mahurkar's lawyers from making any               However such matters might come out on first principles
oral argument in support of their motion. I ruled that any           (the statute itself is silent on the question), it is settled that
attempt to enforce Judge Balick's prohibition against the            both the bankruptcy court and the court in which the other
participation of Mahurkar's counsel in the ordinary course of        litigation exists may construe the automatic stay. E.g., Picco v.
proceedings here would be treated as a violation of my order         Global Marine Drilling Co., 900 F.2d 846, 850 (5th Cir.1990);
of May 27, and thus contempt of court.                               Brock v. Morysville Body Works, Inc., 829 F.2d 383, 387
                                                                     (3d Cir.1987); In re Baldwin–United Corporation Litigation,
I shall have more to say about that rogue TRO. The first             765 F.2d 343, 347 (2d Cir.1985). Cf. Board of Governors
issue I take up, however, is whether I have any authority            of the Federal Reserve v. MCorp Financial, Inc., 502 U.S.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Matter ofCase
          Mahurkar
                       Case 20-14695-LMI
               4:20-cv-01178     Document Catheter...,
                   Double Lumen Hemodialysis
                                                      Doc 4
                                             41-1 Filed140 on
                                                                   Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                         Page 54 ofPage
                                                                                           TXSD     80 37 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

32, 112 S.Ct. 459, 116 L.Ed.2d 358 (1991); NLRB v. P*I*E
Nationwide, Inc., 923 F.2d 506, 512 (7th Cir.1991) (assuming          Bankruptcy judges possess authority, by a combination
that bankruptcy courts do not have exclusive authority to           of 11 U.S.C. § 105(a) and 28 U.S.C. § 157(b)(2), to
construe § 362, but without separate discussion). Baldwin–          issue injunctions in core proceedings. Enforcement of the
United even held that a district court may forbid the resolution    automatic stay against fresh litigation or the continuation of
of such issues by the bankruptcy court, although the second         old litigation on the merits is a core proceeding. In re Johns–
circuit thought the exercise of that power imprudent in the         Manville Corp., 801 F.2d 60 (2d Cir.1986); cf. In re Davis,
case at hand.                                                       730 F.2d 176 (5th Cir.1984) (declining to issue a writ of
                                                                    prohibition against such an injunction). But extension of the
Morysville, rendered by the court of appeals with jurisdiction      statute to forbid any other court from cogitating the meaning
over bankruptcy judges in Delaware, is of particular interest.      of § 362, and proceeding to the extent that statute allows, is
Mahurkar's bankruptcy lawyer did not have time to read the          not a core proceeding. This multidistrict patent litigation is
papers, but he did cite Morysville (doubtless having been put       not a core proceeding by any stretch of the imagination, and
on the trail by Chicago counsel, who had cited it in papers         I think it beyond cavil that I have authority to decide, for
filed here). Kendall's lawyer did not deign to reply, and Judge     example, whether Mahurkar is entitled to take discovery from
Balick did not mention that case.                                   former Kendall employees that may be relevant to the action
                                                                    against IMPRA. Yet Judge Balick issued an order forbidding
To be sure, most of the cases holding that bankruptcy judges        Mahurkar to file a reply brief addressing that subject (among
lack exclusive jurisdiction to interpret § 362 involve suits by     others) or argue his motion orally.
public agencies, seeking relief excluded by § 362(b)(4). But
the reason why the automatic stay may (or does) not apply           For one federal court to issue an injunction forbidding
is unrelated to the question: “Which court decides?” All the        litigation in another is extraordinary, given principles of
cases I have found hold that each court may decide for itself.      comity among coordinate tribunals. E.g., Kerotest Mfg. Co.
So far as I am aware, there is no contrary authority. This          v. C–O–Two Fire Equipment Co., 342 U.S. 180, 72 S.Ct.
court accordingly not only has jurisdiction to determine its        219, 96 L.Ed. 200 (1952); cf. Brillhart v. Excess Insurance
jurisdiction, Willy v. Coastal Corp., 503 U.S. 131, 112 S.Ct.       Co., 316 U.S. 491, 62 S.Ct. 1173, 86 L.Ed. 1620 (1942).
1076, 1080, 117 L.Ed.2d 280 (1992); Harmon v. Brucker, 355          For a bankruptcy judge to issue an injunction with the
U.S. 579, 582, 78 S.Ct. 433, 435, 2 L.Ed.2d 503 (1958); Land        effect of preempting resolution of a pending motion in a
v. Dollar, 330 U.S. 731, 739, 67 S.Ct. 1009, 1013, 91 L.Ed.         district court is unheard of. Well, perhaps not un-heard of. I
1209 (1947), but actually possesses the authority to construe §     found one case in which a bankruptcy court did so, and the
362 and decide what effect that statute has on the multidistrict    district judge brushed the order aside in derision, treating the
patent litigation.                                                  order as so patently unauthorized that no further explanation
                                                                    was warranted. Lower Brule Construction Co. v. Sheesley's
                                                                    Plumbing & Heating Co., 84 B.R. 638, 644 (D.S.D.1988).

                               II
                                                                    For reasons I elucidate below, Mahurkar asked for too much
 Kendall sought and obtained a TRO based on the opposite            in this court. The automatic stay blocks most of the relief he
premise. Kendall's adversary complaint asserts that the very        wants. Yet arguing for a generous view of one's entitlements
filing of a motion in this court seeking an interpretation          under the law is not the same as violating the law. There is
of § 362 violates that section, and that “[t]hese violations        all the difference in the world between a litigant who barges
of the automatic stay by the Defendants are willful *974            ahead as if the bankruptcy filing never took place and a
and entitle Kendall to recover actual damages, including but        litigant who conscientiously brings the filing to the attention
not limited to, costs, attorneys' fees, interest and punitive       of the court and asks for interpretation and instruction.
damages.” Kendall did not bring Morysville to the attention of      Mahurkar honorably took the latter course. Kendall, by
the bankruptcy court. At oral argument before Judge Balick,         contrast, treated the two as identical and attempted to avoid
Kendall's lawyers repeatedly treated litigation to determine        decision by a tribunal where the issues had been fully briefed
the extent of the automatic stay as identical to a violation        in favor of a decision elsewhere after a one-sided spiel.
of § 362, which could be true only if the bankruptcy judge          Kendall's course is an abuse of the judicial process and will
possesses exclusive jurisdiction.                                   not be tolerated.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Matter ofCase
          Mahurkar
                       Case 20-14695-LMI
               4:20-cv-01178     Document Catheter...,
                   Double Lumen Hemodialysis 41-1 FiledDoc 4
                                                       140 on
                                                                    Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                          Page 55 ofPage
                                                                                            TXSD     80 38 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

                                                                     that I have the authority to make equitable exceptions to
 Section 1651(a) of the judicial code permits district courts        the automatic stay and should use that authority to keep
to issue “all writs necessary or appropriate in aid of their         discovery going while a prepackaged bankruptcy—which is
respective jurisdictions and agreeable to the usages and             not supposed to disrupt the debtor's business—winds up.
principles of law.” An injunction forbidding interference with
ongoing proceedings is appropriate (indeed, necessary) in aid         Section 362(a) admits of no “equitable” exceptions; it says
of this tribunal's jurisdiction. The only potential bar lies in      that the stay applies “[e]xcept as provided in subsection
principles of issue and claim preclusion (res judicata and           (b) of this section”, and subsection (b) contains no grant
collateral estoppel) as a result of the bankruptcy judge's           of equitable power to disregard subsection (a). There is an
decision. But this is not a final decision, and unreviewable         equitable power to release or modify the stay, § 362(d), (f), but
orders (a TRO is not reviewable by appeal) lack preclusive           only the bankruptcy court may exercise this power. Mahurkar
effect. I conclude that § 1651 gives me authority to enjoin          should present his request for modification to the only
the parties from enforcing the TRO, and that no other legal          tribunal that can entertain it. (Given the prepackaged nature
principle forbids such relief.                                       of the reorganization, the parties should be able to agree that
                                                                     discovery can continue here, leading to a modification of the
 Because of the collateral bar doctrine, even legally erroneous      stay. But this is for Judge Balick, not me.)
injunctions must be obeyed until vacated or stayed. Pasadena
Board of Education v. Spangler, 427 U.S. 424, 439–40, 96             Declaratory relief is the first issue. Kendall began this
S.Ct. 2697, 2706–07, 49 L.Ed.2d 599 (1976). It was to free           litigation, seeking a declaratory judgment that its catheters
Mahurkar's counsel from their (justified) fear that they had         do not infringe Mahurkar's patents. Counterclaims for
been forbidden to present oral argument in this court that I         damages and an injunction came later. Section 362(a)(1)
issued my order the afternoon of *975 May 27. When at                forbids continuation of an “action or proceeding against
oral argument bankruptcy counsel for Kendall insisted that           the debtor” (emphasis added), and Kendall's own suit is
despite my order Mahurkar's lawyers still could not speak, I         not an action “against” the debtor. “By” and “against” are
replied that I would enjoin enforcement of the TRO, if that          opposites. Northbrook National Insurance Co. v. Brewer, 493
was what it took. To ensure that the collateral bar doctrine         U.S. 6, 110 S.Ct. 297, 107 L.Ed.2d 223 (1980). See Martin–
poses no risk to lawyers who have done no more than ask for a        Trigona v. Champion Federal Savings, 892 F.2d 575, 577 (7th
decision by a court, I shall make that order formal at the end of    Cir.1989); James McCafferty, The Effect of Bankruptcy on
this opinion. I shall, moreover, direct Kendall to withdraw its      the Debtor's Pending Litigation, 93 Comm.L.J. 214, 218–21
ludicrous demand for punitive damages and other relief said          (1987) (citing other cases). Once again a case from the third
to be in order to redress the sin of asking me to construe an        circuit (whose jurisdiction includes Delaware) is instructive.
act of Congress.                                                     After reciting the language of the statute, the court continued:

This unseemly war between two federal courts was                       All proceedings in a single case are not lumped together for
occasioned by an unnecessary, incomplete, and deceptive                purposes of automatic stay analysis.... Within a single case,
filing by Kendall in the bankruptcy case. Lawyers who make             some actions may be stayed, others not. Multiple claim
ex parte applications have a special duty of candor in light of        and multiple party litigation must be disaggregated so that
the one-sided nature of the presentation. Yet counsel sought to        particular claims, counterclaims, crossclaims and third-
(and did) confuse rather than enlighten the bankruptcy judge.          party claims are treated independently when determining
                                                                       which of their respective proceedings are subject to the
Shame on the lawyers responsible. †
                                                                       bankruptcy stay.

                                                                       Thus, within one case, actions against a debtor will be
                               III                                     suspended even though closely related claims asserted by
                                                                       the debtor may continue.
 Mahurkar asks me to hold that three subjects lie outside the
automatic stay: Kendall's request for a declaratory judgment,        Maritime Electric Co. v. United Jersey Bank, 959 F.2d 1194,
its own request for an injunction against ongoing sales              1204-05 (3d Cir. 1992) (emphasis in original). Disaggregating
of catheters, and its demand that Kendall not interfere              this case produces three claims: by Kendall for declaratory
in discovery bearing on IMPRA. Mahurkar also contends


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Matter ofCase
          Mahurkar
                      Case 20-14695-LMI
               4:20-cv-01178                         Doc 4
                                 Document Catheter...,
                   Double Lumen Hemodialysis 41-1 Filed140 on
                                                                  Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                         Page 56 ofPage
                                                                                           TXSD     80 39 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

relief, against Kendall for damages, and against Kendall for       These two approaches collapse to the same thing, because
an injunction.                                                     an injunction should not issue unless wrongful conduct is
                                                                   ongoing or impending. Only post-bankruptcy acts (or threats)
  True enough, Mahurkar's counterclaims have become the            need concern us. A reading of § 362 leads me to reject
center of attention. But “whether an action is by or against       Mahurkar's arguments whichever way they are phrased.
a debtor is determined by the debtor's status at the time the
action was begun, not by *976 who was ahead when the               Distinctions between law and equity were abolished with
bankruptcy petition was filed.” In re Berry Estates, Inc., 812     the institution of the Rules of Civil Procedure in 1938. See
F.2d 67, 71 (2d Cir.1987). Accord, Maritime Electric, 959          Fed.R.Civ.P. 2. The Bankruptcy Code of 1978, following
F.2d at 1205; St. Croix Condominium Owners v. St. Croix            modern practice, speaks of an “action or proceeding” rather
Hotel Corp., 682 F.2d 446, 449 (3d Cir.1982). So far as the        than an action at law or equity. Nothing in § 362(a)(1)
literal meaning of § 362(a)(1) is concerned, this court may        suggests any difference between legal and equitable relief.
proceed to decision on the declaratory judgment action as if       Section 362(b) supports this conclusion, for a number of
no bankruptcy proceeding were pending. And the Supreme             its subsections exclude from the stay certain equitable
Court champions literalism in interpretation of the bankruptcy     proceedings. These exceptions are unnecessary if § 362(a)
code. E.g., Taylor v. Freeland & Kronz, 503 U.S. 638, 112          does not apply in the first place to requests for injunctions.
S.Ct. 1644, 118 L.Ed.2d 280 (1992); Connecticut National           And the continuation during bankruptcy of conduct (such
Bank v. Germain, 503 U.S. 249, 112 S.Ct. 1146, 117 L.Ed.2d         as the sale of catheters) begun beforehand is most certainly
391 (1992).                                                        one in which an action “was or could have been commenced
                                                                   before the commencement of the case under this title”. This
 That a court has the raw power to do something does not           action could have been, and was, commenced before Kendall
imply that it should, however. Section 362(a)(1) distinguishes     filed its petition in bankruptcy.
actions against a debtor from actions by the debtor because
actions by the debtor usually produce recovery for the estate      For what it is worth, I think that this literal interpretation is not
(or leave its value unaffected). No-risk propositions with         only good law but also good sense. Bankruptcy is a collective
the debtor in control do not present any of the concerns           proceeding, one in which creditors divide claims while the
that lead to collective proceedings, such as races among           court attempts to maximize the total value of the assets. Covey
creditors to dismember assets or jump the priority queue. As       v. Commercial National Bank of Peoria, 960 F.2d 657, 661–
a practical matter, however, Kendall's declaratory judgment        62 (7th Cir.1992); Levit v. Ingersoll Rand Financial Corp.,
action exposes the estate to exactly the same risk as              874 F.2d 1186 (7th Cir.1989); In re Iowa R.R., 840 F.2d 535
Mahurkar's counterclaims: to lose the action is to suffer a        (7th Cir.1988); Boston & Maine Corp. v. Chicago Pacific
judgment that Kendall infringed the patents. Concrete relief       Corp., 785 F.2d 562 (7th Cir.1986). One pressing task is to
might await the lapse of the automatic stay, but the writing on    prevent creditors' actions that grab one aspect of the business
the wall would be as ominous as a formal opinion deciding          and squeeze it for value that, while assisting a single creditor,
the entire case on the merits in Mahurkar's favor. Whether I       may depress the collective value of the assets. Injunctions
ought to proceed on the declaratory judgment action depends,       requiring debtors to abandon one part of their business or
then, on whether Mahurkar is right in saying that injunctive       dramatically change their methods of doing business have a
actions lie outside of § 362(a)(1).                                high holdup value for creditors and therefore may lead to this
                                                                   unfortunate consequence.
Mahurkar has two theories: first, that a suit seeking an
injunction is not a “judicial ... action or proceeding” within       *977 None of this implies that debtors in bankruptcy may
the meaning of § 362(a)(1); second, that even if it is, a          violate federal law with impunity, selling patented products
court may issue injunctive relief against wrongs that continue     or, say, going into the cocaine distribution business. Cf.
after the filing of the petition, because such post-petition       Douglas G. Baird, The Elements of Bankruptcy 194–98
conduct does not entail an action that “was or could have been     (1992). Damages for wrongs done during the bankruptcy
commenced before the commencement of the case under this           proceeding are administrative claims, and thus paid in full
title” (emphasis added).                                           most of the time. The bankruptcy judge may enjoin ongoing
                                                                   wrongs, or release the automatic stay to allow another
                                                                   court to consider claims that debtors are violating the law.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
Matter ofCase
          Mahurkar
                       Case 20-14695-LMI
               4:20-cv-01178     Document Catheter...,
                   Double Lumen Hemodialysis 41-1 FiledDoc 4
                                                       140 on
                                                                    Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                           Page 57 ofPage
                                                                                             TXSD     80 40 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

Public agencies may seek redress under § 362(b)(4). But the          We come, then, to discovery in the multidistrict patent case.
bankruptcy court is the clearinghouse for private actions, and       Section 362(a)(1) applies only to actions against the debtor.
it has yet to approve Mahurkar's request to pursue his demand        At oral argument, counsel for Kendall conceded that the
for an injunction. I hold that litigation on Mahurkar's request      automatic stay does not affect discovery regarding IMPRA,
for an injunction is barred by the automatic stay. From the          and that Kendall is obliged to participate to the extent it
discussion above it follows that I also will stay proceedings        would be as a non-party. Related litigation goes on without
in Kendall's action for a declaratory judgment.                      the debtor. Landis v. North American Co., 299 U.S. 248, 254–
                                                                     55, 57 S.Ct. 163, 165–66, 81 L.Ed. 153 (1936); Wedgeworth
Having resolved the “which court?” issue in Part I on                v. Fibreboard Corp., 706 F.2d 541 (5th Cir.1983).
the basis of precedent, I owe the parties a few words
about the precedents they have earnestly pressed on me. A             That concession, which I believe correctly states the law
number of district courts hold that the stay does not bar            (although there are no cases on point), means that Mahurkar is
injunctions, but almost all of these decisions rely either on        entitled to at least some of the relief he seeks. Kendall has no
the 1898 Act (which distinguished “debts” and “damages”              ground to interfere with or disrupt discovery that is calculated
from other claims) or on cases interpreting the 1898 Act.            to lead to evidence admissible against IMPRA. That a given
E.g., Bambu Sales, Inc. v. Sultana Crackers, Inc., 683 F.Supp.       witness used to work for Kendall (or still works for Kendall)
899 (E.D.N.Y.1988); Steak & Brew, Inc. v. Makris, 177                is irrelevant, if the discovery has utility other than to facilitate
U.S.P.Q. 412 (D.Conn.1973); In re Shenberg, 433 F.Supp.              recovery against Kendall.
677 (N.D.Ill.1977); Brennan v. T & T Trucking, Inc., 396
F.Supp. 615 (N.D.Okla.1975). These cases are uninformative           Working out the details will require a degree of cooperation
in litigation under a portion of the 1978 Code, § 362(a)(1), that    among counsel that is sadly missing at the moment. Bickering
changed dramatically. Although Bambu was decided under               has been at a high level throughout the            *978 case,
§ 362(a), it relied only on older cases and is unpersuasive.         and Kendall's effort to forbid me from even considering
Two other cases under the 1978 Act, Doskocil Cos. v. C               Mahurkar's request (and to penalize its lawyers if they argued
& F Packing Co., No. 89 C 600 (N.D.Ill. July 26, 1990)               their motion) did not exactly endear Kendall's lawyers to
(Holderman, J.), and In re Vylene Enterprises, Inc., 63 B.R.         Mahurkar's. I will be available by telephone to resolve any
900, 906–07 (Bankr.C.D.Cal.1986), also are incompletely              disputes as they arise, and will issue orders as the need arises
reasoned, and I am unpersuaded.                                      clarifying the permitted scope of discovery.

No authority at the appellate level supports Mahurkar's                One final issue. Kendall's pre-bankruptcy instructions to
argument. Cases such as In re Gull Air, Inc., 890 F.2d               the witness Scahill not to answer certain financial questions
1255 (1st Cir.1989), do not support a general rule that              violated my order that only privilege is a ground for issuing
the automatic stay does not apply to post-bankruptcy acts.           such instructions. Kendall attempts to justify this by insisting
The FAA canceled Gull Air's landing slots at an airport on           that Scahill's answers would have revealed terms of the
account of non-use. Using the slots was a condition of the           proposed reorganization in violation of the securities laws.
property interest, and the court held, consistent with many          Kendall does not specify which of the many securities laws,
cases showing that bankruptcy takes property interests as it         and this defense of its instructions is risible. The securities
finds them, that this nonbankruptcy rule applies within the          laws forbid withholding certain material information, or
bankruptcy case. See Butner v. United States, 440 U.S. 48, 55,       trading while information is unavailable to the public, but
99 S.Ct. 914, 918, 59 L.Ed.2d 136 (1979); Chicago Board of           never forbid revealing information! If disclosing details of
Trade v. Olsen, 262 U.S. 1, 43 S.Ct. 470, 67 L.Ed. 839 (1923).       a reorganization plan violates the securities laws, how did
Moreover, the non-use began (if a “non” something can be             Kendall manage to negotiate terms with its (other) creditors?
said to “begin”) and the slots were reallocated after the filing
of the bankruptcy petition, and thus could not have been the         I can see Kendall's concern that financial information not
subject of pre-bankruptcy administrative action. Kendall has         be disclosed prematurely, but (a) the deposition was being
been making these catheters for years, and the litigation long       conducted under the terms of my protective order, and
antedates the bankruptcy. I hold, therefore, that the automatic      (b) Kendall was at liberty to apply to me by telephone
stay applies to the request for an injunction.                       for additional protection. Instead it engaged in self-help.
                                                                     That violation of my orders (and of the Rules of Civil



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
Matter ofCase
          Mahurkar
                      Case 20-14695-LMI
               4:20-cv-01178                         Doc 4
                                 Document Catheter...,
                   Double Lumen Hemodialysis 41-1 Filed140 on
                                                                  Filed 04/26/20
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                        Page 58 ofPage
                                                                                          TXSD     80 41 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

                                                                   case No. 92–667 as well as adversary proceeding No. A–92–
Procedure) cannot go unnoticed. I therefore direct Kendall to
                                                                   57.
make Scahill available for re-deposition, at its own expense
(including the legal fees borne by Mahurkar's lawyers).
                                                                   5. The Kendall Company, its officers, agents, and all those
Kendall can, I suppose, contend that even this remedy for a
                                                                   acting in concert with them and having actual knowledge of
pre-bankruptcy delict is barred by the automatic stay. But I
                                                                   this order, are permanently enjoined from interfering with
remind Kendall, and its lawyers, that sanctions in discovery
                                                                   or obstructing discovery in the ongoing litigation among
may run against counsel personally. Fed.R.Civ.P. 37(a)(4).
                                                                   IMPRA, Mahurkar, and Quinton.
Kendall's lawyers are not debtors in bankruptcy and so are
outside the stay. I am indifferent to whether Kendall pays
                                                                   As for this litigation: (a) Mahurkar's request for damages and
these costs or its lawyers pay; one way or the other, Mahurkar
                                                                   an injunction against Kendall is stayed by virtue of § 362(a)
is entitled to be reimbursed, and without waiting for the
                                                                   until its automatic expiration (following confirmation of the
conclusion of the bankruptcy proceeding.
                                                                   plan of reorganization) or its modification by the bankruptcy
                                                                   court. (b) Kendall's request for a declaratory judgment is not
                                                                   automatically stayed, but I nonetheless halt all proceedings
                              IV                                   in that action so long as the automatic stay bars litigation
                                                                   of the counterclaim seeking damages and an injunction.
I now make the following orders, which will also be entered
                                                                   (c) Discovery and all other proceedings shall continue in
as a separate injunction complying with Rule 65(d).
                                                                   the litigation among IMPRA, Mahurkar, and Quinton as if
                                                                   Kendall were *979 an interested non-litigant. In particular,
1. The Kendall Company, its officers, agents, and all those
                                                                   this means that Mahurkar may take depositions of Kendall's
acting in concert with them and having actual knowledge
                                                                   former (and current) employees, other than depositions under
of this order, are permanently enjoined from enforcing or
                                                                   Fed.R.Civ.P. 30(b)(6), limited to the discovery of evidence
attempting to enforce the temporary restraining order issued
                                                                   bearing on the IMPRA litigation. Motions for summary
by the United States Bankruptcy Court for the District of
                                                                   judgment in the dispute among IMPRA, Mahurkar, and
Delaware on May 27, 1992, in adversary proceeding No. A–
                                                                   Quinton will be resolved in the ordinary course, just as if
92–57.
                                                                   Kendall were no longer a party to the litigation. Kendall is
                                                                   free, however, to file any briefs it wants in these matters,
2. The Kendall Company shall withdraw adversary
                                                                   just as if it were an amicus curiae. All discovery and other
proceeding No. A–92–57.
                                                                   proceedings against Kendall and its experts are stayed until
                                                                   the lifting or modification of the automatic stay. Mahurkar
3. The Kendall Company shall institute no further litigation
                                                                   shall give Kendall timely notification of any depositions that
in any court designed to prevent Sakharam D. Mahurkar or
                                                                   might collaterally affect its interests during the period of this
Quinton Instruments Company from filing motions in this
                                                                   stay, and shall promptly notify IMPRA of any depositions,
court seeking an interpretation of 11 U.S.C. § 362 and any
                                                                   already noticed, that Kendall believes may proceed under this
relief allowed by that statute and otherwise authorized by law.
                                                                   order to obtain evidence concerning IMPRA.

4. The Kendall Company shall immediately transmit copies
of this opinion and injunction to the United States Bankruptcy     All Citations
Court for the District of Delaware, to be lodged in bankruptcy
                                                                   140 B.R. 969, 60 USLW 2781, 23 U.S.P.Q.2d 1903




                                                          Footnotes


*      Of the Seventh Circuit, sitting by designation.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
Matter ofCase
          Mahurkar
                   Case 20-14695-LMI
               4:20-cv-01178                   Doc 4
                                 Document Catheter...,
                   Double Lumen Hemodialysis 41-1 Filed  Filed 04/26/20
                                                       140 on
                                                           B.R.04/26/20
                                                                969 (1992) in
                                                                                Page 59 ofPage
                                                                                  TXSD     80 42 of 63
60 USLW 2781, 23 U.S.P.Q.2d 1903

†     In the interest of protecting reputations, I note that Kendall's lawyers in the patent action do not represent
      it in the bankruptcy action. Kendall is represented in the bankruptcy case by Hale & Dorr of Boston and by
      Young, Conaway, Stargatt & Taylor of Wilmington.


End of Document                                        © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        9
         Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                           41-14 Filed
                                  Filedon04/26/20  Page
                                          04/26/20 in    60 ofPage
                                                      TXSD     80 43 of 63




                          APPENDIX A-
        Case578
In re Mosher,
                      Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017) DocumentDoc
                                        41-14 Filed
                                               Filedon04/26/20  Page
                                                       04/26/20 in    61 ofPage
                                                                   TXSD     80 44 of 63


                                                                the Debtor, through his attorney, had signed consenting to
                                                                foreclosure on his homestead. The agreed judgment would
                     578 B.R. 765
                                                                bring to substantial conclusion a certain lawsuit pending in
            United States Bankruptcy Court,
                                                                District Judge Ellison's court (the “Tax Suit”). The Tax Suit
             S.D. Texas, Houston Division.
                                                                is styled “United States of America v. Laurance Coleman
   IN RE: Laurance Coleman MOSHER, Jr., Debtor.                 Mosher, Jr., et al.,” Civil Action Number 4:16–cv–00369; the
                                                                USA had initiated this suit in 2016 because the Debtor refused
                    Case No. 17–34430                           to pay past due taxes totaling $968,001.16.
                             |
                    Signed 11/09/2017                           In response to the Debtor's filing of his Chapter 13 petition,
                             |                                  the USA, on September 21, 2017, filed a motion to lift stay
                    Entered 11/10/2017                          (the “Motion”) requesting this Court to lift the automatic stay
                                                                to allow the Tax Suit to proceed—i.e., to allow the USA to
Synopsis
                                                                submit the Agreed Judgment to District Judge Ellison. [Doc.
Background: United States filed motion to lift automatic stay
                                                                No. 32]. On October 3, 2017, the Debtor filed a response
in debtor's Chapter 13 case, to allow United States to submit
                                                                opposing the Motion. [Doc. No. 34]. On October 10, 2017,
agreed judgment to district court in tax suit against debtor.
                                                                this Court held a hearing on the Motion. Two witnesses
                                                                —James Ashton (special compliance revenue officer with
                                                                the IRS) and the Debtor—gave testimony, and this Court
The Bankruptcy Court, Jeff Bohm, J., held that cause existed    admitted several exhibits. After hearing closing arguments,
to lift the automatic stay.                                     the Court made certain oral findings of fact and conclusions
                                                                of law on the record, requested briefing from the parties on
                                                                two issues, and continued the hearing for October 24, 2017 to
Motion granted.                                                 allow for the Court to give consideration with respect to the
                                                                ultimate ruling on the Motion.

Attorneys and Law Firms
                                                                On October 23, 2017, the parties each filed their briefs
*766 Thomas Black, Attorney at Law, Houston, TX, for            regarding the two issues that this Court raised at the October
Debtor.                                                         10 hearing. Because the Court was not able to *767 review
                                                                these briefs by the next day—i.e., the continued hearing on
David G. Peake, Chapter 13 Trustee, Houston, TX, for            the Motion—the Court continued the hearing once again. The
Trustee.                                                        Court now issues its ruling in writing rather than holding
                                                                a hearing to issue its ruling from the bench. These written
                                                                findings of fact and conclusions of law are made pursuant
     FINDINGS OF FACT AND CONCLUSIONS                           to Bankruptcy Rules 7052 and 9014. 1 To the extent that
   OF LAW REGARDING THE UNITED STATES                           any finding of fact is construed as a conclusion of law, it is
      OF AMERICA'S (INTERNAL REVENUE                            adopted as such; and to the extent that any conclusion of law
   SERVICE) MOTION FOR RELIEF FROM THE                          is construed as a finding of fact, it is adopted as such. Finally,
   STAY REGARDING DISTRICT COURT CASE                           to the extent that any of this Court's oral findings of fact and
                                                                conclusions of law—made at the October 10 hearing or at
Jeff Bohm, United States Bankruptcy Judge                       the November 9 hearing—conflict with the written findings
                                                                and conclusions set forth herein, the latter shall govern; and
                      I. Introduction                           to the extent that the written findings and conclusions do not
                                                                encompass all of the oral findings and conclusions, the latter
Laurance Coleman Mosher, Jr., the debtor in this case (the      shall supplement the former. For the reasons set forth below,
“Debtor”), filed a voluntary Chapter 13 petition on July        the Court finds that the Motion should be granted and that the
24, 2017. [Doc. No. 1]. He did so in order to stop the          stay should therefore be lifted to allow the USA to submit the
United States of America (the “USA”) from submitting to         agreed judgment to the District Court in the Tax Suit.
U.S. District Judge Keith Ellison an agreed judgment that



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
        Case578
In re Mosher,
                      Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017) DocumentDoc
                                        41-14 Filed
                                               Filedon04/26/20  Page
                                                       04/26/20 in    62 ofPage
                                                                   TXSD     80 45 of 63



                                                                   7. Based upon the Debtor's schedules and his testimony at
                    II. Findings of Fact                              the October 10 hearing, the Court finds that the Property
                                                                      has equity in the approximate amount of $1.3 million.
  1. The Debtor is a 77-year-old attorney at law licensed by
     the State of Texas. The Debtor practiced law at Fulbright     8. The Debtor is presently married to Gaia Mosher (“Ms.
     & Jaworski from 1967 through 2004. He was a partner              Mosher”). The Debtor and Ms. Mosher are presently
     at this law firm when he retired in 2004. Presently,             engaged in a very acrimonious divorce proceeding
     although his law license is still active, the Debtor is not      pending in the District Court of Harris County, Texas.
     practicing law to any appreciable extent. In the Debtor's        The suit is styled Gaia T. Mosher v. Laurance C. Mosher,
     own words, his “income for legal services performed is           Jr., Cause No. 2015–47158, in the 257th District Court
     sporadic.” [Doc. No. 14, p. 61 of 93].                           of Harris County, Texas (the “Divorce Suit”).
  2. The Debtor failed to timely file his tax returns for 1997,    9. On February 11, 2016, the USA initiated the Tax Suit by
     1998, 2000, 2001, and 2002; he finally filed them in             filing a complaint against the Debtor, Ms. Mosher, the
     October of 2007 and March of 2008. [Oct. 10, 2017 Tr.            Harris County Tax Assessor–Collector, and the Spring
     10:21–25]. He did not pay the taxes when he filed these          Branch ISD Tax Assessor–Collector. The complaint
     returns. [Id. at 11:1–7]. The IRS advised him that he            asserts that the Debtor failed to pay income taxes for the
     owed taxes, but the Debtor did not respond. [Id. at 11:8–        tax years 1997, 1998, 2000, 2001, and 2002, and that he
     15]. Therefore, the IRS pursued levy actions. [Id.]. In the      owes the USA the sum of $968,001.16. [USA's Ex. No.
     course of doing so, the IRS discovered that the Debtor           1]. The USA requests District Judge Ellison to enter an
     had deliberately withdrawn several hundred thousand              order that: (a) declares that the Debtor owes the amount
     dollars from his accounts by obtaining multiple cashier's        of $968,001.16 to the USA; (b) declares the USA to hold
     checks. [Id. at 11:16–12:20, 62:9–66:9]. Indeed, the             a valid lien in this amount on all property owned by the
     Debtor admitted that he took these actions to avoid              Debtor, including the Property; and (c) allows the USA
     paying the IRS. [Id. at 12:21–13:1]. As a result of the          to foreclose its lien on the Property. [Id.].
     Debtor's obstructionist tactics, the IRS referred his case
     to the Department of Justice to file suit. [Id. at 14:3–9,    10. The Debtor retained counsel to defend him in the Tax
     23:23–24:5].                                                    Suit, and this attorney filed an answer on April 4, 2016.
                                                                     [USA's Ex. No. 5].
  3. The Debtor resides at the following address: 407
    Greencove Street, Houston, Texas 77024–6734 (the               11. The other defendants also retained counsel, each of
    “Property”). [Doc. No. 14, p. 18 of 93]. The Debtor              whom thereafter timely filed answers to the complaint
    claims the Property as his homestead. [Id.].                     for their respective clients. [Id.].

  4. The Property has a present fair market value of               12. On March 16, 2017, the USA and the Debtor entered
    approximately $2.3 million. [Oct. 10, 2017 Tr. 30:21–            into a settlement agreement. Under the agreement, the
    25].                                                             Debtor was to make a payment within 120 days (or by
                                                                     July 14, 2017) in lieu of the USA foreclosing the tax lien
  5. According to the Debtor's Schedule D (entitled “Secured         on the Property. Additionally, under the agreement, if the
     Creditors”), the total amount of liens on the Property is       Debtor did not make the payment, the parties agreed to
     $1,068,207.78. [Doc. No. 14, p. 47 of 93].                      the entry of an agreed judgment that the Debtor owed the
                                                                     subject income taxes and that the USA could foreclose
  6. Of this total amount of $1,068,207.78, the Debtor's
                                                                     its federal tax lien on the Property, sell the Property and
     Schedule D represents that the IRS holds a lien in the
                                                                     apply the sale proceeds against his tax liability. [Doc. No.
    amount of $961,621.00. 2 [Id. at p. 45 of 93]. The               32, p. 3 ¶ 9]; [Doc. No. 34, p. 2 ¶ 9 (Debtor's response
     *768 remaining liens, which aggregate $106,586.78,              admitting these allegations) ].
    are all held by two taxing authorities: the Spring Branch
    Independent School District and the Harris County Tax          13. Counsel for the USA and counsel for the Debtor
    Assessor–Collector.                                              signed a two-page agreed judgment that the parties
                                                                     agreed would be submitted to District Judge Ellison for



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
        Case578
In re Mosher,
                      Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017) DocumentDoc
                                        41-14 Filed
                                               Filedon04/26/20  Page
                                                       04/26/20 in    63 ofPage
                                                                   TXSD     80 46 of 63


    signature if the Debtor did not pay off the lien held by the
    USA by July 14, 2017 (the “Agreed Judgment”). [USA's                The issues between the United States and Laurance
    Ex. No. 2]. The Agreed Judgment was not filed with the              C. Mosher have been resolved and the United
    District Court; rather, counsel for the USA has held the            States anticipates filing an Agreed Judgment Against
    judgment with the expectation that it would be submitted            Laurance C. Mosher shortly. Accordingly, the United
    to District Judge Ellison if the Debtor failed to make              States intends to move forward to foreclose the tax
    payment within the 120–day period—i.e., by July 14,                 liens against the property. However, the interests,
    2017.                                                               if any, of Defendant Gaia Mosher in the property
                                                                        remain to be determined by this Court. Accordingly,
  14. On March 21, 2017, the USA, the Debtor, and all                   the parties request that the matter be reinstated and
    other parties filed a joint motion to stay deadlines in the         a scheduling order be entered to allow for a short
    Tax Suit. [USA's Ex. No. 3]. This motion gave District              discovery period and dispositive motion deadline.
    Judge Ellison notice that the USA and the Debtor had
    entered into a settlement agreement. *769 Specifically,          [USA's Ex. No. 4].
    this motion, in pertinent part, represented the following:
                                                                   17. In order to prevent counsel for the USA from submitting
       On March 16, 2017, the United States and Laurance             the Agreed Judgment to District Judge Ellison—thereby
       C. Mosher, Jr. entered into a settlement agreement.           allowing the USA to foreclose its lien on the Property—
       Under the agreement, Mr. Mosher will make a                   the Debtor filed a Chapter 13 petition on July 24, 2017.
       payment within 120 days in lieu of the United States          [Oct. 10, 2017 Tr. 35:11–13]. At some point between
       foreclosing the tax lien on the property. Accordingly,        July 19, 2017 and July 24, 2017, the Debtor decided
       based on this settlement there is no need to continue         that, contrary to the terms of the settlement agreement,
       discovery and litigate the issues in this matter.             he wanted to continue residing at the Property, and he
       However, if Mr. Mosher defaults under the settlement          therefore now opposes the USA foreclosing its tax lien
       agreement, the United States will move forward to             thereon. [See Oct. 10, 2017 Tr. 50:1–2, 54:12–13].
       foreclose the tax liens against the property. And if
                                                                   18. The Debtor's schedules represent that the Debtor has
       this occurs, discovery and further litigation will be
                                                                     the following debts:
       necessary to determine the interest of the parties in
       the property. Thus, the deadlines for discovery and              a. $961,621.00 secured claim of the IRS
       motions should be stayed.
                                                                        b. $29,901.26 secured claim of the Harris County Tax
    [USA's Ex. No. 3]. In reliance upon the representations             Assessor–Collector
    made in the joint motion, District Judge Ellison granted
    the relief requested and signed an order staying the                c. $9,047.03 secured claim of the Harris County Tax
    deadlines in the Tax Suit. [Civ. Act. No. 4:16–cv–00369,            Assessor–Collector
    Doc. No. 40].
                                                                        d. $54,563.40 secured claim of Spring Branch ISD
  15. In order to pay off the USA's lien, the Debtor attempted          Tax Office
    to obtain a reverse mortgage on the Property. [Oct. 10,
    2017 Tr. 41:13–23]. However, on June 23, 2017, he                   e. $12,547.18 secured claim of Spring Branch ISD Tax
    received notice from the proposed lender (HomeBridge                Office
    Financial Services, Inc.) that his reverse mortgage
                                                                        f. $527.91 secured claim of Spring Branch ISD Tax
    application had been denied. [Id.]; [USA's Ex. No. 8].              Office
    The Debtor thereafter failed to pay off the tax lien by
    the deadline of July 14, 2017 imposed by the settlement             *770 g. $2,500.00 priority, unsecured claim of J.
    agreement.                                                          Thomas Black, P.C.

  16. On July 19, 2017, counsel for the Debtor, counsel for             h. $7,841.00 non-priority, unsecured claim of Capital
    the USA, and counsel for all of the other parties in                One
    the Tax Suit filed a joint status report that included the
    following language:


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
        Case578
In re Mosher,
                      Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017) DocumentDoc
                                        41-14 Filed
                                               Filedon04/26/20  Page
                                                       04/26/20 in    64 ofPage
                                                                   TXSD     80 47 of 63



       i. $8,187.83 non-priority, unsecured claim of Capital
       One                                                                           IV. Conclusions of Law

       j. $23.00 non-priority, unsecured claim of Citicards       A. Jurisdiction, Venue, and Constitutional Authority to
       Cbna                                                       Enter a Final Judgment

       k. $12,741.00 non-priority, unsecured claim of                 1. Jurisdiction
       JPMorgan Chase Bank                                        This Court has subject matter jurisdiction over this contested
                                                                  matter pursuant to 28 U.S.C. §§ 1334(b) and 157(a). Section
       l. $8,919.00 non-priority, unsecured claim of              1334(b) provides that “the district courts shall have original
       JPMorgan Chase Bank                                        but not exclusive jurisdiction of all civil proceedings arising
                                                                  under title 11 [the Code], or arising in or related to cases under
     [Doc. No. 14, pp. 44–53 of 93].                              title 11.” District courts may, in turn, refer these proceedings
                                                                  to the bankruptcy judges for that district. 28 U.S.C. § 157(a).
  19. In his Schedule I, the Debtor represents that he
                                                                  In the Southern District of Texas, General Order 2012–6
    has monthly income of $11,531.22, which includes his
                                                                  (entitled General Order of Reference) automatically refers all
    monthly social security check, his monthly pension
                                                                  eligible cases and proceedings to the bankruptcy courts.
    payment from Fulbright & Jaworski, income from
    legal services that he continues to render, and other
                                                                  This matter is a core proceeding because it is a request to lift
    miscellaneous income. [Id. at p. 60 of 93].
                                                                  the automatic stay, and such a request is expressly defined as a
  20. The Debtor's proposed plan as of the October 10             “core proceeding” pursuant to 28 U.S.C. § 157(b)(2)(G). This
    hearing on the Motion calls for the Debtor to make 36         dispute is also core under the general “catch-all” language
    monthly payments to the Chapter 13 trustee, with the          because such a dispute is the type of proceeding that can only
    first payment to be in the amount of $1,000.00, the next      arise in the context of a bankruptcy case. See In re Southmark
    34 payments to each be in the amount of $2,200.00, and        Corp., 163 F.3d 925, 930 (5th Cir. 1999) (“[A] proceeding
    the final payment to be in the amount of $45,000.00—          is core under § 157 *771 if it invokes a substantive right
    for an aggregate amount of $120,800.00. [Doc. No. 41].        provided by title 11 or if it is a proceeding that, by its
    Additionally, pursuant to paragraph 17 of the plan, as        nature, could arise only in the context of a bankruptcy case.”).
    well as the Debtor's testimony, the Debtor also proposes      Prosecution of a motion to lift the automatic stay pursuant to
    to obtain a reverse mortgage on the Property to satisfy in    § 362(d) can only occur in a bankruptcy court. There is no
    full all of the taxes owed on the Property. [Id. at p. 8 of   state law equivalent of this action.
    11]; [Oct. 10, 2017 Tr. 47:17–25, 54:2–7]. The funds to
    be received from the reverse mortgage will be paid in a
                                                                    2. Venue
    balloon payment in month 36 and will be used to retire
                                                                  Venue is proper pursuant to 28 U.S.C. § 1408(1).
    all of the Debtor's tax liens. [Oct. 10, 2017 Tr. 48:3–6,
    54:8–11]. Thus, the Debtor's plan allows him to keep the
    Property and continue to reside there and bars the USA           3. Constitutional Authority to Enter a Final Order
    from foreclosing its lien on the Property.                    There is no question that an order lifting the automatic stay
                                                                  is a final order. Matter of Chunn, 106 F.3d 1239, 1241
               III. Credibility of Witnesses                      (5th Cir. 1997) (holding that an order granting relief from
                                                                  the automatic stay is a final order). The Supreme Court's
Two witnesses testified at the October 10 hearing: James          decision in Stern v. Marshall recognized certain limitations
Ashton, a special compliance revenue officer with the IRS,        on bankruptcy courts' authority to enter final orders. 564 U.S.
and the Debtor. The Court finds that both of these individuals    462, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011). Therefore,
gave forthright answers to the questions posed to them;           this Court has a duty to question its constitutional authority
therefore, the Court finds their testimony to be credible and     to enter a final order for any matter brought before it. The
gives their testimony equal weight.                               Court concludes that the facts in the pending matter are
                                                                  distinguishable from those in Stern, and that this Court has
                                                                  the authority to enter a final order on the Motion.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
        Case578
In re Mosher,
                        Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017)   DocumentDoc
                                          41-14 Filed
                                                 Filedon04/26/20  Page
                                                         04/26/20 in    65 ofPage
                                                                     TXSD     80 48 of 63


                                                                      case must be viewed on the basis of its own particular facts,
In Stern, the debtor filed a counterclaim based solely on state       and there must be a balancing of the interest of the debtor
law, and the resolution of this counterclaim did not resolve the      with the interest of the secured creditor in its collateral.” In re
validity, or invalidity, of the claim held by the defendant. Id.      Bovino, 496 B.R. at 502. “The decision of whether to lift the
Here, the matter before the Court is not a counterclaim by the        stay is committed to the discretion of the bankruptcy judge.”
Debtor or the estate brought pursuant to state law, but rather        In re Syndicom Corp., 268 B.R. 26, 43 (Bankr. S.D.N.Y.
is a request from a creditor—the USA—to lift the automatic            2001). Finally, “[t]he burden of proof on a motion to lift the
stay pursuant to § 362(d), which is an express provision of the       automatic stay is a shifting one: section 362(d)(1) requires
Bankruptcy Code. Therefore, this Court has the constitutional         an initial showing of cause by the movant; then, with the
authority to enter a final order in this dispute.                     exception of the debtor's equity in the property (which is not
                                                                      at issue on a motion under section 362(d)(1), like this one),
Finally, in the alternative, this Court has the constitutional        section 362(g) places the burden of proof on the debtor for all
authority to enter a final order on the Motion because                other issues.” Id.
the Debtor and the USA have consented, impliedly if not
explicitly, to adjudication of this dispute by this Court.
Wellness Int'l Network, Ltd. v. Sharif, ––– U.S. ––––, 135            C. Factors to Consider When Assessing Whether to Lift
S.Ct. 1932, 1947, 191 L.Ed.2d 911 (2015) (“Sharif contends            the Automatic Stay for Cause
that to the extent litigants may validly consent to adjudication      One court has stated that:
by a bankruptcy court, such consent must be expressed. We
disagree. Nothing in the Constitution requires that consent
to adjudication by a bankruptcy court be expressed. Nor                            Factors generally looked to in
does the relevant statute, 28 U.S.C. § 157, mandate express                        determining whether to modify the
consent....”). Indeed, the USA filed the Motion, the Debtor                        stay for cause include interference
filed his response in opposition thereto, and the parties                          with the bankruptcy, good or bad
proceeded to adduce testimony and introduce exhibits at the                        faith of the debtor, injury to the
hearing held on October 10, 2017. Moreover, they thereafter                        debtor and other creditors if the stay
filed briefs in support of their respective positions. At no                       is modified, injury to the movant
time did either party object—orally or in writing—to this                          if the stay is not modified, and
Court's authority to enter a final order on the Motion. If these                   the proportionality of the harms
circumstances do not constitute consent, nothing does.                             from modifying or continuing the
                                                                                   stay.” None of these factors alone is
                                                                                   outcome determinative. The factors
B. Applicable Law                                                                  in the present case must be weighed
There are two avenues available under § 362 for a creditor to                      within the context of all the relevant
obtain a lifting of the stay. First, under § 362(d)(2), a creditor                 circumstances. Courts must weigh the
can obtain a lifting of the stay if two elements are satisfied: (1)                costs and benefits of maintaining the
the property that is the subject of the motion has no equity; and                  stay.
(2) the property is not necessary to an effective reorganization
of the debtor. In the matter at bar, the Property unquestionably
has substantial equity—approximately $1.3 million. [Finding
                                                                      In re Bovino, 496 B.R. at 502 (citations omitted).
of Fact No. 7]. Therefore, the USA cannot obtain a lifting of
the stay under § 362(d)(2).
                                                                      Aside from these factors, one of the undersigned judge's
                                                                      former colleagues (now retired) set forth various factors to
 *772 That leaves the other avenue for the USA to pursue.
                                                                      consider in specifically determining whether to lift the stay
Under § 362(d)(1), a creditor can obtain a lifting of the stay
                                                                      to allow litigation against the Debtor to proceed in another
“for cause.” The term “cause” is not defined in the Code.
                                                                      forum—which is exactly what the USA is requesting to do
Whether cause exists is a fact-intensive inquiry that must be
                                                                      here, as it wants to proceed to file the Agreed Judgment in
determined on a case-by-case basis. In re Xenon Anesthesia of
                                                                      the Tax Suit. [See Finding of Fact No. 16]. In In re Xenon
Texas, PLLC, 510 B.R. 106, 112 (Bankr. S.D. Tex. 2014); In
re Bovino, 496 B.R. 492, 502 (Bankr. N.D. Ill. 2013). “Each


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
        Case578
In re Mosher,
                        Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017)   DocumentDoc
                                          41-14 Filed
                                                 Filedon04/26/20  Page
                                                         04/26/20 in    66 ofPage
                                                                     TXSD     80 49 of 63


Anesthesia of Texas, PLLC, Bankruptcy Judge Letitia Paul,              Matter of Crayton, 169 B.R. 243, 245 (Bankr. S.D. Ga. 1994)
citing several prior cases, set forth twelve factors to consider:      (“The Internal Revenue Code imposes a duty to file federal
                                                                       income tax returns.”) (citing 26 U.S.C. §§ 6001, 6011); In re
                                                                       Vines, 200 B.R. 940, 944 (M.D. Fla. 1996) (stating that the
             1) whether the relief will result in a                    debtor's argument that filing a tax return is purely voluntary
             partial or complete resolution of the                     as “entirely meritless and is clearly contrary to established
             issues; 2) lack of any connection with                    law” and that “[i]n addition to the legal requirement, the filing
             or interference with the bankruptcy                       of taxes is also a necessary element for full disclosure in the
             case; 3) whether the other proceeding                     bankruptcy court which is a court of equity.”). Second, he
             involves Debtor as a fiduciary; 4)                        was a partner at one of the largest law firms in the country,
             whether a specialized tribunal has                        [Finding of Fact No. 1], so he was doubtless generating
             been established to hear the particular                   substantial income; yet, he chose not to pay taxes for several
             cause of action; 5) whether the                           years while practicing law at this firm, [Finding of Fact No.
             debtor's insurer has assumed full                         2]. Third, when the IRS tried to communicate with him in
             responsibility; 6) whether the action                     an effort to negotiate payment of the past due taxes, he gave
             primarily involves third parties; 7)                      the IRS the silent treatment. [Id.]. Further, when the IRS
             whether litigation in the other forum                     initiated levy actions to collect the taxes, the Debtor quickly
             would prejudice the interests of other                    withdrew hundreds of thousands of dollars by obtaining
             creditors; 8) whether the judgment                        cashier's checks. [Id.]. Fifth, once the USA sued him in the
             claim arising from the other action                       Tax Suit, he entered into a settlement agreement promising
             is subject to equitable subordination;                    to pay the past due taxes by July 14, 2017, or, if he failed
             9) whether movant's success would                         to do so, to allow the USA to submit the Agreed Judgment
             result in a judicial lien avoidable by                    to the District Court so that the USA could foreclose its lien
             the debtor; 10) interests of judicial                     on the Property. [Finding of Fact No. 12]. But then, when he
             economy and the expeditious and                           failed to pay off the taxes by the deadline, the Debtor reneged
             economical resolution of litigation;                      on the settlement agreement by filing this Chapter 13 petition
             11) whether the proceedings have                          and informing this Court that he wants to keep the Property.
             progressed to the point that parties are                  [Finding of Fact No. 17].
             ready for trial; and 12) impact of the
             stay on the parties and the balance of                    Overall, the Court finds the Debtor's conduct to be shameful
             harm.                                                     and, accordingly, finds him to be in bad faith. But, there
                                                                       is more. By filing his Chapter 13 petition and taking the
                                                                       position that the USA should not be able to foreclose its lien
510 B.R. 106, 112 (Bankr. S.D. Tex. 2014) (citations omitted).         on the Property, the Debtor is undermining the integrity of
                                                                       the judicial process. This Court, now invoking the doctrine
 *773 In total, Bovino and Xenon articulate a universe of              of judicial estoppel, will not allow the Debtor to continue to
seventeen factors to consider in evaluating whether cause              pursue this strategy.
exists to lift the stay. This Court believes that some, but not all,
of these factors are relevant in the dispute at bar. This Court        Judicial estoppel should apply when the following elements
will therefore address those factors that it believes are relevant     are present: “(1) the party against whom judicial estoppel
in determining whether to lift the automatic stay for cause to         is sought has asserted a legal position which is plainly
allow the USA to proceed forward in the Tax Suit.                      inconsistent with a prior position; (2) a court accepted the
                                                                       prior position; and (3) the party did not act inadvertently.”
                                                                       Reed v. City of Arlington, 650 F.3d 571, 574 (5th Cir. 2011).
   1. Good or Bad Faith of the Debtor                                  Here, in the Tax Suit, the Debtor asserted a specific position in
The Debtor's conduct has been less than stellar. First, he is          the joint motion to stay deadlines: namely, that he had settled
an attorney at law, [Finding of Fact No. 1], who has a duty            with the USA, one of the terms of which is that he would pay
to follow the law. Yet, he thumbed his nose at the law by              off the tax lien by July 14, 2017, or else allow the USA to
failing to timely file numerous tax returns and paying taxes.          foreclose its lien on the Property. [Finding of Fact No. 14].



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
        Case578
In re Mosher,
                        Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017)   DocumentDoc
                                          41-14 Filed
                                                 Filedon04/26/20  Page
                                                         04/26/20 in    67 ofPage
                                                                     TXSD     80 50 of 63


The Debtor made this representation to District Judge Ellison         proposes. [See Finding of Fact No. 20]. Accordingly, these
in order to convince him to abate the deadlines imposed by            creditors are not harmed if the stay is lifted. The Debtor's wife,
the District Court in the Tax Suit. [Id.]. District Judge Ellison,    Ms. Mosher, will not be harmed, either. She and the Debtor are
in reliance upon the representation by the Debtor that he had         in divorce proceedings, and she is not residing at the Property,
settled with the USA, approved the motion and signed the              as she moved out after the divorce petition was filed.
order. [Id.]. Stated differently, District *774 Judge Ellison
accepted the Debtor's position that he had settled with the           So, if there is anyone harmed by lifting of the stay, it will
USA.                                                                  only be the Debtor. However, it is not as if he will be out on
                                                                      the streets without a roof over his head. The Property—which
However, when the Debtor failed to pay off the tax lien by            has substantial equity, [Finding of Fact No. 7], will indeed
the July 14, 2017 deadline, rather than abide by the terms of         be sold, but in a deliberate, well-advertised sale pursuant to
the settlement agreement, he filed his Chapter 13 petition and        IRS procedures, so it is highly likely that after all tax liens are
proceeded to file a plan proposing to allow him to keep the           paid from the sale proceeds, there will be substantial funds
Property and also opposed the Motion by vigorously arguing            remaining that will be remitted to the Debtor. Accordingly, he
that the stay should not be lifted. Thus, the Debtor is now           will be able to purchase a new homestead, although perhaps
asserting a legal position (i.e., that no cause exists to allow the   not as palatial as the Property. Given the Debtor's bad faith
USA to submit the Agreed Judgment so that it can foreclose            conduct, as already described above, the Court finds that any
on the Property) that is plainly inconsistent with his prior          such harm is de minimis.
position in the Tax Suit (i.e., that the USA should be allowed
to submit the Agreed Judgment if he fails to pay the tax lien         In sum, this factor favors a lifting of the stay.
by July 14, 2017).

Moreover, the Debtor's filing of his Chapter 13 petition, the           3. Injury to the Movant if the Stay is Not Lifted
filing of his proposed plan allowing him to keep the Property         The Debtor argues that if the stay is not lifted, the Movant
and to continue to reside thereon, and his vigorous opposition        will not be injured because the Property has substantial equity.
to the Motion are not inadvertent acts. He has intentionally          Hence, so the argument goes, if the Property ever has to be
undertaken this strategy in a last ditch effort to thwart the         sold, there will be sufficient proceeds to completely retire the
USA. This Court will not allow the Debtor to do so. Pursuant          USA's lien.
to the doctrine of judicial estoppel, this Court finds that the
Debtor is estopped from now arguing that the USA should                *775 If the Debtor had not entered into the settlement
not be allowed to submit the Agreed Judgment to District              agreement and signed the Agreed Judgment, [see Finding of
Judge Ellison. Stated differently, the Debtor's actions have          Fact Nos. 12 & 13], his argument would have much merit.
undermined the integrity of the judicial process, which means         However, by signing these documents and also filing the joint
that the Debtor has acted in bad faith.                               motion to stay deadlines, [Finding of Fact Nos. 12, 13, & 14],
                                                                      the Debtor was able to convince the USA to stand down in
For all of the reasons set forth above, this factor strongly          the Tax Suit for several months to allow him time to obtain
favors lifting the automatic stay.                                    a reverse mortgage on the Property in order to retire the tax
                                                                      lien. [Finding of Fact No. 14]. However, he failed to procure
                                                                      a reverse mortgage and instead of abiding by the terms of
   2. Injury to the Debtor and Other Creditors if the Stay is         the settlement agreement and allowing the USA to foreclose
   Lifted                                                             on the Property, the Debtor has reneged on the terms and is
Lifting the stay to allow the USA to submit the Agreed                now using his Chapter 13 case to buy more time to obtain
Judgment to the District Court will presumably lead to a              a reverse mortgage. [Finding of Fact Nos. 15 & 17]. The
foreclosure sale on the Property. Such an action will not             injury to the USA if this Court does not lift the stay, therefore,
harm the taxing authorities because their liens will be paid          is that it will not receive the benefit of the bargain it made
prior to the tax lien held by the IRS. Moreover, the Debtor's         when it entered into the settlement agreement. This injury is
unsecured creditors, who hold aggregate debts of $40,211.83,          significant for two reasons. First, as already discussed above,
[see Finding of Fact No. 18], can be paid from the Debtor's           the Debtor's actions undermine the integrity of the judicial
substantial monthly income of $11,531.22, [see Finding of             system. Second, the taxes owed by the Debtor have remained
Fact No. 19]. Indeed, that is what the Debtor's plan essentially      unpaid for approximately twenty years while the Debtor has


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
        Case578
In re Mosher,
                       Case 20-14695-LMI
              4:20-cv-01178
                B.R. 765 (2017)  DocumentDoc
                                         41-14 Filed
                                                Filedon04/26/20  Page
                                                        04/26/20 in    68 ofPage
                                                                    TXSD     80 51 of 63


                                                                     The movant here—the USA—holds a valid tax lien on the
continued to live the “life of Riley” in what is accurately
                                                                     Property. There is no judicial lien that could be avoidable by
described as a mansion in the Piney Point neighborhood of
                                                                     the Debtor in this Chapter 13 case.
Houston, Texas.

                                                                     Under these circumstances, this factor weighs in favor of
For all of these reasons, the Court finds that if it does not lift
                                                                     lifting the automatic stay.
the stay to allow the USA to submit the Agreed Judgment
to District Judge Ellison, then the USA will be substantially
injured.
                                                                                             V. Conclusion

   4. Whether the Relief will Result in a Partial or Complete        In assessing whether cause exists to lift the stay, this Court
   Resolution of the Issues                                          finds that the factors discussed above strongly weigh in favor
Lifting the stay to allow the Tax Suit to proceed will definitely    of *776 immediately lifting the automatic stay for cause.
result in a partial resolution of the issues in the Tax Suit.        Lifting the stay will allow the USA to submit the Agreed
Specifically, if the stay is lifted, the USA would be free to        Judgment to the District Court, and to take all other actions
submit the Agreed Judgment to District Judge Ellison. His            necessary to protect its lien in the Tax Suit—and, additionally,
entering the Agreed Judgment would resolve a major issue             to bring to closure the major issue in the Tax Suit: namely,
of the Tax Suit: namely, whether the USA should be allowed           allowing the USA to foreclose its tax lien on the Property.
to foreclose on the Property. The remaining issue left for           Admittedly, the Debtor, who is a 77-year-old man, will lose
resolution would be whether Ms. Mosher has an interest in            his homestead, but he has only himself to blame. He has
the Property.                                                        been gaming the system for much too long by first not
                                                                     filing tax returns, and then not paying past due taxes, and
Under these circumstances, this factor weighs in favor of            then deliberately moving substantial sums of money to avoid
lifting the automatic stay.                                          the IRS' efforts to collect the taxes, and then negotiating a
                                                                     settlement in the Tax Suit, but then reneging on the terms of
                                                                     this settlement by filing the petition initiating this Chapter 13
   5. Whether the Judgment Claim Arising from the Other              case. The Debtor is highly sophisticated individual who has
   Action is Subject to Equitable Subordination                      shirked too many of his responsibilities. It is time to draw the
The Agreed Judgment to be submitted to District Judge                line in the dust and bring an end to his gamesmanship. The
Ellison is not subject in any way to equitable subordination.        Court does so by lifting the automatic stay immediately so
There is absolutely nothing in the record to indicate that the       that the USA can proceed to submit the Agreed Judgment to
USA has taken any actions that merit equitable subordination         the District Court in the Tax Suit.
of its tax lien.
                                                                     An order consistent with these Findings of Fact and
Under these circumstances, this factor weighs in favor of            Conclusions of Law is entered simultaneously on the docket
lifting the automatic stay.                                          herewith.


    6. Whether the Movant's Success Would Result in a                All Citations
    Judicial Lien Avoidable by the Debtor
                                                                     578 B.R. 765




                                                             Footnotes


1       Any reference to a “Rule” is a reference to the Federal Rules of Bankruptcy Procedure. Further, any reference
        to “the Code” refers to the United States Bankruptcy Code, and reference to any section (i.e., §) refers to a
        section in 11 U.S.C., which is the United States Bankruptcy Code, unless otherwise noted.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
        Case578
In re Mosher,
                   Case 20-14695-LMI
              4:20-cv-01178  DocumentDoc
                B.R. 765 (2017)      41-14 Filed
                                            Filedon04/26/20  Page
                                                    04/26/20 in    69 ofPage
                                                                TXSD     80 52 of 63


2     The IRS has filed a proof of claim setting forth that its secured claim is $969,353.95. [USA's Ex. No. 7].
      Therefore, the parties do not materially disagree on the amount of the USA's lien.


End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       9
         Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                           41-14 Filed
                                  Filedon04/26/20  Page
                                          04/26/20 in    70 ofPage
                                                      TXSD     80 53 of 63




                          APPENDIX A-
Ledet v. Case
                       Case 20-14695-LMI
         K-Mart 4:20-cv-01178
                Corp., Not ReportedDocument     41-1
                                   in F.Supp.2d (2005)
                                                      Doc 4 Filed
                                                             Filedon04/26/20  Page
                                                                     04/26/20 in    71 ofPage
                                                                                 TXSD     80 54 of 63
2005 WL 357174

                                                                   Meanwhile in the bankruptcy proceeding, the Bankruptcy
                                                                   Court on April 1, 2004 issued an Order Disallowing and
                   2005 WL 357174
                                                                   Expunging or Otherwise Reducing or Reclassifying Certain
    Only the Westlaw citation is currently available.
                                                                   Claims Set Forth in the Twenty-First Omnibus Objection
             United States District Court,
                                                                   (Certain Personal Injury and Other Claims) [hereinafter
                    E.D. Louisiana.
                                                                   “Reclassification Order”], under its jurisdiction over the core
                 Annette LEDET, wife of,                           proceeding pursuant to 28 U.S.C. §§ 157(b)(2) and 1334. 1
               Patrick Ledet, and Lisa Land                        Under this Reclassification Order, the value of the plaintiff's
                            v.                                     personal injury claim was set at $5,000, with no apparent
                K-MART CORPORATION                                 challenge to this sum by the plaintiffs. 2 (Rec. Doc. 18 at 2-3,
                                                                   Ex. 1). On July 30, 2004, a few days before the instant Motion
                     No. Civ.A. 01-2485.                           to Dismiss was filed, the defendant's former counsel, Jack
                              |                                    Truitt, allegedly contacted the plaintiffs by mail indicating
                       Feb. 11, 2005.                              that the value of the claim to be settled was $15,000, and that
                                                                   a settlement draft with said sum was “in the process of being
Attorneys and Law Firms
                                                                   mailed.” 3 (Rec.Doc. 23, Ex. A).
Michael Hudson Ellis, Chehardy, Sherman, Ellis, Breslin,
Murray & Recile LLP, Metairie, LA, for Plaintiffs.
                                                                   II. Law and Analysis
Jack Etherton Truitt, Ingrid Cruz, The Truitt Law Firm,            Defendant argues that the Reclassification Order resolved
Madisonville, LA, for Defendant.                                   the claim that gave rise to the tort action before this Court,
                                                                   thus permitting dismissal under Fed.R.Civ.P. 12(b)(6). (Rec.
                                                                   Doc. 18 at 3). While the plaintiffs appear to concede the
                  ORDER AND REASONS                                validity of the Reclassification Order, they allege that no
                                                                   such settlement draft reached their counsel. Plaintiffs further
BERRIGAN, J.                                                       allege that neither the defendant's former counsel (Truitt) nor
                                                                   its new counsel, Neil Abramson of Phelps Dunbar, LLC,
 *1 Before the Court is Defendant K-Mart Corporation's
                                                                   have forwarded an amount for settlement as required under
(“K-Mart”) Motion for Dismissal with prejudice under
                                                                   the Reclassification Order. (Rec.Doc. 23). Nonetheless, the
Fed.R.Civ.P. 12(b)(6). After considering the motion and
                                                                   defendant requests that the Court dismiss the underlying
memorandum in support, the memorandum in opposition
                                                                   claims.
thereto, and the applicable law, the Court hereby DENIES the
Motion to Dismiss.
                                                                   The Court cannot grant the defendant's request because to do
                                                                   so would violate the automatic stay on proceedings, which the
I. Background                                                      defendant itself noticed on January 31, 2002. The filing of a
This case originated as a personal injury suit under the Court's   petition for Chapter 11 bankruptcy
diversity jurisdiction pursuant to 28 U.S.C. § 1332 after the
plaintiffs, Annette Ledet and Lisa Land, alleged they were
struck by falling boxes in the defendant's store in Boutte,                     operates as a stay, applicable to all
Louisiana. (Rec. Doc. 1 at 2). However, before the case was                     entities, of the commencement or
settled or proceeded to trial, K-Mart filed for Chapter 11                      continuation, including the issuance or
bankruptcy protection in the Northern District of Illinois.                     employment of process, of a judicial,
(Rec.Doc. 16). The next day, on February 2, 2002, this Court                    administrative, or other action or
administratively closed the case. (Rec.Doc. 17). While the                      proceeding against the debtor that
Court retained original jurisdiction, the parties were given                    was or could have been commenced
leave to return the matter to the trial docket upon the filing                  before the commencement of the case
of a motion. (Id.)                                                              under this title, or to recover a claim
                                                                                against the debtor that arose before the




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Ledet v. Case
                      Case 20-14695-LMI
         K-Mart 4:20-cv-01178
                Corp., Not ReportedDocument     41-1
                                   in F.Supp.2d (2005)
                                                       Doc 4 Filed
                                                              Filedon04/26/20  Page
                                                                      04/26/20 in    72 ofPage
                                                                                  TXSD     80 55 of 63
2005 WL 357174

                                                                              court's docket until final disposition of
                                                                              the bankruptcy proceeding.
            commencement of the case under this
            title.
                                                                 Manville Forest Products Corp., 778 F.2d at 239. In the
                                                                 instant case, the Court administratively closed the plaintiffs'
 *2 11 U.S.C. § 362(a)(1) (emphasis added). The Fifth            case to avoid the inadvertent languishing referenced in the
Circuit has broadly construed “continuation” in subsection (a)   Manville decision.
(1) to encompass any change or occurrence in the action. See
Pope v. Manville Forest Products Corp., 778 F.2d 238 (5th        The Court denies the defendant's motion on four grounds.
Cir.1985). In Manville, the appeals court unequivocally found    First, contrary to the Court's Order, K-Mart failed to petition
that the automatic stay under § 362(a)(1) affected motions for   the Court to re-open the case such that it could file its 12(b)(6)
dismissal:                                                       motion. (See Rec. Doc. 17). Second, to the knowledge of the
                                                                 undersigned, the Bankruptcy Court in the Northern District
                                                                 of Illinois has not lifted the stay. Third, as mentioned above,
            [O]rdinarily the stay must be construed              an adjudication of the defendant's motion would constitute
            to apply to dismissal as well.                       a continuation of judicial action in violation of § 362(a)(1).
            First, if either of the parties takes                Finally, as the disposition of the Reclassification Order is
            any step to obtain dismissal, such                   satellite to the core proceeding 4 and falls within the purview
            as motion to dismiss or motion                       of the Bankruptcy Court, the Bankruptcy judge is obviously
            for summary judgment, there is                       best positioned to remove whatever barriers to the resolution
            clearly a continuation of the judicial               of the plaintiffs' claims. The defendant is thus directed to
            proceeding. Second, in the more                      file any dispositive motions in the Bankruptcy Court. The
            technical sense, just the entry of an                plaintiffs are likewise instructed to address themselves to
            order of dismissal, even if entered                  the Bankruptcy Court should they feel that the defendant is
            sua sponte, constitutes a judicial act               dilatory in satisfying the command of the Reclassification
            toward the disposition of the case                   Order with respect to their pending tort claim.
            and hence may be construed as a
            ‘continuation’ of a judicial proceeding.             Accordingly,
            Third, dismissal of a case places the
            party dismissed in the position of                   IT IS ORDERED that Defendant's Motion to Dismiss
            being stayed ‘to continue the judicial               be DENIED, and that the above-caption case remain
            proceeding,’ thus effectively blocking               ADMINISTRATIVELY CLOSED.
            his right to appeal. Thus, absent the
            bankruptcy court's lift of the stay, or
            perhaps a stipulation of dismissal, a                All Citations
            case such as the one before us must, as
            a general rule, simply languish on the               Not Reported in F.Supp.2d, 2005 WL 357174




                                                          Footnotes


1      K-Mart had filed its Twenty-First Omnibus Objection to facilitate the resolution of a large number of tort claims
       asserted against it in the Chapter 11 bankruptcy proceeding.
2      It is undisputed that prior to the reclassification, the plaintiffs had leave from the Bankruptcy Court to proceed
       with their claim when they were unable to settle with K-Mart under the Bankruptcy Court's Order Approving
       Procedures for Liquidating and Settling Personal Injury Claims Through Direct Negotiation and/or Alternative
       Dispute Resolution issued on July 18, 2002.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Ledet v. Case
                    Case 20-14695-LMI
         K-Mart 4:20-cv-01178
                Corp., Not ReportedDocument
                                               Doc 4 Filed
                                                41-1
                                   in F.Supp.2d (2005)
                                                      Filedon04/26/20  Page
                                                              04/26/20 in    73 ofPage
                                                                          TXSD     80 56 of 63
2005 WL 357174

3     The Court notes in passing the discrepancy of $10,000 between the value assigned to the claim under the
      Reclassification order and the apparent settlement offer in Mr. Truitt's correspondence.
4     Under § 157(b)(2)(B), a core proceedings includes “allowance or disallowance of claims against the estate or
      exemptions from property of the estate, and estimation of claims or interests for the purposes of confirming
      a plan under chapter 11.”


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
         Case 20-14695-LMI
Case 4:20-cv-01178 DocumentDoc
                           41-14 Filed
                                  Filedon04/26/20  Page
                                          04/26/20 in    74 ofPage
                                                      TXSD     80 57 of 63




                          APPENDIX A-
       Case
Ledo Pizza System,
                      Case 20-14695-LMI
              4:20-cv-01178        Document
                   Inc. v. Singh, Not
                                                    Doc 4
                                      Reported in41-1   Filed
                                                 F.Supp.2d
                                                                Filed 04/26/20
                                                               on
                                                           (2013)
                                                                                Page
                                                                       04/26/20 in    75 ofPage
                                                                                   TXSD     80 58 of 63
2013 WL 5604339

                                                                 2013. ECF No. 2–1 at 5. 2 Ledo contends that the defendants
                  2013 WL 5604339                                continued to operate the franchise following the termination
    Only the Westlaw citation is currently available.            of the franchise agreement and after the forbearance periods.
            United States District court, D.                     Id.
             Maryland, Northern Division.
                                                                 On August 14, 2013–two weeks after the extended
     LEDO PIZZA SYSTEM, INC., et al., Plaintiffs,                forbearance period-Ledo moved for a TRO and a preliminary
                        v.                                       injunction. ECF No. 2–1. The motion seeks to enjoin the
        Inderjit SINGH, et al., Defendants.                      defendants from the continued use of Ledo's trademark and
                                                                 trade dress, allegedly in violation of the Lanham Act and
                 Civil No. WDQ–13–2365.                          Ledo's common law trademark rights. Id. at 6.
                              |
                       Oct. 10, 2013.                            Ledo also seeks the defendants' compliance with the post-
                                                                 termination obligations in the franchise agreement, id. at 8, 3
                                                                 and the agreement's covenant-not-to-compete, id. at 12–13. 4
               MEMORANDUM OPINION

WILLIAM D. QUARLES, JR., District Judge.                         The amended complaint seeks a permanent injunction, see
                                                                 e.g., ECF No. 4 at 17, and specific performance, ECF No. 4 at
 *1 Ledo Pizza System, Inc. and Ledo Pizza Carryouts, Ltd.       12–15. Ledo also requests damages for breach of contract 5
(collectively “Ledo”) sued Defendants Tri–Bro, Inc. (“Tri–       and costs and attorneys' fees against defendant Singh only,
Bro”) and Inderjit Singh for violations of the Lanham Act,
                                                                 because Tri–Bro had declared bankruptcy. 6 See id. at 216, 12.
and other claims. ECF No. 1. Pending is Ledo's motion for
a temporary restraining order and preliminary injunction.
                                                                 Both Defendants were served on August 19, 2013. ECF No. 7;
ECF No. 2–1. No hearing is necessary on the motion for a
                                                                 ECF No. 8. The parties held a telephone conference on August
temporary restraining order (“TRO”). See Local Rule 105.6
                                                                 22, 2013, during which counsel for Tri–Bro confirmed that
(D.Md.2012). For the following reasons, Ledo's motion for a
                                                                 the company had filed for Chapter 11 Bankruptcy protection.
TRO will be granted in part and denied in part.
                                                                 Counsel for both defendants were instructed to file their
                                                                 responses to Ledo's motion by mid-day August 26, 2013.
                                                                 Only Tri–Bro's counsel responded and, by letter, declined to
I. Background 1
                                                                 file a response to the motion because Ledo no longer sought
On June 8, 2007, Ledo and the defendants signed a franchise
                                                                 damages against it. ECF No. 10. On August 30, 2013, the
agreement, which authorized the defendants to operate a
                                                                 parties jointly stipulated to entry of a consent order that would
Ledo pizza restaurant in Lorton, Virginia. ECF No. 2–1 at
                                                                 have given the defendants 0 days to wind down the business,
2. Beginning in 2010, the defendants defaulted on several
                                                                 after which the Court would order dismissal of the action or
of their obligations under the agreement. Id. at 3. According
                                                                 grant injunctive relief depending on whether the defendants
to Ledo, the defendants now owe Ledo tens of thousands
                                                                 complied with the agreement. See ECF No. 11 at 6–9. On
of dollars in overdue franchise and other fees. ECF No. 4
                                                                 September 4, 2013, the Court informed the parties that, due to
at 9 ¶ 47. On May 14, 2012, Ledo terminated the franchise
                                                                 concerns that the defendants would not have sufficient time to
agreement. ECF No. 2–1 at 3.
                                                                 wind down the business, it would not enter the consent order.
                                                                 ECF No. 12. Instead, the Court would treat the consent order
On May 31, 2012, Ledo and the defendants entered
                                                                 as a tentative settlement and request to stay the litigation. Id.
into a forbearance agreement. ECF No. 2–1 at 4. Under
                                                                 On October 7, 2013, Ledo renewed its request for injunctive
this agreement, Ledo refrained from exercising its post-
                                                                 relief, because the defendants did not comply with the terms
termination rights under the franchise agreement, to give the
defendants an opportunity to sell the franchise or dispose       of the consent order. 7 ECF No. 13 at 5.
of its assets. ECF No. 2–1 at 4–5. Although this agreement
expired in November 1, 2012, ECF No. 2–8 at 2, Ledo agreed
                                                                 II. Analysis
in June 2013 to extend the forbearance period to July 31,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
       Case
Ledo Pizza System,
                       Case 20-14695-LMI
              4:20-cv-01178        Document
                   Inc. v. Singh, Not Reported in41-1
                                                      Doc 4
                                                        Filed
                                                 F.Supp.2d     on
                                                           (2013)
                                                                   Filed 04/26/20  Page
                                                                          04/26/20 in    76 ofPage
                                                                                      TXSD     80 59 of 63
2013 WL 5604339

                                                                    he bears the “heavy burden” of making a “clear showing that
   A. Bankruptcy Filing                                             [he] is likely to succeed at trial on the merits.” Real Truth,
 *2 Although Tri–Bro has filed for bankruptcy, Ledo seeks           575 F.3d at 347, 351. All four elements must be satisfied. Id.
injunctive relief against it. ECF No. 4 at 2. Under 11 U.S.C.       at 346.
§ 362, a bankruptcy petition “operates as a stay ... of ... the
commencement or continuation ... of a judicial ... action or
proceeding against the debtor that was or could have been             C. Lanham Act Trademark Infringement
commenced before the commencement of the [bankruptcy
proceeding.]” § 362(a) (1). The plain text of the statute               1. Likelihood of Success on the Merits
suggests that the automatic stay provision applies to suits         To prevail on its Lanham Act claims, Ledo must show that it
for equitable relief. See id. In Advanced Computer Servs.           “has a valid, protect[a]ble trademark and that the defendant's
of Michigan, Inc. v. MAI Sys. Corp., 161 B.R. 771, 772,             use of a colorable imitation of the trademark is likely to
                                                                    cause confusion among consumers.” Lone Star Steakhouse &
774 (E.D.Va.1993), 8 the plaintiffs sought declaratory and
                                                                    Saloon, Inc. v. Alpha of Virginia, Inc., 43 F.3d 922, 930 (4th
injunctive relief after the defendant filed for bankruptcy.
                                                                    Cir.1995) (citing 15 USC § 1141(1)). In a directly analogous
The court held that the § 362 “automatic stay bars claims
                                                                    case involving a terminated pizza franchise agreement, the
for declaratory and injunctive relief, as well as claims for
                                                                    court held that a franchisee's continued use of a franchisor's
monetary relief and that the stay also bars claims based on
                                                                    trademarks following the termination of the agreement was
conduct that commenced pre-petition and continues into the
                                                                    likely to cause confusion among consumers. See Prosperity
post-petition period.” Id. at 772. 9                                Systems, Inc. v. Ali, CIV. CCB–10–2024, 2010 WL 5174939,
                                                                    at *2 (D.Md. Dec.15, 2010) (citing Merry Maids Ltd. P'ship v.
Ledo's amended complaint states that Tri–Bro filed for              Kamara, 33 F.Supp.2d 443, 445 (D.Md.1998)). In this context
bankruptcy on May 20, 2013. ECF No. 4–1 at 2. Ledo                  it is probable that consumers will be misled or confused “as
contends that the basis for Ledo's motion for injunctive relief     to the source of the goods in question.” See Ohio Learning
is conduct before, and after, Tri–Bro's bankruptcy filing. See,     Ctrs., LLC v. Sylvan Learning, Inc., CIV.A. RDB–10–1932,
e.g., ECF 4–1 at 5, 8. Because Ledo seeks injunctive relief
                                                                    2012 WL 1067668, at *10 (D.Md. Mar.27, 2012). 13
against Tri–Bro for behavior that arose before and after the
petition was filed, the Court will reject Ledo's request for
                                                                     *3 Ledo likely owns the trademark “Ledo Pizza.” 14
injunctive relief against Tri–Bro. 10
                                                                    Here, the defendant is using Ledo's actual trademark,
                                                                    not a “colorable imitation.” ECF No. 4 at 8. The
                                                                    defendant's customers are likely to erroneously believe they
   B. Preliminary Injunction Standard 11
                                                                    are patronizing an authorized Ledo restaurant. Ledo has
A preliminary injunction is an “extraordinary remed[y]
                                                                    established its likelihood of success on the merits.
involving the exercise of very far-reaching power to be
granted only sparingly and in limited circumstances.”
MicroStrategy Inc. v. Motorola, Inc., 245 F.3d 335, 339                2. Irreparable Harm
(4th Cir.2001) (internal quotation marks omitted). Because a        Ledo argues that it has suffered irreparable harm from the
preliminary injunction “requires that a district court, acting      defendant's infringement of its trademark rights. ECF No. 2–
on an incomplete record, order a party to act, or refrain           1 at 6–7. A finding of irreparable harm usually follows a
from acting, in a certain way,” “[t]he danger of a mistake          finding of unlawful use of a trademark and a likelihood of
in this setting is substantial.” Hughes Network Sys., Inc. v.
                                                                    confusion. 15
InterDigital Commc'ns Corp., 17 F.3d 691, 693 (4th Cir.1994)
(internal quotation marks omitted).
                                                                    Ledo asserts that the defendant's continued use of its
                                                                    trademark and trade dress, and his continued operation of a
To obtain a preliminary injunction, the movant must
                                                                    now-unauthorized Ledo pizza restaurant “undermine[s] the
demonstrate that: (1) he is likely to succeed on the merits;
                                                                    good will, reputation and loyal patronage” of Ledo. ECF No.
(2) he is likely to suffer irreparable harm absent preliminary
                                                                    2–1 at 7. The defendant's customers erroneously believe that
relief; (3) the balance of equities favors him; and (4) an
                                                                    the defendant's restaurant is an authorized Ledo franchise,
injunction is in the public interest. 12 The movant must show       and expect that the restaurant will provide the quality of
more than a “grave or serious question for litigation;” instead,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
       Case
Ledo Pizza System,
                        Case 20-14695-LMI
              4:20-cv-01178        Document
                   Inc. v. Singh, Not Reported in41-1
                                                        Doc 4
                                                        Filed
                                                 F.Supp.2d     on
                                                           (2013)
                                                                     Filed 04/26/20  Page
                                                                            04/26/20 in    77 ofPage
                                                                                        TXSD     80 60 of 63
2013 WL 5604339

services and products received at authorized franchises. See          Inc. v. Trainor, 634 F.Supp.2d 586, 594 (E.D.Va.2008));
id. at 7, 11–12. Ledo can no longer control the quality of            Merry Maids, 33 F.Supp.2d at 446. Because Ledo seeks to
products and services at the defendant's restaurant because of        protect its trademark rights, and so avoid consumer confusion,
the termination of the franchise agreement. Id. at 11. Ledo also      the public interest favors granting Ledo's requested relief. See
claims that the defendant's restaurant is diverting customers         Merry Maids, 33 F.Supp.2d at 446.
from authorized Ledo franchises, decreasing Ledo's profits.
Id. This loss of control of the defendant's restaurant, the threat
to Ledo's reputation and goodwill, and the ongoing loss of               5. Ledo's Other Trademark Claims
profits qualify as irreparable harm. See, e.g., Merry Maids, 33       Ledo also asserts common law trademark infringement
F.Supp.2d at 445.                                                     claims. See ECF No. 2–1 at 6–8. Because Ledo appears
                                                                      to satisfy the requirements for an injunction on its Lanham
                                                                      Act claims, granting this injunction, which prohibits further
   3. Balance of Equities                                             infringement of Ledo's trademark by the defendant, will also
Ledo argues that the balance of equities favors it, because           protect Ledo's common law trademark rights.
“[t]he potential harm to the Defendants in granting [this
motion] ... is relatively minimal” compared to the harm Ledo
will suffer by defendant's continued infringement. ECF No.              D. Contract Claims 17
2–1 at 7. Although several analogous cases conclude that
the balance of equities generally favors the franchisor, some           1. Likelihood of Success on the Merits
of these cases also recognized that the former franchisees            Ledo is likely to establish that: (1) Ledo and the defendant
suffer great harm from the closure of their businesses. See           entered into a contract, the franchise agreement; 18 (2)
NaturaLawn, 484 F.Supp.2d at 403; Prosperity, 2010 WL                 the franchise agreement was terminated; 19 and (3) the
5174939, at *5. However, when the defendant's “hardships              agreement requires defendant's compliance with several
have been created by their own willful acts,” the balance             post-termination obligations, including the covenant-not-to-
favors the plaintiffs. 16                                             compete. 20 As Ledo has failed to establish the requisite
                                                                      imminent irreparable harm for entitlement to immediate
Here, it is likely that the defendant will suffer serious             injunctive relief, the covenant-not-to-compete and other post-
economic harm from the closure of his restaurant, especially          termination obligations will not be enforced now.
since the defendant is apparently attempting to find a buyer
for the business or its assets. Nonetheless, the defendant's
hardship appears self-inflicted. Ledo has produced numerous              2. Covenant-not-to-compete
invoices sent to the defendant showing overdue balances               Ledo asserts that defendant's continued operation of the
which demonstrate that the defendant was on notice of likely          franchise has caused irreparable harm. ECF No. 2–1 at 14–
termination of the franchise. ECF No. 2–5. The defendant              15. Ledo contends that the defendant's continued operation
also received several letters from Ledo requesting that he            threatens Ledo's “good will and reputation,” especially since
cease operating as a Ledo pizza restaurant following the              any departure by the defendant from Ledo's standard quality
termination. See, e.g., ECF No. 1–5 at 2. Accordingly, the            of goods and services will be attributed to Ledo generally.
balance of equities tips in Ledo's favor, despite the economic        See id. at 15. Ledo also contends that it will likely need two
hardship the defendant will likely suffer.                            years to find a new franchisee for the area. Id. at 16. Finally,
                                                                      Ledo argues that “the ability of a franchisee to terminate
                                                                      a franchise agreement and continue to offer products and
   4. Public Interest                                                 services similar to the franchisor is likely to send a clear signal
 *4 Ledo argues that the public “has a strong interest                to other franchisees that they can terminate their franchise
in the protection of trademarks,” justifying the injunction.          agreements and continue to [offer] such products and services
ECF No. 2–1 at 8. Several cases in this district emphasize            in essentially the same manner.” Id. at 15.
the public interest in enforcement of trademark rights,
particularly noting that the public has a strong interest in          Assuming the covenant-not-to-compete is enforceable under
avoiding consumer confusion “ ‘about the identity of the              Maryland law, Ledo has not established sufficiently imminent
enterprise from which goods and services are purchased.’ ”            irreparable harm that would entitle it to immediate
See Prosperity, 2010 WL 5174939, at *6 (quoting Toolchex,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
       Case
Ledo Pizza System,
                       Case 20-14695-LMI
              4:20-cv-01178        Document
                   Inc. v. Singh, Not Reported in41-1
                                                      Doc 4
                                                        Filed
                                                 F.Supp.2d     on
                                                           (2013)
                                                                   Filed 04/26/20  Page
                                                                          04/26/20 in    78 ofPage
                                                                                      TXSD     80 61 of 63
2013 WL 5604339

enforcement of the covenant at this stage in the suit. Because
the Court will grant Ledo's request for immediate injunctive           b. Irreparable Harm and Balance of Equities
relief on Ledo's trademark infringement claims, the defendant       Ledo recycles several arguments for defendant's immediate
will be immediately barred from operating as a Ledo pizza           compliance with the post-termination obligations. Ledo
restaurant.                                                         again notes that defendant's continued operation of the
                                                                    business threatens its goodwill and profits and prevents it
 *5 Ledo has not shown that the defendant's potential               from controlling its reputation. ECF No. 2–1 at 11. Ledo
violation of the covenant-not-to-compete will irreparably           does not, however, specify any threat of irreparable harm
harm Ledo's goodwill and reputation, or prevent Ledo                from defendant's failure to immediately change the store's
from soliciting new franchisees, given that the defendant           phone number, change the location's decor, or return Ledo's
is prohibited from associating any future restaurant with           operating manuals, when the defendant ceases operations
the Ledo pizza brand. The injunctive relief the Court will          as a Ledo Pizza store. Moreover, many of Ledo's requests,
grant will prohibit the defendant from offering “products and       particularly modifying the physical interior and exterior of the
services in essentially the same manner” as it had before.          restaurant, will likely result in some expense to the defendant.
Thus, Ledo has failed to show that immediate enforcement of         The hardship to the defendant of awarding mandatory relief
the covenant-not-to-compete is necessary. See MicroStrategy,        now may outweigh the hardship to Ledo when the defendant's
245 F.3d at 339. 21                                                 business stops operating. Thus, given that the injunctive relief
                                                                    that will be ordered remedies the primary source of the injury
                                                                    to Ledo-the defendant's continued operation of the restaurant-
    3. Defendant's Post–Termination Obligations
                                                                    Ledo likely has not met its heightened burden to justify the
   a. Standard                                                      award of a mandatory injunction now.
Ledo seeks the defendant's compliance with several
contractual obligations that arose out of the termination of the
                                                                    III. Conclusion
franchise agreement, many of which require the defendant's
                                                                    In conclusion, the Court will grant Ledo's request for a TRO
affirmative action. 22 “Ordinarily, preliminary injunctions are     enjoining the defendant from further infringement of the Ledo
issued to protect the status quo and to prevent irreparable         trademark. The Court will deny Ledo's requests for relief on
harm during the pendency of a lawsuit ultimately to preserve        its breach of contract claims.
the court's ability to render a meaningful judgment on the
merits.” Perry v. Judd, 471 F. App'x 219, 223 (4th Cir.2012)
(internal quotation marks omitted). “[M]andatory preliminary        All Citations
injunctive relief in any circumstance is disfavored, and
                                                                    Not Reported in F.Supp.2d, 2013 WL 5604339
warranted only in the most extraordinary circumstances.” Id.
(internal quotation marks omitted).




                                                           Footnotes


1       The facts are taken from the complaint, (ECF No. 1), amended complaint, (ECF No. 4), their supporting
        documents, the motion, (ECF No. 2–1), and the August 26, 2013 letter of counsel for Tri–Bro, (ECF No. 10).
2       Neither the motion nor the complaint explains the reason for the long gap between the expiration of the first
        forbearance agreement and the agreement extending the forbearance period.
3       The agreement states that the obligations arise “[u]pon termination or expiration of the franchise for any
        reason whatsoever .” ECF No. 2–1 at 8. These obligations, which require affirmative acts, include, inter alia,
        returning all copies of Ledo's operating manuals, assigning the restaurant's phone numbers to Ledo, and
        modifying the interior of the restaurant to no longer reflect the color schemes or physical appearance of Ledo
        restaurants. Id. at 9. According to Ledo, the defendants have yet to comply with any of these post-termination
        obligations. See ECF No. 4 at 13.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
       Case
Ledo Pizza System,
                    Case 20-14695-LMI
              4:20-cv-01178        Document
                   Inc. v. Singh, Not
                                                 Doc 4
                                      Reported in41-1
                                                           Filed 04/26/20
                                                        Filed
                                                 F.Supp.2d     on
                                                           (2013)
                                                                           Page
                                                                  04/26/20 in    79 ofPage
                                                                              TXSD     80 62 of 63
2013 WL 5604339

4     The covenant is effective upon Ledo's termination of the franchise agreement, whether or not that termination
      occurs in accordance with the agreement. See ECF No. 2–1 at 13. The covenant prohibits the defendants from
      engaging in “any dine in or carry-out food products business” within ten miles of any Ledo pizza restaurant
      for a period of two years. Id. Ledo asserts that, by continuing to operate following termination of the franchise
      agreement, the defendants have breached this covenant. See id. at 14.
5     The complaint asserts that the defendants owe several thousand dollars in unpaid advertising and royalty
      fees and outstanding invoices under the franchise agreement. ECF No. 4 at 9 ¶ 47. The complaint also
      asserts that the defendants owe $100,000 in liquidated damages for breach of the covenant-not-to-compete.
      Id. at 11 ¶ 59.
6     The complaint asserts that the franchise agreement requires the defendants to pay Ledo's costs and
      attorney's fees, “incurred in any action brought to enforce the Franchise Agreement.” ECF No. at 11 ¶ 60.
      The complaint seeks attorneys' fees for all the claims. See, e.g., ECF No. 4 at 16–17 ¶ 91.
7     Ledo also requested “that a Default Judgment be entered against the Defendants,” because they have not
      yet answered the Amended Complaint. ECF No. 13 at 5. However, no default has been entered as to the
      defendants. Thus, entry of a default judgment at this time is not warranted. See F.D.I.C. v. Danzig, 10 F.3d
      806, at *2 n. 5 (4th Cir.1993).
8     The Advanced Computer court noted that the question of the effect of the automatic stay on the availability
      of injunctive and declaratory relief is “seldom-litigated.” Id. at 773.
9     See also In re Enron Corp., 314 B.R. 524, 533 (Bankr.S.D.N.Y.2004) (stating, in the discussion of the
      applicability of § 362 to equitable relief, that “[t]he scope of the automatic stay is broad”); Neighbors Law Firm,
      P.C. v. Highland Capital Mgmt., L.P., 5:09–CV–352–F, 2010 WL 5477260, at *1 (E.D.N.C. Dec.28, 2010)
      (noting that the court held plaintiff's motion for preliminary injunction in abeyance “pending the resolution” of
      defendants' bankruptcy action).
10    Accordingly, this opinion's references to the defendant, mean Defendant Singh individually. One court has
      held that § 362 does not stay actions for injunctive relief, because an injunction does not interfere with the
      policies behind the Bankruptcy Act but instead “correct [s] a continuing offense against the public interest.”
      See Brennan v. T & T Trucking, Inc., 396 F.Supp. 615, 617–18 (N.D.Okla.1975). Given the plain language
      of the statute, however, the Court finds Brennan unpersuasive.
11    See General Parts Dist., LLC v. St. Clair, Civ. No. 11–3556–JFM 2011, WL 6296746, at *2 (D.Md. Dec. 14,
      2011) (stating that the standards for a TRO and a preliminary injunction are the same).
12    Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008); Real Truth
      About Obama, Inc. v. Fed. Election Comm'n, 575 F.3d 342, 346 (4th Cir.2009), vacated on other grounds,
      559 U.S. 1089, 130 S.Ct. 2371, 176 L.Ed.2d 764, reinstated in relevant part on remand, 607 F.3d 355 (4th
      Cir.2010) (per curiam).
13    See also Anheuser–Busch, Inc. v. L. & L. Wings, Inc., 962 F.2d 316, 318 (4th Cir.1992) (“[A]n unauthorized
      use of a trademark infringes the trademark holder's rights if it is likely to confuse an ‘ordinary consumer’ as
      to the source or sponsorship of the goods.”).
14    Ledo alleges that it is “the owner of the federally registered trademark/servicemark Ledo Pizza® (USPTO
      Reg. Nos. 2712869 and 1760125).” ECF No. 2–1 at 2.
15    See Prosperity Systems, 2010 WL 5174939, at *5; Merry Maids, 3 F.Supp.2d at 445. In the franchise context,
      multiple cases note that the franchisor loses control of its business reputation when a terminated franchisee
      continues to operate its former franchise, and thus suffers irreparable harm. See Merry Maids, 33 F.Supp.2d
      at 445 (citing Long John Silver's, Inc. v. Washington Franchise, Inc., 1980 U.S. Dist. LEXIS 16635, at *12,
      1980 WL 30249 (E .D. Va. June 24, 1980)). Irreparable harm may also arise in the franchise context “where
      there is an inherent injury to the goodwill and reputation of the plaintiff” resulting from the “[v]iolation of a
      trademark.” See NaturaLawn of Am., Inc. v. W. Grp., LLC, 484 F.Supp.2d 392, 401 (D.Md.2007) (finding that
      former franchisees' continued use of the franchisor's trademark, trade secrets, and customer lists qualified
      as inherent injury).




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      5
       Case
Ledo Pizza System,
                    Case 20-14695-LMI
              4:20-cv-01178        Document
                   Inc. v. Singh, Not
                                                 Doc 4
                                      Reported in41-1
                                                           Filed 04/26/20
                                                        Filed
                                                 F.Supp.2d     on
                                                           (2013)
                                                                           Page
                                                                  04/26/20 in    80 ofPage
                                                                              TXSD     80 63 of 63
2013 WL 5604339

16    See NaturaLawn, 484 F.Supp.2d at 403; Meineke Car Care Centers, Inc. v. Bica, 3:11–CV–369–FDW–DCK,
      2011 WL 4829420, at *4 (W.D.N.C. Oct.12, 2011) (citing S & R Corp. v. Jiffy Lube Int'l, Inc., 968 F.2d 371,
      379 (3d Cir.1992) (“[Franchisee] is certainly harmed by the threat of loss of his franchise, but his self-inflicted
      harm is far outweighed by the immeasurable damage done Jiffy Lube by the infringement of its trademark.”)).
17    Although the Court will not decide the merits of Ledo's breach of franchise claims now, Maryland law likely
      governs the enforceability and construction of the franchise agreement. The franchise agreement provides
      that, “this Agreement ... is governed by the laws of the State of Maryland.” ECF No. 1–2 at 32143. A federal
      court exercising diversity jurisdiction must apply the choice-of-law principles of the state in which the federal
      court is located. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496, 61 S.Ct. 1020, 85 L.Ed. 1477
      (1941). Under Maryland law, this Court should presume that the parties' choice of law is enforceable. See
      Meena Enters., Inc. v. Mail Boxes Etc., No. DKC 12–1360, 2012 WL 4863695, at *6 n. 8 (D.Md. Oct.11, 2012)
      (internal quotation marks omitted).
18    See ECF No. 1–2.
19    On May 11, 2012, Ledo sent a Notice of Termination letter to the defendants. ECF No. 1–5. This letter followed
      a Notice of Default letter which detailed the defendants' outstanding financial obligations to Ledo under the
      franchise agreement. ECF No. 1–4. The complaint claims that the defendants failed to pay these amounts
      owed. ECF No. 4 at 9147. Ledo has also verified the complaint. ECF No. 1–1.
20    See ECF No. 2–1 at 8.
21    One court has held that the balance of equities favors the defendant franchisee when enforcement of the non-
      compete provision according to its terms will cause substantial harm to the defendant. Prosperity Systems,
      2010 WL 5174939, at *5 (finding that substantial economic harm to franchisee resulting from prohibition
      against operating a pizza restaurant in his own name outweighed harm to franchisor, when defendant likely
      had established “his own good will with customers” after operating for many years).
22    Ledo requests that the Court enjoin the defendant to:
         i. [Cease] operations as a food or related products carryout business for a period of two years at the
             Business premises;
         ii. [Return] all copies of the Ledo Pizza Operating Manual;
         iii. [Cancel] all assumed names or equivalent registrations relating to the use of any mark used pursuant
             to the Agreement'
         iv. [Notify] the telephone company and all listing agencies, including classified and other directory listings,
             of the termination of the Defendants' right to use any Ledo Pizza trademark or trade dress;
         v. [Authorize] the telephone company and all listing agencies to transfer all telephone numbers and
             directory listings to Ledo Pizza system;
         vi. [Remove] all signs and other interior and exterior decor associated with Ledo Pizza System's trademark
             or trade dress; and
         vii. [Cease] the use of trade secrets developed by the Plaintiffs[.]
      ECF No. 4 at 14.


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
